Exhibit 10.1

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

Dated as of May 14, 2007

     HONEYWELL INTERNATIONAL INC., a Delaware corporation (the "Company"), the
banks, financial institutions and other institutional lenders (the "Initial
Lenders"), initial issuing banks (the "Initial Issuing Banks") and swing line
banks (the "Initial Swing Line Banks") listed on Schedule II hereto, and
CITICORP USA, INC. ("CUSA"), as administrative agent (the "Agent") for the
Lenders (as hereinafter defined), CITIBANK INTERNATIONAL PLC ("Citibank"), as
swing line agent (the "Swing Line Agent") for the Swing Line Banks (as
hereinafter defined), JPMORGAN CHASE BANK, N.A., as syndication agent, BANK OF
AMERICA, N.A., BARCLAYS BANK PLC, DEUTSCHE BANK AG NEW YORK BRANCH and UBS LOAN
FINANCE LLC, as documentation agents, and CITIGROUP GLOBAL MARKETS INC. and J.P.
MORGAN SECURITIES INC., as joint lead arrangers and co-book managers, hereby
agree as follows:

     PRELIMINARY STATEMENT. The Company, the lenders parties thereto and
Citibank, as agent, are parties to a Five Year Credit Agreement dated as of
April 27, 2006 (the "Existing Credit Agreement"). Subject to the satisfaction of
the conditions set forth in Section 3.01, the Company, the parties hereto and
CUSA, as Agent, desire to amend and restate the Existing Credit Agreement as
herein set forth.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

      SECTION 1.01. Certain Defined Terms.

      As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

      "Advance" means a Revolving Credit Advance, a Swing Line Advance or a
Competitive Bid Advance.             "Affiliate" means, as to any Person, any
other Person that, directly or indirectly, controls, is controlled by or is
under common control with such Person or is a director orofficer of such Person.
For purposes of this definition, the term "control" (including the terms
"controlling", "controlled by" and "under common control with") of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by contract or otherwise.           "Agents" means
the Agent and the Swing Line Agent.       "Agent's Account" means (a) in the
case of Advances denominated in Dollars, the account of the Agent maintained by
the Agent at Citibank at its office at 388 Greenwich Street, New York, New York
10013, Account No. 36852248, Attention: Bank Loan Syndications, (b) in the case
of Advances denominated in any Foreign Currency, the


--------------------------------------------------------------------------------



account of the Sub-Agent designated in writing from time to time by the Agent to
the Company and the Lenders for such purpose and (c) in any such case, such
other account of the Agent as is designated in writing from time to time by the
Agent to the Company and the Lenders for such purpose.

     "Alternate Currency" means any lawful currency other than Dollars and the
Major Currencies that is freely transferable and convertible into Dollars.

     "Applicable Lending Office" means, with respect to each Lender, such
Lender's Domestic Lending Office in the case of a Base Rate Advance and such
Lender's Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance
and, in the case of a Competitive Bid Advance, the office of such Lender
notified by such Lender to the Agent as its Applicable Lending Office with
respect to such Competitive Bid Advance.

     "Applicable Letter of Credit Rate" means, as of any date, a percentage per
annum determined by reference to the Public Debt Rating in effect on such date
as set forth below:

Public Debt Rating  Applicable Letter of Credit  S&P/Moody's  Rate   Level 1   
 A+ or A1 or above  0.180%   Level 2     Lower than Level 1 but at  0.200% 
 least A or A2     Level 3     Lower than Level 2 but at  0.240%   least A- or
A3     Level 4     Lower than Level 3 but at  0.320%   least BBB+ or Baa1   
 Level 5     Lower than Level 4  0.450% 


     "Applicable Margin" means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

Public Debt Rating 
Applicable Margin for  Applicable Margin for  Applicable Margin for 
S&P/Moody's  Base Rate Advances  Eurocurrency Rate  Swing Line Advances         
 Level 1         A+ or A1 or above  0.000%  0.130%  0.130%   Level 2       
 Lower than Level 1  0.000%  0.150%  0.150%   but at least A or A2       


 

2

--------------------------------------------------------------------------------



 Level 3 
 
 
 
 
 
   Lower than Level 2 
 
0.000% 
 
0.190% 
 
0.190% 
 but at least A- or A3 
 
 
 
 
 
 
 Level 4 
 

 

 

 Lower than Level 3 
 
0.000% 
 
0.220% 
 
0.220% 
 but at least BBB+ or 
 

 

 
 
 Baa1 
 
 
 
 
 
 
 Level 5 
 

 

 

 Lower than Level 4 
 
0.000% 
 
0.350% 
 
0.350% 


     "Applicable Percentage" means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

Public Debt Rating 
 
Applicable 
S&P/Moody's 
 
Percentage 
 Level 1 
 
   A+ or A1 or above 
 
0.045%   Level 2
 
   Lower than Level 1 but at 
 
0.050%   least A or A2 
 
   Level 3 
 
   Lower than Level 2 but at 
 
0.060%   least A- or A3 
 
   Level 4 
 
   Lower than Level 3 but at 
 
0.080%   least BBB+ or Baa1 
 
   Level 5   
 
   Lower than Level 4 
 
0.100% 


     "Applicable Utilization Fee" means, as of any date that the sum of the
aggregate principal amount of the Advances plus the aggregate Available Amount
of the Letters of Credit exceeds 50% of the aggregate Revolving Credit
Commitments, a percentage per annum determined by reference to the Public Debt
Rating in effect on such date as set forth below:

Public Debt Rating 
 
Applicable  S&P/Moody's 
 
Utilization Fee   Level 1   
 
   A+ or A1 or above 
 
0.050%   Level 2 
  
   Lower than Level 1 but at 
 
0.050%   least A or A2 
 
   Level 3 
 
   Lower than Level 2 but at 
 
0.050%   least A- or A3 
 
 


3

--------------------------------------------------------------------------------



 Level 4 
 
   Lower than Level 3 but at 
 
0.100% 
 least BBB+ or Baa1 
 

 Level 5 
 

 Lower than Level 4 
 
0.100% 


     "Assignment and Acceptance" means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.

      "Assuming Lender" has the meaning specified in Section 2.18(d) .

      "Assumption Agreement" has the meaning specified in Section 2.18(d)(ii) .

     "Available Amount" of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing), converting all
non-Dollar amounts into the Dollar Equivalent thereof at such time.

     "Base Rate" means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:

        (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank's base rate;                (b) the sum
(adjusted to the nearest 1/32 of 1% or, if there is no nearest 1/32 of 1%, to
the next higher 1/32 of 1%) of (i) 1/2 of 1% per annum, plus (ii) the rate
obtained by dividing (A) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average (adjusted to the basis of a year of 360 days) being determined weekly on
each Monday (or, if such day is not a Business Day, on the next succeeding
Business Day) for the three-week period ending on the previous Friday by
Citibank on the basis of such rates reported by certificate of deposit dealers
to and published by the Federal Reserve Bank of New York or, if such publication
shall be suspended or terminated, on the basis of quotations for such rates
received by Citibank from three New York certificate of deposit dealers of
recognized standing selected by Citibank, by (B) a percentage equal to 100%
minus the average of the daily percentages specified during such three-week
period by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, but not
limited to, any emergency, supplemental or other marginal reserve requirement)
for Citibank with respect to liabilities consisting of or including (among other
liabilities) three-month Dollar non-personal time deposits in the United States,
plus (iii) the average during such three-week period of the annual assessment
rates estimated by Citibank for determining the then current annual assessment
payable by Citibank to the Federal    


4

--------------------------------------------------------------------------------



  Deposit Insurance Corporation (or any successor) for insuring Dollar deposits
of Citibank in the United States; and              (c) 1/2 of one percent per
annum above the Federal Funds Rate.

     "Base Rate Advance" means a Revolving Credit Advance denominated in Dollars
that bears interest as provided in Section 2.08(a)(i)(A) .

     "Borrower" means the Company or any Designated Subsidiary, as the context
requires.

     "Borrowing" means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Competitive Bid Borrowing.

     "Business Day" means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advance or LIBO Rate Advance, on which dealings
are carried on in the London interbank market and banks are open for business in
London and in the country of issue of the currency of such Eurocurrency Rate
Advance or LIBO Rate Advance (or, in the case of an Advance denominated in
Euros, on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) System is open) and, if the applicable Business Day relates to
any Local Rate Advance, on which banks are open for business in the country of
issue of the currency of such Local Rate Advance.

     "Change of Control" means that (i) any Person or group of Persons (within
the meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as
amended (the "Act")) (other than the Company, any Subsidiary of the Company or
any savings, pension or other benefit plan for the benefit of employees of the
Company or its Subsidiaries) which theretofore beneficially owned less than 30%
of the Voting Stock of the Company then outstanding shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under the Act) of 30% or more in voting power
of the outstanding Voting Stock of the Company or (ii) during any period of
twelve consecutive calendar months commencing at the Effective Date, individuals
who at the beginning of such twelve-month period were directors of the Company
shall cease to constitute a majority of the Board of Directors of the Company.

     "Citibank" means Citibank, N.A.

     "Commitment" means a Revolving Credit Commitment, a Letter of Credit
Commitment or a Swing Line Commitment.

     "Commitment Date" has the meaning specified in Section 2.18(b) .

     "Commitment Increase" has the meaning specified in Section 2.18(a) .

     "Competitive Bid Advance" means an advance by a Lender to any Borrower as
part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure

5

--------------------------------------------------------------------------------



described in Section 2.03 and refers to a Fixed Rate Advance, a LIBO Rate
Advance or a Local Rate Advance (each of which shall be a "Type" of Competitive
Bid Advance).

     "Competitive Bid Borrowing" means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.

     "Competitive Bid Note" means a promissory note of any Borrower payable to
the order of any Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of such Borrower to such Lender resulting from a
Competitive Bid Advance made by such Lender to such Borrower.

     "Consenting Lender" has the meaning specified in Section 2.19(b) .

     "Consolidated" refers to the consolidation of accounts in accordance with
GAAP.

     "Consolidated Subsidiary" means, at any time, any Subsidiary the accounts
of which are required at that time to be included on a Consolidated basis in the
Consolidated financial statements of the Company, assuming that such financial
statements are prepared in accordance with GAAP.

     "Convert", "Conversion" and "Converted" each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.09 or 2.12.

     "Debt" means, with respect to any Person: (i) indebtedness of such Person,
which is not limited as to recourse to such Person, for borrowed money (whether
by loan or the issuance and sale of debt securities) or for the deferred (for 90
days or more) purchase or acquisition price of property or services; (ii)
indebtedness or obligations of others which such Person has assumed or
guaranteed; (iii) indebtedness or obligations of others secured by a lien,
charge or encumbrance on property of such Person whether or not such Person
shall have assumed such indebtedness or obligations; (iv) obligations of such
Person in respect of letters of credit (other than performance letters of
credit, except to the extent backing an obligation of any Person which would be
Debt of such Person), acceptance facilities, or drafts or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; and (v) obligations of such Person under leases which are required
to be capitalized on a balance sheet of such Person in accordance with GAAP.

     "Default" means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

     "Designated Subsidiary" means any corporate Subsidiary of the Company
designated for borrowing privileges under this Agreement pursuant to Section
9.07.

     "Designation Letter" means, with respect to any Designated Subsidiary, a
letter in the form of Exhibit D hereto signed by such Designated Subsidiary and
the Company.

6

--------------------------------------------------------------------------------



     "Dollar Swing Line Advance" means a Swing Line Advance denominated in
Dollars that bears interest as provided in Section 2.08(a)(ii)(B) .

     "Dollars" and the "$" sign each mean lawful money of the United States of
America.

     "Domestic Lending Office" means, with respect to any Initial Lender, the
office of such Lender specified as its "Domestic Lending Office" opposite its
name on Schedule I hereto and, with respect to any other Lender, the office of
such Lender specified as its "Domestic Lending Office" in the Assumption
Agreement or the Assignment and Acceptance pursuant to which it became a Lender,
or such other office of such Lender as such Lender may from time to time specify
to the Company and the Agent.

     "Domestic Subsidiary" means any Subsidiary whose operations are conducted
primarily in the United States excluding any Subsidiary whose assets consist
primarily of the stock of Subsidiaries whose operations are conducted outside
the United States of America.

"Effective Date" has the meaning specified in Section 3.01.

     "Eligible Assignee" means (a) with respect to the Revolving Credit Facility
(i) a Lender; (ii) an Affiliate of a Lender; (iii) a commercial bank organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $10,000,000,000; (iv) a savings and loan association or
savings bank organized under the laws of the United States, or any State
thereof, and having a net worth of at least $500,000,000, calculated in
accordance with GAAP; (v) a commercial bank organized under the laws of any
other country that is a member of the Organization for Economic Cooperation and
Development or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, so long as such bank is acting through a branch or agency
located in the country in which it is organized or another country that is
described in this clause (v); and (vi) the central bank of any country that is a
member of the Organization for Economic Cooperation and Development and (b) with
respect to the Letter of Credit Facility, a Person that is an Eligible Assignee
under subclause (iii) or (v) of clause (a) of this definition and is approved by
the Agent and, unless a Default has occurred and is continuing at the time any
assignment is effected pursuant to Section 9.06, the Company, such approval not
to be unreasonably withheld or delayed, provided, however, that neither the
Company nor any Affiliate of the Company shall qualify as an Eligible Assignee
under this definition.

     "Environmental Action" means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory

7

--------------------------------------------------------------------------------



authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.

     "Environmental Law" means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.

     "Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

     "Equivalent" in Dollars of any Foreign Currency on any date means the
equivalent in Dollars of such Foreign Currency determined by using the quoted
spot rate at which the Sub-Agent's principal office in London offers to exchange
Dollars for such Foreign Currency in London prior to 4:00 P.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement, and the "Equivalent" in any
Foreign Currency of Dollars means the equivalent in such Foreign Currency of
Dollars determined by using the quoted spot rate at which the Sub-Agent's
principal office in London offers to exchange such Foreign Currency for Dollars
in London prior to 4:00 P.M. (London time) (unless otherwise indicated by the
terms of this Agreement) on such date as is required pursuant to the terms of
this Agreement.

     "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

     "ERISA Affiliate" of any Person means any other Person that for purposes of
Title IV of ERISA is a member of such Person's controlled group, or under common
control with such Person, within the meaning of Section 414 of the Internal
Revenue Code.

     "ERISA Event" with respect to any Person means (a) (i) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan of such Person or any of its ERISA Affiliates unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to a Plan of such Person or
any of its ERISA Affiliates within the following 30 days, and the contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of such Plan is required
under Section 4043(b)(3) of ERISA (taking into account Section 4043(b)(2) of
ERISA) to notify the PBGC that the event is about to occur; (b) the application
for a minimum funding waiver with respect to a Plan of such Person or any of its
ERISA Affiliates; (c) the provision by the administrator of any Plan of such
Person or any of its ERISA Affiliates of a notice of intent to terminate such
Plan in a distress termination pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of such
Person or any of its ERISA Affiliates in the circumstances

8

--------------------------------------------------------------------------------



described in Section 4062(e) of ERISA; (e) the withdrawal by such Person or any
of its ERISA Affiliates from a Multiple Employer Plan during a plan year for
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(f) the conditions for the imposition of a lien under Section 302(f) of ERISA
shall have been met with respect to any Plan of such Person or any of its ERISA
Affiliates; (g) the adoption of an amendment to a Plan of such Person or any of
its ERISA Affiliates requiring the provision of security to such Plan pursuant
to Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan of such Person or any of its ERISA Affiliates pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

     "Escrow" means an escrow established with an independent escrow agent
pursuant to an escrow agreement reasonably satisfactory in form and substance to
the Person or Persons asserting the obligation of one or more Borrowers to make
a payment to it or them hereunder.

     "Euro" means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the EMU legislation.

     "Eurocurrency Lending Office" means, with respect to any Initial Lender,
the office of such Lender specified as its "Eurocurrency Lending Office"
opposite its name on Schedule I hereto and, with respect to any other Lender,
the office of such Lender specified as its "Eurocurrency Lending Office" in the
Assumption Agreement or the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Company and the Agent.

     "Eurocurrency Liabilities" has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

     "Eurocurrency Rate" means, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Revolving Credit Borrowing, an interest
rate per annum equal to the rate per annum obtained by dividing (a) the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
the Reuters Page as the London interbank offered rate for deposits in Dollars or
in the relevant Major Currency at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/32 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in Dollars or in the relevant Major Currency are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank's Eurocurrency Rate Advance comprising part of such
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period by (b) a percentage equal to 100%

9

--------------------------------------------------------------------------------



minus the Eurocurrency Rate Reserve Percentage for such Interest Period. If the
Reuters Page is unavailable, the Eurocurrency Rate for any Interest Period for
each Eurocurrency Rate Advance comprising part of the same Revolving Credit
Borrowing shall be determined by the Agent on the basis of applicable rates
furnished to and received by the Agent from the Reference Banks two Business
Days before the first day of such Interest Period, subject, however, to the
provisions of Section 2.09.

     "Eurocurrency Rate Advance" means a Revolving Credit Advance denominated in
Dollars or in a Major Currency that bears interest as provided in Section
2.08(a)(i)(B) .

     "Eurocurrency Rate Reserve Percentage" for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.

     "Euro Swing Line Advance" means a Swing Line Advance denominated in Euro
that bears interest as provided in Section 2.08(a)(ii)(A) .

     "Events of Default" has the meaning specified in Section 6.01.

     "Extension Date" has the meaning specified in Section 2.19(b) .

     "Facility" means the Revolving Credit Facility, the Letter of Credit
Facility or the Swing Line Facility.

     "Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

     "Fixed Rate Advance" has the meaning specified in Section 2.03(a)(i), which
Advance shall be denominated in Dollars or in any Foreign Currency.

     "Foreign Currency" means any Major Currency or any Alternate Currency.

     "GAAP" has the meaning specified in Section 1.03.

10

--------------------------------------------------------------------------------



     "Hazardous Materials" means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

     "Increase Date" has the meaning specified in Section 2.18(a) .

     "Increasing Lender" has the meaning specified in Section 2.18(b) .

     "Insufficiency" means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

     "Interest Period" means (a) for each Swing Line Advance comprising part of
the same Swing Line Borrowing, one period commencing on the date of such Swing
Line Advance and ending on a Business Day with a duration not to exceed five
Business Days and (b) for each Eurocurrency Rate Advance comprising part of the
same Revolving Credit Borrowing and each LIBO Rate Advance comprising part of
the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance and ending on the last
day of the period selected by the Borrower requesting such Borrowing pursuant to
the provisions below and, thereafter, with respect to Eurocurrency Rate
Advances, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period for a Eurocurrency Rate Advance or a LIBO Rate Advance shall be
one, two, three or six months and, if available to all Lenders, nine months, as
the Borrower requesting the Borrowing may, upon notice received by the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:

         (i)  such Borrower may not select any Interest Period that ends after
the scheduled Termination Date;                 (ii) Interest Periods commencing
on the same date for Eurocurrency Rate Advances comprising part of the same
Revolving Credit Borrowing or for LIBO Rate Advances comprising part of the same
Competitive Bid Borrowing shall be of the same duration;              (iii)
whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and               (iv) whenever the
first day of any Interest Period occurs on a day of an initial calendar month
for which there is no numerically corresponding day in the

11

--------------------------------------------------------------------------------



  calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

     "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

     "Issuing Bank" means an Initial Issuing Bank or any Eligible Assignee to
which a portion of the Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.06 so long as such Eligible Assignee expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Agent of its Applicable Lending Office (which information shall be
recorded by the Agent in the Register), for so long as the Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.

     "L/C Cash Deposit Account" means an interest bearing cash deposit account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent.

     "L/C Related Documents" has the meaning specified in Section 2.07(b)(i) .

     "Lenders" means, collectively, (i) Initial Lenders, (ii) the Issuing Banks,
(iii) the Swing Line Banks (unless the context otherwise requires), (v) each
Assuming Lender that shall become a party hereto pursuant to Section 2.18 or
2.19 and (v) each Eligible Assignee that shall become a party hereto pursuant to
Section 9.06(a), (b) and (c).

     "Letter of Credit" has the meaning specified in Section 2.01(b) .

     "Letter of Credit Application" has the meaning specified in Section 2.04(a)
.

     "Letter of Credit Commitment" means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit to any Borrower in
(a) the amount set forth opposite the Issuing Bank's name on the signature pages
hereto under the caption "Letter of Credit Commitment" or (b) if such Issuing
Bank has entered into one or more Assignment and Acceptances, the amount set
forth for such Issuing Bank in the Register maintained by the Agent pursuant to
Section 9.06(d) as such Issuing Bank's "Letter of Credit Commitment", in each
case as such amount may be reduced prior to such time pursuant to Section 2.06.

     "Letter of Credit Facility" means, at any time, an amount equal to the
least of (a) the aggregate amount of the Issuing Banks' Letter of Credit
Commitments at such time, (b) $700,000,000 and (c) the aggregate amount of the
Revolving Credit Commitments, as such amount may be reduced at or prior to such
time pursuant to Section 2.06.

     "LIBO Rate" means, for any Interest Period for all LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing, an interest rate per
annum equal to the rate per annum obtained by dividing (a) the rate per annum
(rounded upwards, if

12

--------------------------------------------------------------------------------



necessary, to the nearest 1/100 of 1%) appearing on the Reuters Page as the
London interbank offered rate for deposits in Dollars or in the relevant Foreign
Currency at approximately 11:00 A.M. (London time) two Business Days prior to
the first day of such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/32 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in Dollars or in the relevant Foreign Currency are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to the amount that would be the Reference Banks' respective ratable shares
of such Borrowing if such Borrowing were to be a Revolving Credit Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period by (b) a percentage equal to 100% minus the Eurocurrency Rate
Reserve Percentage for such Interest Period. If the Reuters Page is unavailable,
the LIBO Rate for any Interest Period for each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing shall be determined by the Agent on the
basis of applicable rates furnished to and received by the Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.09.

     "LIBO Rate Advance" means a Competitive Bid Advance denominated in Dollars
or in any Foreign Currency and bearing interest based on the LIBO Rate.

     "Lien" means any lien, mortgage, pledge, security interest or other charge
or encumbrance of any kind.

     "Local Rate Advance" means a Competitive Bid Advance denominated in any
Foreign Currency sourced from the jurisdiction of issuance of such Foreign
Currency and bearing interest at a fixed rate.

     "Major Currencies" means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and Euros.

     "Majority Lenders" means at any time Lenders holding at least 51% of the
then aggregate principal amount (based on the Equivalent in Dollars at such
time) of the Revolving Credit Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having at least 51% of the
Revolving Credit Commitments.

     "Mandatory Cost" means the percentage rate per annum calculated by the
Swing Line Agent in accordance with Schedule III.

     "Material Adverse Change" means any material adverse change in the
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole.

     "Material Adverse Effect" means a material adverse effect on (a) the
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or

13

--------------------------------------------------------------------------------



any Note or (c) the ability of the Borrowers to perform their obligations under
this Agreement or any Note.

     "Moody's" means Moody's Investors Service, Inc.

     "Multiemployer Plan" of any Person means a multiemployer plan, as defined
in Section 4001(a)(3) of ERISA, to which such Person or any of its ERISA
Affiliates is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

     "Multiple Employer Plan" of any Person means a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of
such Person or any of its ERISA Affiliates and at least one Person other than
such Person or any of its ERISA Affiliates or (b) was so maintained and in
respect of which such Person or any of its ERISA Affiliates could have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.

     "Net Tangible Assets of the Company and its Consolidated Subsidiaries", as
at any particular date of determination, means the total amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) all current liabilities (excluding any thereof which are by their
terms extendible or renewable at the option of the obligor thereon to a time
more than 12 months after the time as of which the amount thereof is being
computed) and (b) all goodwill, trade names, trademarks, patents, unamortized
debt discount and expense and other like intangible assets, as set forth in the
most recent balance sheet of the Company and its Consolidated Subsidiaries and
computed in accordance with GAAP.

     "Non-Consenting Lender" has the meaning specified in Section 2.19(b) .

     "Note" means a Revolving Credit Note or a Competitive Bid Note.

     "Notice of Competitive Bid Borrowing" has the meaning specified in Section
2.03(a) .

     "Notice of Issuance" has the meaning specified in Section 2.04(a) .

     "Notice of Revolving Credit Borrowing" has the meaning specified in Section
2.02(a) .

     "Notice of Swing Line Borrowing" has the meaning specified in Section
2.02(b) .

     "Obligations" has the meaning specified in Section 7.01(b) .

     "Payment Office" means, for any Foreign Currency, such office of Citibank
as shall be from time to time selected by the Agent and notified by the Agent to
the Borrowers and the Lenders.

     "PBGC" means the Pension Benefit Guaranty Corporation (or any successor).

14

--------------------------------------------------------------------------------



     "Person" means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.

     "Plan" means a Single Employer Plan or a Multiple Employer Plan.

     "Public Debt Rating" means, as of any date, the highest rating that has
been most recently announced by either S&P or Moody's, as the case may be, for
any class of non-credit enhanced long-term senior unsecured debt issued by the
Company. For purposes of the foregoing, (a) if only one of S&P and Moody's shall
have in effect a Public Debt Rating, the Applicable Letter of Credit Rate, the
Applicable Margin, the Applicable Utilization Fee and the Applicable Percentage
shall be determined by reference to the available rating; (b) if neither S&P nor
Moody's shall have in effect a Public Debt Rating, the Applicable Margin, the
Applicable Utilization Fee and the Applicable Percentage will be set in
accordance with Level 5 under the definition of "Applicable Letter of Credit
Rate", "Applicable Margin", "Applicable Utilization Fee" or "Applicable
Percentage", as the case may be; (c) if the ratings established by S&P and
Moody's shall fall within different levels, the Applicable Letter of Credit
Rate, the Applicable Margin, the Applicable Utilization Fee and the Applicable
Percentage shall be based upon the higher rating, provided that if the lower of
such ratings is more than one level below the higher of such ratings, the
Applicable Letter of Credit Rate, the Applicable Margin, the Applicable
Utilization Fee and the Applicable Percentage shall be determined by reference
to the level that is one level above such lower rating; (d) if any rating
established by S&P or Moody's shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (e) if S&P or Moody's shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody's, as the case may be, shall refer to the then
equivalent rating by S&P or Moody's, as the case may be.

     "Ratable Share" of any amount means, with respect to any Lender at any
time, the product of (a) a fraction the numerator of which is the amount of such
Lender's Revolving Credit Commitment at such time and the denominator of which
is the aggregate Revolving Credit Commitments at such time and (b) such amount.

     "Rating Condition" has the meaning specified in Section 2.06(c)(ii) .

     "Rating Condition Notice" has the meaning specified in Section 2.06(c)(ii)
.

     "Reference Banks" means Citibank, Bank of America, N.A., JPMorgan Chase
Bank, N.A. and Deutsche Bank AG New York Branch.

"Register" has the meaning specified in Section 9.06(d) .

     "Restricted Property" means (a) any property of the Company located within
the United States of America that, in the opinion of the Company's Board of
Directors, is a principal manufacturing property or (b) any shares of capital
stock or Debt of any Subsidiary owning any such property.

15

--------------------------------------------------------------------------------





     "Reuters Page" means the Reuters Screen LIBOR01 Page.

     "Revolving Credit Advance" means an advance by a Lender to any Borrower as
part of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a "Type" of Revolving Credit
Advance).

     "Revolving Credit Borrowing" means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

     "Revolving Credit Commitment" means as to any Lender (i) the Dollar amount
set forth opposite its name on the signature pages hereof under the caption
"Revolving Credit Commitment", (ii) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (iii) if such Lender has entered into any Assignment and
Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.06(d) as such Lender's Revolving
Credit Commitment, in each case as the same may be terminated or reduced, as the
case may be, pursuant to Section 2.06 or increased pursuant to Section 2.18
(and, in the case of a Swing Line Bank, its Revolving Credit Commitment or that
of its affiliate shall include such Swing Line Bank's Swing Line Commitment).

     "Revolving Credit Facility" means, at any time, the aggregate amount of the
Revolving Credit Commitments, as such amount may be reduced at or prior to such
time pursuant to Section 2.06.

     "Revolving Credit Note" means a promissory note of any Borrower payable to
the order of any Lender, delivered pursuant to a request made under Section 2.17
in substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender to such Borrower.

     "Sale and Leaseback Transaction" means any arrangement with any Person
(other than the Company or a Subsidiary of the Company), or to which any such
Person is a party, providing for the leasing to the Company or to a Subsidiary
of the Company owning Restricted Property for a period of more than three years
of any Restricted Property that has been or is to be sold or transferred by the
Company or such Subsidiary to such Person, or to any other Person (other than
the Company or a Subsidiary of the Company) to which funds have been or are to
be advanced by such Person on the security of the leased property. It is
understood that arrangements pursuant to Section 168(f)(8) of the Internal
Revenue Code of 1954, as amended, or any successor provision having similar
effect, are not included within this definition of "Sale and Leaseback
Transaction".

     "Single Employer Plan" of any Person means a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of
such Person or any of its ERISA Affiliates and no Person other than such Person
and its ERISA Affiliates or (b) was so maintained and in respect of which such
Person or any of its ERISA Affiliates could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

16

--------------------------------------------------------------------------------



     "S&P" means Standard & Poor's Ratings Group, a division of The McGraw Hill
Companies, Inc.

     "Sub-Agent" means Citibank International plc.

     "Subsidiary" of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person's other Subsidiaries.

     "Swing Line Advance" means an advance by a Swing Line Bank to any Borrower
as part of a Swing Line Borrowing and refers to a Euro Swing Line Advance or a
Dollar Swing Line Advance (each of which shall be a "Type" of Swing Line
Advance).

     "Swing Line Bank" means each Initial Swing Line Bank and any other Lender
acceptable to the Company and the Swing Line Agent that agrees to perform the
duties of a Swing Line Bank hereunder.

     "Swing Line Borrowing" means a borrowing consisting of simultaneous Swing
Line Advances made by each of the Swing Line Banks pursuant to Section 2.01(c) .

     "Swing Line Commitment" means as to any Lender (i) the Euro amount set
forth opposite such Lender's name on Schedule II hereof or (ii) if such Lender
has entered into an Assignment and Acceptance, the Euro amount set forth for
such Lender in the Register maintained by the Swing Line Agent pursuant to
Section 9.07(d), in each case as such amount may be reduced pursuant to Section
2.06.

     "Swing Line Facility" means, at any time, the aggregate amount of the Swing
Line Banks' Swing Line Commitments at such time.

     "Termination Date" means the earlier of (a) May 14, 2012, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.06 or Section 6.01 or, if all
Lenders elect to terminate their Commitments as provided therein, Section
2.06(d); provided, however, that the Termination Date of any Lender that is a
Non-Consenting Lender to any requested extension pursuant to Section 2.19 shall
be the Termination Date in effect immediately prior to the applicable Extension
Date for all purposes of this Agreement.

     "Threatened" means, with respect to any action, suit, investigation,
litigation or proceeding, a written communication to the Company or a Designated
Subsidiary, as the

17

--------------------------------------------------------------------------------



  case may be, expressing an intention to immediately bring such action, suit,
investigation, litigation or proceeding.                "Unissued Letter of
Credit Commitment" means, with respect to any Issuing Bank, the obligation of
such Issuing Bank to issue Letters of Credit to any Borrower in an amount
(converting all non-Dollar amounts into the then Dollar Equivalent thereof)
equal to the excess of (a) the amount of its Letter of Credit Commitment over
(b) the aggregate Available Amount of all Letters of Credit issued by such
Issuing Bank.                "Unused Commitment" means, with respect to each
Lender at any time, (a) the amount of such Lender's Revolving Credit Commitment
at such time minus (b) the sum of (i) the aggregate principal amount of all
Revolving Credit Advances (based in respect of any Advances denominated in a
Major Currency on the Equivalent in Dollars at such time) made by such Lender
(in its capacity as a Lender) and outstanding at such time, plus (ii) such
Lender's Ratable Share of (A) the aggregate principal amount of the Competitive
Bid Advances (based in respect of any Advances denominated in a Foreign Currency
on the Equivalent in Dollars at such time), (B) the aggregate Available Amount
of all the Letters of Credit outstanding at such time (based in respect of any
Letters of Credit denominated in a Major Currency on the Equivalent in Dollars
at such time) and (C) the aggregate principal amount of all Swing Line Advances
outstanding at such time (based in respect of any Swing Line Advances
denominated in Euros on the Equivalent in Dollars at such time); provided,
further, that each Revolving Credit Lender's Revolving Credit Commitment shall
be deemed used from time to time to the extent of the Swing Line Advances made
by it or its affiliate that is a Swing Line Bank.                "Voting Stock"
means capital stock issued by a corporation, or equivalent interests in any
other Person, the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even if the right so to vote has
been suspended by the happening of such a contingency.             
  "Withdrawal Liability" has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

     SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
mean "to but excluding".

     SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed, and all financial computations and
determinations pursuant hereto shall be made, in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e) ("GAAP"); provided,
however, that, if any changes in accounting principles from those used in the
preparation of such financial statements have been required by the rules,
regulations, pronouncements or opinions of the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions) and have been adopted by the Company
with the agreement of its independent certified public accountants, the

18

--------------------------------------------------------------------------------



Lenders agree to consider a request by the Company to amend this Agreement to
take account of such changes.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

     SECTION 2.01. The Revolving Credit Advances, Letters of Credit and Swing
Line Advances. (a) Revolving Credit Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to any Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date in an aggregate amount (based
in respect of any Revolving Credit Advance denominated in a Major Currency on
the Equivalent in Dollars determined on the date of delivery of the applicable
Notice of Revolving Credit Borrowing), not to exceed such Lender's Unused
Commitment. Each Revolving Credit Borrowing shall be in an aggregate amount not
less than $10,000,000 (or the Equivalent thereof in any Major Currency
determined on the date of delivery of the applicable Notice of Revolving Credit
Borrowing) or an integral multiple of $1,000,000 (or the Equivalent thereof in
any Major Currency determined on the date of delivery of the applicable Notice
of Revolving Credit Borrowing) in excess thereof and shall consist of Revolving
Credit Advances of the same Type made on the same day by the Lenders ratably
according to their respective Revolving Credit Commitments; provided, however,
that if there is no unused portion of the Commitment of one or more Lenders at
the time of any requested Revolving Credit Borrowing such Borrowing shall
consist of Revolving Credit Advances of the same Type made on the same day by
the Lender or Lenders who do then have an Unused Commitment ratably according to
the aggregate Unused Commitments. Notwithstanding anything herein to the
contrary, no Revolving Credit Borrowing may be made in a Major Currency if,
after giving effect to the making of such Revolving Credit Borrowing, the
Equivalent in Dollars of the aggregate amount of outstanding Revolving Credit
Advances denominated in Major Currencies, together with the Equivalent in
Dollars of the aggregate amount of outstanding Competitive Bid Advances
denominated in Foreign Currencies, would exceed $500,000,000. Within the limits
of each Lender's Revolving Credit Commitment, any Borrower may borrow under this
Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under this Section
2.01(a) .

     (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue performance and financial letters of
credit (each, a "Letter of Credit") in any Major Currency for the account of any
Borrower from time to time on any Business Day during the period from the
Effective Date until 30 days before the Termination Date (i) in an aggregate
Available Amount for all Letters of Credit issued by all Issuing Banks not to
exceed at any time the Letter of Credit Facility at such time, (ii) in an amount
for each Issuing Bank not to exceed the amount of such Issuing Banks' Letter of
Credit Commitment at such time and (iii) in an amount for each such Letter of
Credit not to exceed an amount equal to the Unused Commitments of the Lenders at
such time, in each case, converting all non-Dollar amounts into the Dollar
Equivalent thereof; provided that any Borrower may request that Letters of
Credit be issued for the account of any of its Subsidiaries (without designating
such Subsidiary as a Designated Subsidiary) so long as such Borrower remains
obligated for the reimbursement of any drawings under such Letters of Credit
under the terms of this Agreement. No Letter of Credit shall have an expiration
date (including all rights of the applicable Borrower or the beneficiary to
require

19

--------------------------------------------------------------------------------



renewal) of later than the Termination Date, provided that no Letter of Credit
may expire after the Termination Date of any Non-Consenting Lender if, after
giving effect to such issuance, the aggregate Revolving Credit Commitments of
the Consenting Lenders (including any replacement Lenders) for the period
following such Termination Date would be less than the Available Amount of the
Letters of Credit expiring after such Termination Date. Within the limits
referred to above, any Borrower may request the issuance of Letters of Credit
under this Section 2.01(b), repay any Revolving Credit Advances resulting from
drawings thereunder pursuant to Section 2.04(c) and request the issuance of
additional Letters of Credit under this Section 2.01(b) . Each letter of credit
listed on Schedule 2.01(b) shall be deemed to constitute a Letter of Credit
issued hereunder, and each Lender that is an issuer of such a Letter of Credit
shall, for purposes of Section 2.04, be deemed to be an Issuing Bank for each
such letter of credit, provided that any renewal or replacement of any such
letter of credit shall be issued by an Issuing Bank pursuant to the terms of
this Agreement. The terms "issue", "issued", "issuance" and all similar terms,
when applied to a Letter of Credit, shall include any renewal, extension or
amendment thereof.

     (c) The Swing Line Advances. Each Swing Line Bank severally agrees, on the
terms and conditions hereinafter set forth, to make Swing Line Advances to any
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount outstanding not
to exceed at any time the lesser of (i) such Swing Line Bank's Swing Line
Commitment and (ii) the Unused Commitments of the Lenders at such time. Each
Swing Line Borrowing shall be in an aggregate amount of no less than €1,000,000
or $1,000,000, as the case may be. Each Swing Line Borrowing shall consist of
Swing Line Advances of the same Type made on the same day by the Swing Line
Banks ratably according to their respective Swing Line Commitments. Within the
limits of the Swing Line Facility and within the limits referred to in clause
(ii) above, the Borrowers may borrow under this 2.01(c), prepay pursuant to
Section 2.10 and reborrow under this Section 2.01(c) .

     (d) Relationship of the Swing Line Facility with the Revolving Credit
Facility. The Revolving Credit Facility may be used by way of Swing Line
Advances. The Swing Line Facility is not independent of the Revolving Credit
Facility.

     SECTION 2.02. Making the Revolving Credit Advances and Swing Line Advances.
(a) Each Revolving Credit Borrowing shall be made on notice, given not later
than (x) 10:00 A.M. (New York City time) on the third Business Day prior to the
date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in any
Major Currency, (y) 11:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances denominated
in Dollars or (z) 9:00 A.M. (New York City time) on the day of the proposed
Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Base Rate Advances, by any Borrower to the Agent (and the Agent
shall, in the case of a Revolving Credit Borrowing consisting of Eurocurrency
Rate Advances, immediately relay such notice to the Sub-Agent), which shall give
to each Lender prompt notice thereof by telecopier or telex. Each such notice of
a Revolving Credit Borrowing (a "Notice of Revolving Credit Borrowing") shall be
by telephone, confirmed immediately in writing, or telecopier or telex in
substantially the form of Exhibit B-1 hereto, specifying therein the requested
(i) date of such Revolving Credit Borrowing, (ii) Type of Advances comprising
such Revolving Credit Borrowing, (iii) aggregate amount of

20

--------------------------------------------------------------------------------



such Revolving Credit Borrowing, and (iv) in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances, initial Interest Period and
currency for each such Revolving Credit Advance. Each Lender shall, before 11:00
A.M. (New York City time) on the date of such Revolving Credit Borrowing, in the
case of a Revolving Credit Borrowing consisting of Advances denominated in
Dollars, and before 11:00 A.M. (London time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in any Major Currency, make available for
the account of its Applicable Lending Office to the Agent at the applicable
Agent's account, in same day funds, such Lender's ratable portion (as determined
in accordance with Section 2.01) of such Revolving Credit Borrowing. After the
Agent's receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower requesting the Revolving Credit Borrowing at the Agent's aforesaid
address or at the applicable Payment Office, as the case may be; provided,
however, that the Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Line Advances made by the Swing Line
Banks in the same currency as the requested Revolving Credit Advance and
outstanding on the date of such Revolving Credit Borrowing, plus interest
accrued and unpaid thereon to and as of such date, available to the Swing Line
Banks and such other Lenders for repayment of such Swing Line Advances.

     (b) Each Swing Line Borrowing shall be made on notice, given not later than
9:30 A.M. (London time) on the date of the proposed Swing Line Borrowing, by the
applicable Borrower to the Swing Line Agent which shall give to each Swing Line
Bank prompt notice thereof by facsimile. Each such notice of a Swing Line
Borrowing (a "Notice of Swing Line Borrowing") shall be by facsimile, such
notice to be in substantially the form of Exhibit B-3 hereto, specifying therein
the requested (i) date of such Swing Line Borrowing, (ii) Type of Swing Line
Advances comprising such Swing Line Borrowing, (iii) aggregate amount of such
Swing Line Borrowing, and (iv) the Interest Period for each such Swing Line
Advance. Each Swing Line Bank shall, before 11:00 A.M. (London time) on the date
of such Swing Line Borrowing, make available for the account of its Applicable
Lending Office to the Swing Line Agent, in same day funds, such Swing Line
Bank's ratable portion of such Swing Line Borrowing. After receipt of such funds
by the Swing Line Agent and upon fulfillment of the applicable conditions set
forth in Article III, the Swing Line Agent will make such funds available to the
relevant Borrower as specified in the applicable Notice of Swing Line Borrowing.

     (c) Anything in subsection (a) above to the contrary notwithstanding, a
Borrower may not select Eurocurrency Rate Advances for any proposed Revolving
Credit Borrowing if the obligation of the Lenders to make Eurocurrency Rate
Advances shall then be suspended pursuant to Section 2.09 or 2.12.

     (d) Each Notice of Revolving Credit Borrowing and Notice of Swing Line
Borrowing of any Borrower shall be irrevocable and binding on such Borrower. In
the case of any Revolving Credit Borrowing that the related Notice of Revolving
Credit Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
Borrower requesting such Revolving Credit Borrowing shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure by such Borrower to fulfill on or before the date specified in such
Notice of Revolving Credit Borrowing for such Revolving Credit Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits),

21

--------------------------------------------------------------------------------



cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Credit
Advance to be made by such Lender as part of such Revolving Credit Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date. The Borrower requesting a Swing Line Borrowing shall indemnify each
Swing Line Bank against any loss, cost or expense incurred by such Swing Line
Bank as a result of any failure to fulfill on or before the date specified in
such Notice of Swing Line Borrowing for such Swing Line Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Swing Line Bank to fund the Swing Line Advance to be made by such Swing Line
Bank as part of such Swing Line Borrowing when such Swing Line Advance, as a
result of such failure, is not made on such date.

     (e) (i) Unless the Agent shall have received notice from a Lender prior to
the time of any Revolving Credit Borrowing that such Lender will not make
available to the Agent such Lender's ratable portion of such Revolving Credit
Borrowing the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower proposing such Revolving Credit
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent, such
Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (x) in the case of such Borrower, the higher
of (A) the interest rate applicable at the time to Revolving Credit Advances
comprising such Revolving Credit Borrowing and (B) the cost of funds incurred by
the Agent in respect of such amount and (y) in the case of such Lender, (A) the
Federal Funds Rate in the case of Advances denominated in Dollars or (B) the
cost of funds incurred by the Agent in respect of such amount in the case of
Advances denominated in any Major Currency. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender's Revolving Credit Advance as part of such Revolving Credit Borrowing for
purposes of this Agreement.

     (ii) Unless the Swing Line Agent shall have received notice from a Swing
Line Bank prior to 11:00 A.M. (London time) on the day of any Swing Line
Borrowing that such Swing Line Bank will not make available to the Swing Line
Agent such Swing Line Bank's ratable portion of such Swing Line Borrowing, the
Swing Line Agent may assume that such Swing Line Bank has made such portion
available to the Swing Line Agent on the date of such Swing Line Borrowing in
accordance with subsection (b) of this Section 2.02 and the Swing Line Agent
may, in reliance upon such assumption, make available to the Borrower proposing
such Swing Line Borrowing on such date a corresponding amount. If and to the
extent that such Swing Line Bank shall not have so made such ratable portion
available to the Swing Line Agent such Swing Line Bank and such Borrower
severally agree to repay to the Swing Line Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Swing Line Agent at (x) in the case of such Borrower, the higher
of (A) the interest rate applicable at the time to Swing Line Advances
comprising such Swing Line Borrowing and (B) the cost of funds incurred by the
Swing Line Agent in respect of such amount, and (y) in the case of such Swing
Line Bank, the cost

22

--------------------------------------------------------------------------------



of funds incurred by the Swing Line Agent in respect of such amount. If such
Swing Line Bank shall repay to the Swing Line Agent such corresponding amount,
such amount so repaid shall constitute such Swing Line Bank's Swing Line Advance
as part of such Swing Line Borrowing for purposes of this Agreement.

     (f) (i) The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Revolving Credit Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Credit
Advance on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.

     (ii) The failure of any Swing Line Bank to make the Swing Line Advance to
be made by it as part of any Swing Line Borrowing shall not relieve any other
Swing Line Bank of its obligation hereunder to make its Swing Line Advance on
the date of such Swing Line Borrowing, but no Swing Line Bank shall be
responsible for the failure of any other Swing Line Bank to make the Swing Line
Advance to be made by such other Swing Line Bank on the date of any Swing Line
Borrowing.

     (g) If the respective Unused Commitments of the Lenders on the first day of
an Interest Period for any Revolving Credit Borrowing are different from the
respective Unused Commitments of the Lenders on the last day of such Interest
Period, the Agent shall so notify the Lenders and the respective Revolving
Credit Advances shall be reallocated among the Lenders so that, after giving
effect to such reallocation, the Revolving Credit Advances comprising such
Revolving Credit Borrowing and continuing into the subsequent Interest Period
are funded by the Lenders ratably according to their respective Unused
Commitments on such last day. Each Lender agrees that the conditions precedent
set forth in Section 3.03 shall not apply to any additional amounts required to
be funded by such Lender pursuant to this Section 2.02(g) .

     SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally
agrees that any Borrower may request Competitive Bid Borrowings under this
Section 2.03 from time to time on any Business Day during the period from the
date hereof until the date occurring seven days prior to the Termination Date in
the manner set forth below; provided that, following the making of each
Competitive Bid Borrowing, the aggregate amount (based in respect of any Advance
denominated in a Foreign Currency on the Equivalent in Dollars on such Business
Day) of the Advances and the aggregate Available Amount of Letters of Credit
then outstanding shall not exceed the aggregate amount of the Revolving Credit
Commitments. Notwithstanding anything herein to the contrary, no Competitive Bid
Borrowing may be made in a Foreign Currency if, after giving effect to the
making of such Competitive Bid Borrowing, the Equivalent in Dollars of the
aggregate amount of outstanding Competitive Bid Advances denominated in Foreign
Currencies, together with the Equivalent in Dollars of the aggregate amount of
outstanding Revolving Credit Advances denominated in Major Currencies, would
exceed $500,000,000.

            (i) Any Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Agent (and the Agent shall, in the case of a
Competitive Bid Borrowing not consisting of Fixed Rate Advances or LIBO Rate
Advances to be

   

23

--------------------------------------------------------------------------------



 

denominated in Dollars, immediately notify the Sub-Agent), by telecopier or
telex, a notice of a Competitive Bid Borrowing (a "Notice of Competitive Bid
Borrowing"), in substantially the form of Exhibit B-2 hereto, specifying therein
the requested (A) date of such proposed Competitive Bid Borrowing, (B) aggregate
amount of such proposed Competitive Bid Borrowing, (C) interest rate basis and
day count convention to be offered by the Lenders, (D) currency of such proposed
Competitive Bid Borrowing, (E) in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, Interest Period of each Competitive Bid
Advance to be made as part of such Competitive Bid Borrowing, or in the case of
a Competitive Bid Borrowing consisting of Fixed Rate Advances or Local Rate
Advances, maturity date for repayment of each Fixed Rate Advance or Local Rate
Advance to be made as part of such Competitive Bid Borrowing (which maturity
date may not be earlier than the date occurring five days after the date of such
Competitive Bid Borrowing or later than the Termination Date), (F) interest
payment date or dates relating thereto, (G) location of such Borrower's account
to which funds are to be advanced, and (H) other terms (if any) to be applicable
to such Competitive Bid Borrowing, not later than (w) 10:00 A.M. (New York City
time) at least one Business Day prior to the date of the proposed Competitive
Bid Borrowing, if such Borrower shall specify in its Notice of Competitive Bid
Borrowing that the rates of interest to be offered by the Lenders shall be fixed
rates per annum (each Advance comprising any such Competitive Bid Borrowing
being referred to herein as a "Fixed Rate Advance") and that the Advances
comprising such proposed Competitive Bid Borrowing shall be denominated in
Dollars, (x) 10:00 A.M. (New York City time) at least four Business Days prior
to the date of the proposed Competitive Bid Borrowing, if such Borrower shall
instead specify in its Notice of Competitive Bid Borrowing that the Advances
comprising such Competitive Bid Borrowing shall be LIBO Rate Advances
denominated in Dollars, (y) 3:00 P.M. (New York City time) at least three
Business Days prior to the date of the proposed Competitive Bid Borrowing, if
such Borrower shall specify in the Notice of Competitive Bid Borrowing that the
Advances comprising such proposed Competitive Bid Borrowing shall be either
Fixed Rate Advances denominated in any Foreign Currency or Local Rate Advances
denominated in any Foreign Currency and (z) 3:00 P.M. (New York City time) at
least five Business Days prior to the date of the proposed Competitive Bid
Borrowing, if such Borrower shall instead specify in its Notice of Competitive
Bid Borrowing that the Advances comprising such Competitive Bid Borrowing shall
be LIBO Rate Advances denominated in any Foreign Currency. Each Notice of
Competitive Bid Borrowing shall be irrevocable and binding on such Borrower. Any
Notice of Competitive Bid Borrowing by a Designated Subsidiary shall be given to
the Agent in accordance with the preceding sentence through the Company on
behalf of such Designated Subsidiary. The Agent shall in turn promptly notify
each Lender of each request for a Competitive Bid Borrowing received by it from
such Borrower by sending such Lender a copy of the related Notice of Competitive
Bid Borrowing.

                (ii) Each Lender may, if, in its sole discretion, it elects to
do so, irrevocably offer to make one or more Competitive Bid Advances to the
Borrower proposing the Competitive Bid Borrowing as part of such proposed
Competitive Bid Borrowing at a rate or rates of interest specified by such
Lender in its sole discretion, by notifying the Agent (which shall give prompt
notice thereof to such Borrower and to the Sub-Agent, if applicable), (A) before
9:30 A.M. (New York City time) on the date of such proposed

24

--------------------------------------------------------------------------------



  Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Advances denominated in Dollars, (B) before 10:00 A.M.
(New York City time) three Business Days before the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of LIBO Rate Advances denominated in Dollars, (C) before 10:00 A.M. (New York
City time) on the second Business Day prior to the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of either Fixed Rate Advances denominated in any Foreign Currency or Local Rate
Advances denominated in any Foreign Currency and (D) before 10:00 A.M. (New York
City time) four Business Days before the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO Rate
Advances denominated in any Foreign Currency, of the minimum amount and maximum
amount of each Competitive Bid Advance which such Lender would be willing to
make as part of such proposed Competitive Bid Borrowing (which amounts, or the
Equivalent thereof in Dollars, as the case may be, may, subject to the proviso
to the first sentence of this Section 2.03(a), exceed such Lender's Commitment,
if any), the rate or rates of interest therefor and such Lender's Applicable
Lending Office with respect to such Competitive Bid Advance; provided that if
the Agent in its capacity as a Lender shall, in its sole discretion, elect to
make any such offer, it shall notify such Borrower of such offer at least 30
minutes before the time and on the date on which notice of such election is to
be given to the Agent, by the other Lenders. If any Lender shall elect not to
make such an offer, such Lender shall so notify the Agent, before 10:00 A.M.
(New York City time) (and the Agent shall notify the Sub-Agent, if applicable)
on the date on which notice of such election is to be given to the Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Competitive Bid Advance as part of such Competitive Bid Borrowing; provided
that the failure by any Lender to give such notice shall not cause such Lender
to be obligated to make any Competitive Bid Advance as part of such proposed
Competitive Bid Borrowing.                     (iii) The Borrower proposing the
Competitive Bid Advance shall, in turn, (A) before 10:30 A.M. (New York City
time) on the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances denominated in
Dollars, (B) before 11:00 A.M. (New York City time) three Business Days before
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in
Dollars, (C) before 10:00 A.M. (New York City time) on the Business Day prior to
the date of such Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of either Fixed Rate Advances denominated in any Foreign
Currency or Local Rate Advances denominated in any Foreign Currency and (D)
before 10:00 A.M. (New York City time) three Business Days before the date of
such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of LIBO Rate Advances denominated in any Foreign Currency,
either:         (x) cancel such Competitive Bid Borrowing by giving the Agent
notice to that effect, or           (y) accept one or more of the offers made by
any Lender or Lenders pursuant to paragraph (ii) above, in its sole discretion,
by giving notice to the Agent


25

--------------------------------------------------------------------------------



    (and the Agent shall give notice to the Sub-Agent, if applicable) of the
amount of each Competitive Bid Advance (which amount shall be equal to or
greater than the minimum amount, and equal to or less than the maximum amount,
notified to such Borrower by the Agent on behalf of such Lender for such
Competitive Bid Advance pursuant to paragraph (ii) above) to be made by each
Lender as part of such Competitive Bid Borrowing, and reject any remaining
offers made by Lenders pursuant to paragraph (ii) above by giving the Agent
notice to that effect; provided, however, that such Borrower shall not accept
any offer in excess of the requested bid amount for any maturity. Such Borrower
shall accept the offers made by any Lender or Lenders to make Competitive Bid
Advances in order of the lowest to the highest rates of interest offered by such
Lenders. If two or more Lenders have offered the same interest rate, the amount
to be borrowed at such interest rate will be allocated among such Lenders in
proportion to the amount that each such Lender offered at such interest rate.  
              (iv) If the Borrower proposing the Competitive Bid Borrowing
notifies the Agent that such Competitive Bid Borrowing is canceled pursuant to
paragraph (iii)(x) above, the Agent shall give prompt notice thereof to the
Lenders and such Competitive Bid Borrowing shall not be made.                (v)
If the Borrower proposing the Competitive Bid Borrowing accepts one or more of
the offers made by any Lender or Lenders pursuant to paragraph (iii)(y) above,
the Agent shall in turn promptly notify (A) each Lender that has made an offer
as described in paragraph (ii) above, of the date and aggregate amount of such
Competitive Bid Borrowing and whether or not any offer or offers made by such
Lender pursuant to paragraph (ii) above have been accepted by such Borrower, (B)
each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, of the amount of each Competitive Bid Advance to be
made by such Lender as part of such Competitive Bid Borrowing, and (C) each
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing, upon receipt, that the Agent has received forms of documents
appearing to fulfill the applicable conditions set forth in Article III. Each
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing shall, before 11:00 A.M. (New York City time), in the case of
Competitive Bid Advances to be denominated in Dollars or 11:00 A.M. (London
time), in the case of Competitive Bid Advances to be denominated in any Foreign
Currency, on the date of such Competitive Bid Borrowing specified in the notice
received from the Agent pursuant to clause (A) of the preceding sentence or any
later time when such Lender shall have received notice from the Agent pursuant
to clause (C) of the preceding sentence, make available for the account of its
Applicable Lending Office to the Agent (x) in the case of a Competitive Bid
Borrowing denominated in Dollars, at its address referred to in Section 9.02, in
same day funds, such Lender's portion of such Competitive Bid Borrowing in
Dollars, and (y) in the case of a Competitive Bid Borrowing in a Foreign
Currency, at the Payment Office for such Foreign Currency as shall have been
notified by the Agent to the Lenders prior thereto, in same day funds, such
Lender's portion of such Competitive Bid Borrowing in such Foreign Currency.
Upon fulfillment of the applicable conditions set forth in Article III and after
receipt by the Agent of such funds, the Agent will make such funds available to
such Borrower's account at the location specified by such Borrower in its Notice
of Competitive

26



--------------------------------------------------------------------------------

 

    Bid Borrowing. Promptly after each Competitive Bid Borrowing the Agent will
notify each Lender of the amount and tenor of such Competitive Bid Borrowing.  
             (vi) If the Borrower proposing the Competitive Bid Borrowing
notifies the Agent that it accepts one or more of the offers made by any Lender
or Lenders pursuant to paragraph (iii)(y) above, such notice of acceptance shall
be irrevocable and binding on such Borrower. Such Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure by such Borrower to fulfill on or before the date specified in the
related Notice of Competitive Bid Borrowing for such Competitive Bid Borrowing
the applicable conditions set forth in Article III, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Competitive Bid Advance to be made by such
Lender as part of such Competitive Bid Borrowing when such Competitive Bid
Advance, as a result of such failure, is not made on such date.      

                         (b) Each Competitive Bid Borrowing shall be in an
aggregate amount not less than $10,000,000 (or the Equivalent thereof in any
Foreign Currency, determined as of the time of the applicable Notice of
Competitive Bid Borrowing) or an integral multiple of $1,000,000 (or the
Equivalent thereof in any Foreign Currency, determined as of the time of the
applicable Notice of Competitive Bid Borrowing) in excess thereof and, following
the making of each Competitive Bid Borrowing, the Borrower that has borrowed
such Competitive Bid Borrowing shall be in compliance with the limitation set
forth in the proviso to the first sentence of subsection (a) above.

                         (c) Within the limits and on the conditions set forth
in this Section 2.03, any Borrower may from time to time borrow under this
Section 2.03, repay or prepay pursuant to subsection (d) below, and reborrow
under this Section 2.03, provided that a Competitive Bid Borrowing shall not be
made within three Business Days of the date of any other Competitive Bid
Borrowing.

                         (d) Any Borrower that has borrowed through a
Competitive Bid Borrowing shall repay to the Agent for the account of each
Lender that has made a Competitive Bid Advance, on the maturity date of such
Competitive Bid Advance (such maturity date being that specified by such
Borrower for repayment of such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and
provided in the Competitive Bid Note evidencing such Competitive Bid Advance),
the then unpaid principal amount of such Competitive Bid Advance. Such Borrower
shall have no right to prepay any principal amount of any Competitive Bid
Advance unless, and then only on the terms, specified by such Borrower for such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above and set forth in the Competitive
Bid Note evidencing such Competitive Bid Advance.

                         (e) Each Borrower that has borrowed through a
Competitive Bid Borrowing shall pay interest on the unpaid principal amount of
each Competitive Bid Advance comprising such Competitive Bid Borrowing from the
date of such Competitive Bid Advance to the date the principal amount of such
Competitive Bid Advance is repaid in full, at the rate of interest for such
Competitive Bid Advance specified by the Lender making such Competitive Bid
Advance in its

27

--------------------------------------------------------------------------------



notice with respect thereto delivered pursuant to subsection (a)(ii) above,
payable on the interest payment date or dates specified by such Borrower for
such Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above, as provided in the Competitive
Bid Note evidencing such Competitive Bid Advance. Upon the occurrence and during
the continuance of an Event of Default under Section 6.01(a), such Borrower
shall pay interest on the amount of unpaid principal of and interest on each
Competitive Bid Advance owing to a Lender, payable in arrears on the date or
dates interest is payable thereon, at a rate per annum equal at all times to 1%
per annum above the rate per annum required to be paid on such Competitive Bid
Advance under the terms of the Competitive Bid Note evidencing such Competitive
Bid Advance unless otherwise agreed in such Competitive Bid Note.

                         (f) The indebtedness of any Borrower resulting from
each Competitive Bid Advance made to such Borrower as part of a Competitive Bid
Borrowing shall be evidenced by a separate Competitive Bid Note of such Borrower
payable to the order of the Lender making such Competitive Bid Advance.

                         SECTION 2.04. Issuance of and Drawings and
Reimbursement Under Letters of Credit. (a) Request for Issuance. (i) Each Letter
of Credit shall be issued upon notice, given not later than 11:00 A.M. (New York
City time) on the fifth Business Day prior to the date of the proposed issuance
of such Letter of Credit (or on such shorter notice as the applicable Issuing
Bank may agree), by any Borrower to any Issuing Bank, and such Issuing Bank
shall give the Agent, prompt notice thereof by facsimile. Each such notice of
issuance of a Letter of Credit (a "Notice of Issuance") shall be by telephone,
confirmed immediately in writing, or facsimile, specifying therein the requested
(A) date of such issuance (which shall be a Business Day), (B) Available Amount
and currency (which shall be a Major Currency or Dollars) of such Letter of
Credit, (C) expiration date of such Letter of Credit (which shall not be later
than the Termination Date), (D) name and address of the beneficiary of such
Letter of Credit and (E) form of such Letter of Credit, and shall be accompanied
by such customary application and agreement for letter of credit as such Issuing
Bank may specify to the Borrower requesting such issuance for use in connection
with such requested Letter of Credit (a "Letter of Credit Application"). If (A)
the requested form of such Letter of Credit, in the reasonable judgment of the
Issuing Bank, conforms to standard practices of financial institutions that
regularly issue letters of credit, (B) the issuance of a letter of credit to the
beneficiary of such Letter of Credit would not, in the reasonable judgment of
the Issuing Bank, violate or conflict with (y) any regulatory or legal
restriction applicable to the Issuing Bank, or (z) any internal policy,
procedure or guideline of, the Issuing Bank that is consistent with standard
practices of financial institutions that regularly issue letters of credit and
(C) the Issuing Bank has not received written notice form any Lender, the Agent
or any Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 3.03 shall not be satisfied, then
such Issuing Bank will, upon fulfillment of the applicable conditions set forth
in Article III, make such Letter of Credit available to the Borrower requesting
such issuance at its office referred to in Section 9.02 or as otherwise agreed
with such Borrower in connection with such issuance. In the event and to the
extent that the provisions of any Letter of Credit Application shall conflict
with this Agreement, the provisions of this Agreement shall govern. An Issuing
Bank that issues a Letter of Credit which expires prior to the Termination Date
but provides for automatic extension of the expiry date will not exercise its
right to prevent the automatic extension of the expiry date unless (i) the
applicable conditions set forth in Section 3.03 are not satisfied as to

28

--------------------------------------------------------------------------------



the date of such Issuing Bank's required notice of non-extension, or (ii) such
automatic extension would extend the expiry date beyond the Termination Date.

                         (b) Participations. By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender's Ratable Share of the Available Amount of such Letter of Credit.
Each Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender's
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date made, or
of any reimbursement payment required to be refunded to any Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender's
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender's Revolving Credit Commitment is amended pursuant to the operation of
Sections 2.06(b), (c) or (d), an assignment in accordance with Section 9.06 or
otherwise pursuant to this Agreement.

                         (c) Drawing and Reimbursement. The payment by an
Issuing Bank of a draft drawn under any Letter of Credit shall constitute for
all purposes of this Agreement the making by any such Issuing Bank of a
Revolving Credit Advance, which, in the case of Letters of Credit denominated in
Dollars, shall be a Base Rate Advance, in the amount of such draft or, in the
case of a Letter of Credit denominated in any Major Currency, shall be an
Advance that bears interest at the Overnight Eurocurrency Rate (as defined
below) of such Issuing Bank for a period of five Business Days and thereafter,
shall be a Base Rate Advance in the Equivalent in Dollars on such fifth Business
Day for the amount of such draft. Each Issuing Bank shall give prompt notice
(and such Issuing Bank will use its commercially reasonable efforts to deliver
such notice within one Business Day) of each drawing under any Letter of Credit
issued by it to the Company, the applicable Borrower (if not the Company) and
the Agent. Upon written demand by such Issuing Bank, with a copy of such demand
to the Agent and the Company, each Lender shall pay to the Agent such Lender's
Ratable Share of such outstanding Revolving Credit Advance, by making available
for the account of its Applicable Lending Office to the Agent for the account of
such Issuing Bank, by deposit to the Agent's Account, in same day funds, an
amount equal to the portion of the outstanding principal amount of such
Revolving Credit Advance to be funded by such Lender, provided that the Lenders
shall not be required to fund such Revolving Credit Advances resulting from
drawings under a Letter of Credit denominated in any Major Currency until such
Advance is exchanged for the Equivalent in Dollars and is a Base Rate Advance.
Each Lender acknowledges and agrees that its obligation to make Revolving Credit
Advances pursuant to this paragraph in respect of Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving

29

--------------------------------------------------------------------------------



Credit Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Promptly after receipt thereof,
the Agent shall transfer such funds to such Issuing Bank. Each Lender agrees to
fund its Ratable Share of an outstanding Revolving Credit Advance on (i) the
Business Day on which demand therefor is made by such Issuing Bank, provided
that notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day, or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time. If and to the extent
that any Lender shall not have so made the amount of such Revolving Credit
Advance available to the Agent, such Lender agrees to pay to the Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of demand by any such Issuing Bank until the date such amount is paid to the
Agent, at the Federal Funds Rate for its account or the account of such Issuing
Bank, as applicable. If such Lender shall pay to the Agent such amount for the
account of any such Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Revolving Credit Advance made by such
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Revolving Credit Advance made by such Issuing Bank shall
be reduced by such amount on such Business Day. "Overnight Eurocurrency Rate"
means the rate per annum applicable to an overnight period beginning on one
Business Day and ending on the next Business Day equal to the sum of the
Applicable Margin for Eurocurrency Rate Advances and the rate per annum quoted
by the Applicable Issuing Bank to the Agent as the rate at which it is offering
overnight deposits in the relevant currency in amounts comparable to such
Issuing Bank's Advances resulting from drawings on Letters of Credit denominated
in a Major Currency.

     (d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Agent (with a copy to the Company) on the first Business Day of each month a
written report summarizing issuance and expiration dates of Letters of Credit
during the preceding month and drawings during such month under all Letters of
Credit and (B) to the Agent (with a copy to the Company) on the first Business
Day of each calendar quarter a written report setting forth the average daily
aggregate Available Amount during the preceding calendar quarter of all Letters
of Credit.

     (e) Failure to Make Advances. The failure of any Lender to make the
Revolving Credit Advance to be made by it on the date specified in Section
2.04(c) shall not relieve any other Lender of its obligation hereunder to make
its Revolving Credit Advance on such date, but no Lender shall be responsible
for the failure of any other Lender to make the Revolving Credit Advance to be
made by such other Lender on such date.

     SECTION 2.05. Fees. (a) Facility Fee. The Company agrees to pay to the
Agent for the account of each Lender a facility fee on the aggregate amount of
such Lender's Commitment from the date hereof in the case of each Initial Lender
and from the effective date specified in the Assumption Agreement or in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Termination Date at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December, commencing June 30,
2007, and on the Termination Date.

     (b) Letter of Credit Fees. (i) Each Borrower shall pay to the Agent for the
account of each Lender a fee on such Lender's Ratable Share of the sum of (x)
the average daily

30

--------------------------------------------------------------------------------



aggregate Available Amount of all Letters of Credit issued at the request of
such Borrower and outstanding from time to time and (y) any Advances bearing
interest at the Overnight Eurocurrency Rate as provided in Section 2.04(c) and
outstanding from time to time, at a rate per annum equal to the Applicable
Letter of Credit Rate in effect from time to time, during such calendar quarter,
payable in arrears quarterly on the third Business Day after the last day of
each March, June, September and December, commencing with the quarter ended June
30, 2007, and on and after the Termination Date payable upon demand; provided
that the Applicable Letter of Credit Rate shall be 1% above the Applicable
Letter of Credit Rate in effect upon the occurrence and during the continuation
of an Event of Default if the Borrowers are required to pay default interest
pursuant to Section 2.08(b) .

     (ii) Each Borrower shall pay to each Issuing Bank for its own account such
reasonable fees as have been agreed between the Company and such Issuing Bank.

     (c) Agent's Fees. The Company shall pay to the Agent and Swing Line Agent
for its own account such fees, and at such times, as the Company and such Agent
may separately agree.

     SECTION 2.06. Termination or Reduction of the Commitments. (a) Optional
Ratable Termination or Reduction. The Company shall have the right, upon at
least three Business Days' notice to the Agent, to terminate in whole or
permanently reduce ratably in part the Unused Commitments of the Lenders,
provided that each partial reduction shall be in an aggregate amount not less
than $10,000,000 or an integral multiple of $1,000,000 in excess thereof,
provided that following any such termination or reduction, the aggregate Swing
Line Commitments shall not exceed the aggregate Revolving Credit Commitments.
The aggregate amount of the Commitments, once reduced as provided in this
Section 2.06(a), may not be reinstated.

     (b) Non-Ratable Termination by Assignment. The Company shall have the
right, upon at least ten Business Days' written notice to the Agent (which shall
then give prompt notice thereof to the relevant Lender), to require any Lender
to assign, pursuant to and in accordance with the provisions of Section 9.06,
all of its rights and obligations under this Agreement and under the Notes to an
Eligible Assignee selected by the Company; provided, however, that (i) no Event
of Default shall have occurred and be continuing at the time of such request and
at the time of such assignment; (ii) the assignee shall have paid to the
assigning Lender the aggregate principal amount of, and any interest accrued and
unpaid to the date of such assignment on, the Note or Notes of such Lender;
(iii) the Company shall have paid to the assigning Lender any and all accrued
facility fees and Letter of Credit fees payable to such Lender and all other
accrued and unpaid amounts owing to such Lender under any provision of this
Agreement (including, but not limited to, any increased costs or other
additional amounts owing under Section 2.11 and Section 9.04 and any
indemnification for Taxes under Section 2.14) as of the effective date of such
assignment; (iv) if the assignee selected by the Company is not an existing
Lender, such assignee or the Company shall have paid the processing and
recordation fee required under Section 9.06(a) for such assignment and (v) if
the assigning Lender is an Issuing Bank, the Company shall pay to the Agent for
deposit in the L/C Cash Deposit Account an amount equal to the Available Amount
of all Letters of Credit issued by such Issuing Bank; provided further that the
Company shall have no right to replace more than three Lenders in any calendar
year pursuant to this Section 2.06(b); and provided further that the assigning
Lender's rights under

31

--------------------------------------------------------------------------------



Sections 2.11, 2.14 and 9.04, and, in the case of an Issuing Bank, Sections
2.04(b) and 6.02, and its obligations under Section 8.05, shall survive such
assignment as to matters occurring prior to the date of assignment.

     (c) Non-Ratable Reduction. (i) The Company shall have the right, at any
time other than during any Rating Condition, upon at least ten Business Days'
notice to a Lender (with a copy to the Agent), to terminate in whole such
Lender's Commitments. Such termination shall be effective, (x) with respect to
such Lender's Unused Commitment, on the date set forth in such notice, provided,
however, that such date shall be no earlier than ten Business Days after receipt
of such notice and (y) with respect to each Advance outstanding to such Lender,
in the case of Base Rate Advances, on the date set forth in such notice and, in
the case of Eurocurrency Rate, on the last day of the then current Interest
Period relating to such Advance; provided further, however, that such
termination shall not be effective, if, after giving effect to such termination,
the Company would, under this Section 2.06(c), reduce the Lenders' Revolving
Credit Commitments in any calendar year by an amount in excess of the Revolving
Credit Commitments of any three Lenders or $240,000,000, whichever is greater on
the date of such termination. Notwithstanding the preceding proviso, the Company
may terminate in whole the Commitments of any Lender in accordance with the
terms and conditions set forth in Section 2.06(b) . Upon termination of a
Lender's Commitments under this Section 2.06(c), the Company will pay or cause
to be paid all principal of, and interest accrued to the date of such payment
on, Advances owing to such Lender and pay any accrued facility fees or Letter of
Credit fees payable to such Lender pursuant to the provisions of Section 2.05,
and all other amounts payable to such Lender hereunder (including, but not
limited to, any increased costs or other amounts owing under Section 2.11 and
any indemnification for Taxes under Section 2.14); and upon such payments and,
if such Lender is an Issuing Bank, shall pay to the Agent for deposit in the L/C
Cash Deposit Account an amount equal to the Available Amount of all Letters of
Credit issued by such Issuing Bank, the obligations of such Lender hereunder
shall, by the provisions hereof, be released and discharged; provided, however,
that such Lender's rights under Sections 2.11, 2.14 and 9.04, and, in the case
of an Issuing Bank, Sections 2.04(b) and 6.02, and its obligations under Section
8.05 shall survive such release and discharge as to matters occurring prior to
such date. The aggregate amount of the Commitments of the Lenders once reduced
pursuant to this Section 2.06(c) may not be reinstated.

     (ii) For purposes of this Section 2.06(c) only, the term "Rating Condition"
shall mean a period commencing with notice (a "Rating Condition Notice") by the
Agent to the Company and the Lenders to the effect that the Agent has been
informed that the rating of the senior public Debt of the Company is
unsatisfactory under the standard set forth in the next sentence, and ending
with notice by the Agent to the Company and the Lenders to the effect that such
condition no longer exists. The Agent shall give a Rating Condition Notice
promptly upon receipt from the Company or any Lender of notice stating, in
effect, that both of S&P and Moody's (or any successor by merger or
consolidation to the business of either thereof), respectively, then rate the
senior public Debt of the Company lower than BBB- and Baa3. The Company agrees
to give notice to the Agent forthwith upon any change in a rating by either such
organization of the senior public Debt of the Company; the Agent shall have no
duty whatsoever to verify the accuracy of any such notice from the Company or
any Lender or to monitor independently the ratings of the senior public Debt of
the Company and no Lender shall have any duty to give any such notice. The Agent
shall give notice to the Lenders and the Company as to the termination of a
Rating Condition promptly upon receiving a notice from the Company to the Agent
(which

32

--------------------------------------------------------------------------------



notice the Agent shall promptly notify to the Lenders) stating that the rating
of the senior public Debt of the Company does not meet the standard set forth in
the second sentence of this clause (ii), and requesting that the Agent notify
the Lenders of the termination of the Rating Condition. The Rating Condition
shall terminate upon the giving of such notice by the Agent.

     (d) Termination by a Lender. In the event that a Change of Control occurs,
each Lender may, by notice to the Company and the Agent given not later than 50
calendar days after such Change of Control, terminate its Revolving Credit
Commitment, its Unissued Letter of Credit Commitment and its or its affiliate's
Swing Line Commitment, if any, which Commitments shall be terminated effective
as of the later of (i) the date that is 60 calendar days after such Change of
Control or (ii) the end of the Interest Period for any Eurocurrency Rate Advance
outstanding at the time of such Change of Control or for any Eurocurrency Rate
Advance made pursuant to the next sentence of this Section 2.06(d) . Upon the
occurrence of a Change of Control, each Borrower's right to make a Borrowing or
request the issuance of a Letter of Credit under this Agreement shall be
suspended for a period of 60 calendar days, except for Base Rate Advances and
Eurocurrency Rate Advances having an Interest Period ending not later than 90
calendar days after such Change of Control. A notice of termination pursuant to
this Section 2.06(d) shall not have the effect of accelerating any outstanding
Advance of such Lender and the Notes of such Lender.

     (e) Funds deposited to the L/C Cash Deposit Account pursuant to Section
2.06(b)(v) above (in the case of an assigning Lender thereunder that is an
Issuing Bank) or Section 2.06(c)(i) above (in the case of a Lender whose
Commitments are terminated thereunder that is an Issuing Bank) shall be applied
to reimburse any drawings made under any Letter of Credit issued by such
applicable Issuing Bank to the extent permitted by applicable law, and if so
applied then such reimbursement shall be deemed satisfaction of the obligations
of the Lenders and of the applicable Borrower to reimburse such drawing. After
all of the Letters of Credit issued by such Issuing Banks shall have expired or
been fully drawn upon and all other obligations of the Borrowers hereunder to
such Issuing Banks have been paid in full, the balance, if any, in the L/C Cash
Deposit Account shall be promptly returned to the Company.

     SECTION 2.07. Repayment of Advances. (a) Revolving Credit Advances. Each
Borrower shall repay to the Agent for the ratable account of the Lenders on the
Termination Date the aggregate principal amount of the Revolving Credit Advances
then outstanding.

     (b) Competitive Bid Advances. Each Borrower shall repay to the Agent, for
the account of each Lender that has made a Competitive Bid Advance, the
aggregate outstanding principal amount of each Competitive Bid Advance made to
such Borrower and owing to such Lender on the earlier of (i) the maturity date
therefor, specified in the related Notice of Competitive Bid Borrowing delivered
pursuant to Section 2.03(a)(i) and (ii) the Termination Date.

     (c) Letter of Credit Reimbursements. The obligation of any Borrower under
this Agreement, any Letter of Credit Application and any other agreement or
instrument, in each case, to repay any Revolving Credit Advance that results
from payment of a drawing under a Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Application and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances (it being

33

--------------------------------------------------------------------------------



understood that any such payment by a Borrower is without prejudice to, and does
not constitute a waiver of, any rights such Borrower might have or might acquire
as a result of the payment by any Lender of any draft or the reimbursement by
the Borrower thereof as set forth in Section 9.16 or otherwise):

        (i) any lack of validity or enforceability of this Agreement, any Note,
any Letter of Credit Application, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the "L/C
Related Documents");             (ii) any change in the time, manner or place of
payment of any Letter of Credit;             (iii) the existence of any claim,
set-off, defense or other right that any Borrower may have at any time against
any beneficiary or any transferee of a Letter of Credit (or any Persons for
which any such beneficiary or any such transferee may be acting), any Issuing
Bank, the Agent, any Lender or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction;             (iv) any statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect;    
        (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not substantially comply with
the terms of such Letter of Credit;             (vi) any exchange, release or
non-perfection of any collateral, or any release or amendment or waiver of or
consent to departure from any guarantee, for all or any of the obligations of
any Borrower in respect of the L/C Related Documents; or             (vii) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing that might, but for the provisions of this Section, constitute a legal
or equitable discharge of such Borrower's obligations hereunder.             (d)
Swing Line Advances. (i) Each Borrower shall repay to the Swing Line Agent for
the ratable account of the Swing Line Banks on the last day of the applicable
Interest Period, the unpaid principal amount of any Swing Line Advance then
outstanding.           (ii) In the event that a Borrower does not repay a Swing
Line Advance made to it in full on the last day of its Interest Period, on the
Business Day immediately following such day, that Borrower shall be deemed to
have served a Notice of Revolving Credit Borrowing for a Revolving Credit
Borrowing to be made on the third Business Day thereafter in the amount
(including accrued interest) and currency of such Swing Line Advance and with an
Interest Period of one month and such Revolving Credit Advance shall be made on
the third Business Day in accordance with Section 2.02(a) (without regard to the
minimum amount thereof) and the proceeds thereof applied in repayment of such
Swing Line Advance. Notwithstanding anything contained herein to the contrary,
for the time period from the day immediately following the end of the Interest
Period for any such Swing Line Advance that is not repaid on the last day of its
Interest Period until and

34

--------------------------------------------------------------------------------



  including the third Business Day thereafter, Section 2.08(b) shall apply to
the unpaid principal amount of any such Swing Line Advance.             (iii)
Section 3.03 shall not apply to any Revolving Credit Advance to which this
Section 2.07(d) refers.             (iv) In the circumstances set out in
paragraph (ii) above, to the extent that it is not possible to make a Revolving
Credit Advance due to the insolvency of a Borrower, the Lenders will indemnify
(pro-rata according to their Revolving Credit Commitments) the Swing Line Banks
for any loss that they incur as a result of the relevant Swing Line Borrowing.

               SECTION 2.08. Interest on Revolving Credit Advances and Swing
Line Advances. (a) Scheduled Interest. (i) Each Borrower shall pay interest on
the unpaid principal amount of each Revolving Credit Advance owing by such
Borrower to each Lender from the date of such Revolving Credit Advance, until
such principal amount shall be paid in full, at the following rates per annum:

 

      (A) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time plus (z) the Applicable Utilization Fee, if any, in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.

      (B) Eurocurrency Rate Advances. During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal at all
times during each Interest Period for such Revolving Credit Advance to the sum
of (x) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time plus (z) the
Applicable Utilization Fee, if any, in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

               (ii) Each Borrower shall pay interest on the unpaid principal
amount of each Swing Line Advance owing by such Borrower to each Swing Line Bank
from the date of such Swing Line Advance until such principal amount shall be
paid in full, at the following rates per annum:

          (A) Euro Swing Line Advances. For each Euro Swing Line Advance, a rate
per annum equal at all times during the Interest Period for such Euro Swing Line
Advance to the sum of (x) the rate per annum determined by the Swing Line Agent
to be the arithmetic mean (rounded upwards to the nearest whole multiple of 1/16
of 1% per annum, if such arithmetic mean is not such a multiple) of the rates at
which deposits in Euro are offered by the principal office of each of the
Reference Banks to prime banks in the European interbank market at 11:00 A.M.
(Brussels time) on the date of such Euro Swing Line Advance for an amount
substantially equal to the amount that would be the Reference    

 

35

--------------------------------------------------------------------------------



  Banks' respective ratable shares of such Borrowing outstanding during such
Interest Period and for a period equal to such Interest Period; provided that if
only one Reference Bank is able to provide the rates as described above, each
Swing Line Bank shall supply the Swing Line Agent with its rate for same day
funding in Euro to prime banks in the European interbank market at 11:00 A.M.
(Brussels time) on the date of such Euro Swing Line Advance for an amount
substantially equal to the amount equal to such Swing Line Bank's ratable share
of such Borrowing outstanding during such Interest Period and for a period equal
to such Interest Period and such rate shall be payable to such Swing Line Bank
plus (y) the Applicable Margin plus (z) Mandatory Cost, if any, payable in
arrears on the last day of such Interest Period.            (B) Dollar Swing
Line Advances. For each Dollar Swing Line Advance, a rate per annum equal at all
times during the Interest Period for such Dollar Swing Line Advance to the sum
of (x) the rate per annum determined by the Swing Line Agent to be the
arithmetic mean (rounded upwards to the nearest whole multiple of 1/16 of 1% per
annum, if such arithmetic mean is not such a multiple) of the rates at which
deposits in Dollars are offered by the principal office of each of the Reference
Banks to prime banks in the London interbank market at 11:00 A.M. (London time)
on the date of such Dollar Swing Line Advance for an amount substantially equal
to the amount that would be the Reference Banks' respective ratable shares of
such Borrowing outstanding during such Interest Period and for a period equal to
such Interest Period; provided that if only one Reference Bank is able to
provide the rates as described above, each Swing Line Bank shall supply the
Swing Line Agent with its rate for same day funding in Dollars to prime banks in
the London interbank market at 11:00 A.M. (London time) on the date of such
Dollar Swing Line Advance for an amount substantially equal to the amount equal
to such Swing Line Bank's ratable share of such Borrowing outstanding during
such Interest Period and for a period equal to such Interest Period and such
rate shall be payable to such Swing Line Bank plus (y) the Applicable Margin
plus (z) Mandatory Cost, if any, payable in arrears on the last day of such
Interest Period.

               (b) Default Interest. Upon the occurrence and during the
continuance of an Event of Default under Section 6.01(a), each Borrower shall
pay interest on (i) the unpaid principal amount of each Revolving Credit Advance
owing by such Borrower to each Lender, payable in arrears on the dates referred
to in clause (a) above, at a rate per annum equal at all times to 1% per annum
above the rate per annum required to be paid on such Revolving Credit Advance
pursuant to clause (a) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder by such
Borrower that is not paid when due, from the date such amount shall be due until
such amount shall be paid in full, payable in arrears on the date such amount
shall be paid in full and on demand, at a rate per annum equal at all times to
1% per annum above the rate per annum required to be paid on such Revolving
Credit Advance pursuant to clause (a) above.

               SECTION 2.09. Interest Rate Determination. (a) Each Reference
Bank agrees to furnish to the Agent timely information for the purpose of
determining each Eurocurrency Rate and each LIBO Rate if the Reuters Page is
unavailable. If any one or more of the Reference Banks shall not furnish such
timely information to the Agent for the purpose of determining any such interest
rate, the Agent shall determine such interest rate on the basis of timely
information

36

--------------------------------------------------------------------------------



furnished by the remaining Reference Banks. The Agent shall give prompt notice
to the Company and the Lenders of the applicable interest rate determined by the
Agent for purposes of Section 2.08(a)(i) or (ii), and the rate, if any,
furnished by each Reference Bank for the purpose of determining the interest
rate under Section 2.08(a)(ii) .

               (b) If, with respect to any Eurocurrency Rate Advances, the
Majority Lenders notify the Agent that (i) they are unable to obtain matching
deposits in the London interbank market at or about 11:00 A.M. (London time) on
the second Business Day before the making of a Borrowing in sufficient amounts
to fund their respective Revolving Credit Advances as part of such Borrowing
during its Interest Period or (ii) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
of making, funding or maintaining their respective Eurocurrency Rate Advances
for such Interest Period, the Agent shall forthwith so notify each Borrower and
the Lenders, whereupon (A) such Borrower will, on the last day of the then
existing Interest Period therefor, (1) if such Eurocurrency Rate Advances are
denominated in Dollars, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in any Major Currency, either (x) prepay such Advances or (y)
exchange such Advances into an Equivalent amount of Dollars and Convert such
Advances into Base Rate Advances, and (B) the obligation of the Lenders to make
Eurocurrency Rate Advances in the same currency as such Eurocurrency Rate
Advances shall be suspended until the Agent shall notify each Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

               (c) If any Borrower, in requesting a Revolving Credit Borrowing
comprised of Eurocurrency Rate Advances, shall fail to select the duration of
the Interest Period for such Eurocurrency Rate Advances in accordance with the
provisions contained in the definition of "Interest Period" in Section 1.01, the
Agent will forthwith so notify such Borrower and the Lenders and such Advances
will (to the extent such Eurocurrency Rate Advances remain outstanding on such
day) automatically, on the last day of the then existing Interest Period
therefor, (i) if such Eurocurrency Rate Advances are denominated in Dollars,
Convert into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in any Major Currency, be exchanged into an Equivalent amount of
Dollars and be Converted into Base Rate Advances.

               (d) Upon the occurrence and during the continuance of any Event
of Default under Section 6.01(a), (i) each Eurocurrency Rate Advance will (to
the extent such Eurocurrency Rate Advance remains outstanding on such day)
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be Converted
into a Base Rate Advance and (B) if such Eurocurrency Rate Advance is
denominated in any Major Currency, be exchanged into an Equivalent amount of
Dollars and Converted into a Base Rate Advance and (ii) the obligation of the
Lenders to make Eurocurrency Rate Advances shall be suspended.

               (e) If the Reuters Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate or LIBO Rate for any Eurocurrency Rate Advances or LIBO Rate
Advances, as the case may be,

37

--------------------------------------------------------------------------------



 

     (i) the Agent shall forthwith notify the relevant Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances
or LIBO Rate Advances, as the case may be,

     (ii) with respect to Eurocurrency Rate Advances, each such Advance will (to
the extent such Eurocurrency Rate Advance remains outstanding on such day)
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be prepaid by
the applicable Borrower or be automatically Converted into a Base Rate Advance
and (B) if such Eurocurrency Rate Advance is denominated in any Major Currency,
be prepaid by the applicable Borrower or be automatically exchanged into an
Equivalent amount of Dollars and Converted into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and

     (iii) the obligation of the Lenders to make Eurocurrency Rate Advances or
LIBO Rate Advances shall be suspended until the Agent shall notify the Borrowers
and the Lenders that the circumstances causing such suspension no longer exist.

               SECTION 2.10. Prepayments of Revolving Credit Advances and Swing
Line Advances. (a) Optional Prepayments. (i) Revolving Credit Advances. Each
Borrower may, upon notice to the Agent stating the proposed date and aggregate
principal amount of the prepayment, given not later than 11:00 A.M. (New York
City time) on the second Business Day prior to the date of such proposed
prepayment, in the case of Eurocurrency Rate Advances, and not later than 11:00
A.M. (New York City time) on the day of such proposed prepayment, in the case of
Base Rate Advances, and, if such notice is given, such Borrower shall, prepay
the outstanding principal amount of the Revolving Credit Advances comprising
part of the same Revolving Credit Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount not less than $10,000,000 or the Equivalent
thereof in a Major Currency (determined on the date notice of prepayment is
given) or an integral multiple of $1,000,000 or the Equivalent thereof in a
Major Currency (determined on the date notice of prepayment is given) in excess
thereof and (y) in the event of any such prepayment of a Eurocurrency Rate
Advance other than on the last day of the Interest Period therefor, such
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(c) . Each notice of prepayment by a Designated Subsidiary shall
be given to the Agent through the Company.

               (ii) Swing Line Advances. Each Borrower may, upon notice to the
Swing Line Agent by 9:00 A.M. (London time) on the date of the prepayment
stating the aggregate principal amount of the prepayment, and, if such notice is
given such Borrower shall, prepay the outstanding principal amount of the Swing
Line Advances comprising part of the same Swing Line Borrowing in whole or
ratably in part; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of no less than €1,000,000 or $1,000,000, as the
case may be and (y) in the event of any such prepayment of a Swing Line Advance
other than on the maturity date therefor, such Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 9.04(c) .

38

--------------------------------------------------------------------------------



               (b) Mandatory Prepayments. (i) If, on any date, the sum of (A)
the aggregate principal amount of all Advances denominated in Dollars then
outstanding plus (B) the Equivalent in Dollars (determined on the third Business
Day prior to such date) of the aggregate principal amount of all Advances
denominated in Foreign Currencies then outstanding plus (C) the aggregate
Available Amount of all Letters of Credit denominated in Dollars then
outstanding plus (D) the Equivalent in Dollars (determined on the third Business
Day prior to such date) of the aggregate Available Amount of all Letters of
Credit denominated in Major Currencies then outstanding exceeds 103% of the
aggregate Commitments of the Lenders on such date, the Company and each other
Borrower, if any, shall thereupon promptly prepay the outstanding principal
amount of any Advances owing by such Borrower in an aggregate amount (or deposit
an amount in the L/C Cash Deposit Account) sufficient to reduce such sum
(calculated on the basis of the Available Amount of Letters of Credit being
reduced by the amount in the L/C Cash Deposit Account) to an amount not to
exceed 100% of the aggregate Commitments of the Lenders on such date, together
with any interest accrued to the date of such prepayment on the principal
amounts prepaid and, in the case of any prepayment of a Eurocurrency Rate
Advance, a LIBO Rate Advance or a Local Rate Advance on a date other than the
last day of an Interest Period or at its maturity, any additional amounts which
such Borrower shall be obligated to reimburse to the Lenders in respect thereof
pursuant to Section 9.04(c) . The Agent shall give prompt notice of any
prepayment required under this Section 2.10(b)(i) to the Borrowers and the
Lenders.

               (ii) If, on any date, the sum of (A) the Equivalent in Dollars of
the aggregate principal amount of all Eurocurrency Rate Advances denominated in
Major Currencies then outstanding plus (B) the Equivalent in Dollars of the
aggregate principal amount of all Competitive Bid Advances denominated in
Foreign Currencies then outstanding plus (C) the Equivalent in Dollars of the
aggregate Available Amount of all Letters of Credit denominated in Major
Currencies then outstanding (in each case, determined on the third Business Day
prior to such date), shall exceed 110% of $500,000,000, the Company and each
other Borrower shall prepay the outstanding principal amount of any such
Eurocurrency Rate Advances or any such LIBO Rate Advances owing by such
Borrower, on the last day of the Interest Periods relating to such Advances, in
an aggregate amount (or deposit an amount in the L/C Cash Deposit Account)
sufficient to reduce such sum (calculated on the basis of the Available Amount
of Letters of Credit being reduced by the amount in the L/C Cash Deposit
Account) to an amount not to exceed $500,000,000, together with any interest
accrued to the date of such prepayment on the principal amounts prepaid. The
Agent shall give prompt notice of any prepayment required under this Section
2.10(b)(ii) to the Borrowers and the Lenders. Prepayments under this Section
2.10(b)(ii) shall be allocated first to Swing Line Advances, ratably among the
Swing Line Banks; and any excess amount shall then be allocated to Revolving
Credit Advances comprising part of the same Revolving Credit Borrowing selected
by the applicable Borrower, ratably among the Lenders.

               SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining Eurocurrency Rate
Advances or LIBO Rate Advances or agreeing to issue or of issuing or maintaining
or participating in Letters of Credit (excluding for purposes of this Section
2.11 any such increased costs resulting from (i) Taxes or Other Taxes (as

39

--------------------------------------------------------------------------------



to which Section 2.14 shall govern) and (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender is organized
or has its Applicable Lending Office or any political subdivision thereof), then
the Borrower of such Advances shall from time to time, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost. A certificate as to the amount of such increased cost,
submitted to such Borrower and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

               (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or any corporation controlling such Lender and
that the amount of such capital is increased by or based upon the existence of
such Lender's commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of this type or the issuance of or participation
in the Letters of Credit (or similar contingent obligations) hereunder, then,
upon demand by such Lender (with a copy of such demand to the Agent), the
Company shall pay to the Agent for the account of such Lender, from time to time
as specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender's commitment to lend hereunder. A certificate as
to such amounts submitted to the Company and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

               (c) Any Lender claiming any additional amounts payable pursuant
to this Section 2.11 shall, upon the written request of the Company delivered to
such Lender and the Agent, assign, pursuant to and in accordance with the
provisions of Section 9.06, all of its rights and obligations under this
Agreement and under the Notes to an Eligible Assignee selected by the Company;
provided, however, that (i) no Default shall have occurred and be continuing at
the time of such request and at the time of such assignment; (ii) the assignee
shall have paid to the assigning Lender the aggregate principal amount of, and
any interest accrued and unpaid to the date of such assignment on, the Note or
Notes of such Lender; (iii) the Company shall have paid to the assigning Lender
any and all facility fees and other fees payable to such Lender and all other
accrued and unpaid amounts owing to such Lender under any provision of this
Agreement (including, but not limited to, any increased costs or other
additional amounts owing under this Section 2.11 and Section 9.04(c), and any
indemnification for Taxes under Section 2.14) as of the effective date of such
assignment and (iv) if the assignee selected by the Company is not an existing
Lender, such assignee or the Company shall have paid the processing and
recordation fee required under Section 9.06(a) for such assignment; provided
further that the assigning Lender's rights under Sections 2.11, 2.14 and 9.04,
and its obligations under Section 8.05, shall survive such assignment as to
matters occurring prior to the date of assignment.

               (d) Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's right to demand such compensation; provided that the Company shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than 90 days prior to the date

40

--------------------------------------------------------------------------------



that such Lender notifies the Company of the change or circumstance giving rise
to such increased costs or reductions and of such Lender's intention to claim
compensation therefor; provided further that, if the change or circumstance
giving rise to such increased costs or reductions is retroactive, then the 90
day period referred to above shall be extended to include the period of
retroactive effect thereof.

               SECTION 2.12. Illegality. Notwithstanding any other provision of
this Agreement, if any Lender shall notify the Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Advances in Dollars or any Major
Currency, LIBO Rate Advances in Dollars or in any Foreign Currency or Swing Line
Advances in Euros or to fund or maintain Eurocurrency Rate Advances in Dollars
or in any Major Currency, LIBO Rate Advances in Dollars or in any Foreign
Currency or Swing Line Advances in Euros hereunder, (a) each such Eurocurrency
Rate Advance, such LIBO Rate Advance or Swing Line Advance, as the case may be,
will automatically, upon such demand, (i) if such Eurocurrency Rate Advance or
LIBO Rate Advance is denominated in Dollars, be Converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in Section
2.08(a)(i), as the case may be, and (ii) if such Eurocurrency Rate Advance, LIBO
Rate Advance or Swing Line Advance is denominated in any Foreign Currency, be
exchanged into an Equivalent amount of Dollars and Converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in Section
2.08(a)(i), as the case may be, and (b) the obligation of the Lenders to make
such Eurocurrency Rate Advances, such LIBO Rate Advances or such Swing Line
Advances shall be suspended until the Agent shall notify the Company and the
Lenders that the circumstances causing such suspension no longer exist.

               SECTION 2.13. Payments and Computations. (a) Each Borrower shall
make each payment hereunder and under any Notes, except with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Foreign Currency, not later than 11:00 A.M. (New York City time) on the day
when due in Dollars to the Agent at the applicable Agent's Account in same day
funds without set-off, counterclaim or deduction of any kind. Each Borrower
shall make each payment hereunder and under any Notes with respect to principal
of, interest on, and other amounts relating to Advances denominated in a Foreign
Currency not later than 12:00 Noon (at the Payment Office for such Foreign
Currency) on the day when due in such Foreign Currency to the Agent in same day
funds by deposit of such funds to the applicable Agent's Account without
set-off, counterclaim or deduction of any kind. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, facility fees or Letter of Credit fees ratably (other than
amounts payable pursuant to Section 2.03, 2.04(c), 2.05(b)(ii), 2.06(b),
2.06(c), 2.11, 2.14 or 9.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon any Assuming Lender becoming a Lender hereunder as
a result of a Commitment Increase pursuant to Section 2.18 or an extension of
the Termination Date pursuant to Section 2.19, and upon the Agent's receipt of
such Lender's Assumption Agreement and recording of the information contained
therein in the Register, from and after the applicable Increase Date or
Extension Date, as the case may be, the Agent shall make all payments hereunder
and under any Notes issued in connection therewith in respect of the

41

--------------------------------------------------------------------------------



interest assumed thereby to the Assuming Lender. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.06(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under any Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

     (b) All computations of interest based on the Base Rate and of facility
fees shall be made by the Agent on the basis of a year of 365 or 366 days, as
the case may be, all computations of interest on Swing Line Advances or based on
the Eurocurrency Rate (including the Overnight Eurocurrency Rate) or the Federal
Funds Rate and of Letter of Credit fees shall be made by the Agent on the basis
of a year of 360 days and all computations in respect of Competitive Bid
Advances shall be made by the Agent or the Sub-Agent, as the case may be, as
specified in the applicable Notice of Competitive Bid Borrowing (or, in each
case of Advances denominated in Foreign Currencies where market practice
differs, in accordance with market practice), in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest, facility fees or Letter of Credit fees are
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

     (c) Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, facility fee or Letter of
Credit fee, as the case may be; provided, however, that, if such extension would
cause payment of interest on or principal of Eurocurrency Rate Advances or LIBO
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

     (d) Unless the Agent shall have received notice from any Borrower prior to
the date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Foreign
Currencies.

     SECTION 2.14. Taxes. (a) Any and all payments by or on behalf of any
Borrower (including the Company in its capacity as a guarantor under Article VII
hereof) hereunder or under the Notes shall be made, in accordance with Section
2.13, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Lender and the Agent, net
income taxes imposed by the United States or any State thereof and taxes imposed
on its overall net

42

--------------------------------------------------------------------------------



income, and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction under the laws of which such Lender or the Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes, by the jurisdiction of such Lender's Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes being hereinafter referred to
as "Taxes"). If any Borrower (including the Company in its capacity as a
guarantor under Article VII hereof) shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder or under any Note to any Lender
or the Agent, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.14) such Lender or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

     (b) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as "Other
Taxes").

     (c) Each Borrower shall indemnify each Lender and the Agent for the full
amount of Taxes or Other Taxes (including, without limitation, any taxes imposed
by any jurisdiction on amounts payable under this Section 2.14) imposed on or
paid by such Lender or the Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto; provided, however, that a Borrower shall not be obligated to pay any
amounts in respect of penalties, interest or expenses pursuant to this paragraph
that are payable solely as a result of (i) the failure on the part of the
pertinent Lender or the Agent to pay over those amounts received from the
Borrowers under this clause (c) or (ii) the gross negligence or willful
misconduct on the part of the pertinent Lender or the Agent. This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor. Each Lender agrees to
provide reasonably prompt notice to the Agent, the Company and any Borrower of
any imposition of Taxes or Other Taxes against such Lender; provided that
failure to give such notice shall not affect such Lender's rights to
indemnification hereunder. Each Lender agrees that it will, promptly upon a
request by the Company or a Borrower having made an indemnification payment
hereunder, furnish to the Company or such Borrower, as the case may be, such
evidence as is reasonably available to such Lender as to the payment of the
relevant Taxes or Other Taxes, and that it will, if requested by the Company or
such Borrower, cooperate with the Company or such Borrower, as the case may be,
in its efforts to obtain a refund or similar relief in respect of such payment.

     (d) Within 30 days after the date of any payment of Taxes by a Borrower
under subsection (a) above, each Borrower shall furnish to the Agent, at its
address referred to in Section 9.02, the original or a certified copy of a
receipt evidencing payment thereof. In the case of any payment hereunder or
under the Notes by or on behalf of any Borrower through an account or branch
outside the United States or by or on behalf of any Borrower by a payor that is
not a

43

--------------------------------------------------------------------------------



United States person, if such Borrower determines that no Taxes are payable in
respect thereof, such Borrower shall furnish, or shall cause such payor to
furnish, to the Agent, at such address, an opinion of counsel acceptable to the
Agent stating that such payment is exempt from Taxes. For purposes of this
subsection (d) and subsection (e), the terms "United States" and "United States
person" shall have the meanings specified in Section 7701 of the Internal
Revenue Code.

     (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender, on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender and on the date it changes its Applicable
Lending Office in the case of any Lender, and from time to time thereafter as
requested in writing by any Borrower (unless a change in law renders such Lender
unable lawfully to do so), shall provide the Agent and each Borrower with two
original Internal Revenue Service forms W-8ECI or W-8BEN, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes. In
addition, each Lender further agrees to provide any Borrower with any form or
document as any Borrower may reasonably request which is required by any taxing
authority outside the United States in order to secure an exemption from, or
reduction in the rate of, withholding tax in such jurisdiction, if available to
such Lender. If the forms provided by a Lender at the time such Lender first
becomes a party to this Agreement or changes its Applicable Lending Office
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such form; provided, however, that,
in the case of a Lender that initially becomes a party to this Agreement
pursuant to an assignment in accordance with Section 9.06 or a Lender that
undertakes a change in its Applicable Lending Office, the term Taxes shall
include (in addition to withholding taxes that may be imposed in the future or
other amounts otherwise includable in Taxes) United States withholding tax, if
any, applicable on the date of such assignment or change with respect to the
assignee Lender or Lender after the change in Applicable Lending Office, but
only to the extent of United States withholding tax included in Taxes, if any,
applicable on the date of such assignment or change with respect to the assignor
Lender or Lender prior to such change in Applicable Lending Office. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8ECI
or W-8BEN, that a Lender reasonably considers to be confidential, such Lender
shall give notice thereof to each Borrower and shall not be obligated to include
in such form or document such confidential information.

     (f) For any period with respect to which a Lender has failed to provide
each Borrower with the appropriate form described in Section 2.14(e) (other than
if such failure is due to a change in law occurring subsequent to the date on
which a form originally was required to be provided), such Lender shall not be
entitled to indemnification under Section 2.14(a) or (c) with respect to Taxes
imposed by the United States by reason of such failure; provided, however, that
should a Lender become subject to Taxes because of its failure to deliver a form
required hereunder, each Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

44

--------------------------------------------------------------------------------



     (g) If any Borrower is required to pay any additional amount to any Lender
or to the Agent or on behalf of any of them to any taxing authority pursuant to
this Section 2.14, such Lender shall, upon the written request of the Company
delivered to such Lender and the Agent, assign, pursuant to and in accordance
with the provisions of Section 9.06, all of its rights and obligations under
this Agreement and under the Notes to an Eligible Assignee selected by the
Company; provided, however, that (i) no Default shall have occurred and be
continuing at the time of such request and at the time of such assignment; (ii)
the assignee shall have paid to the assigning Lender the aggregate principal
amount of, and any interest accrued and unpaid to the date of such assignment
on, the Note or Notes of such Lender; (iii) the Company shall have paid to the
assigning Lender any and all facility fees and other fees payable to such Lender
and all other accrued and unpaid amounts owing to such Lender under any
provision of this Agreement (including, but not limited to, any increased costs
or other additional amounts owing under Section 2.11, any break funding costs
under Section 9.04(c) and any indemnification for Taxes under this Section 2.14)
as of the effective date of such assignment; and (iv) if the assignee selected
by the Company is not an existing Lender, such assignee or the Company shall
have paid the processing and recordation fee required under Section 9.06(a) for
such assignment; provided further that the assigning Lender's rights under
Sections 2.11, 2.14 and 9.04, and its obligations under Section 8.05, shall
survive such assignment as to matters occurring prior to the date of assignment.

     SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, if any, or otherwise) on account of the Revolving Credit Advances or
Swing Line Advances owing to it (other than pursuant to Section 2.03, 2.04(c),
2.06(b), 2.06(c), 2.11, 2.14 or 9.04(c)) in excess of its Ratable Share of
payments on account of the Revolving Credit Advances or Swing Line Advances
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Revolving Credit Advances or Swing Line
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender's ratable share
(according to the proportion of (i) the amount of such Lender's required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of setoff, if any) with respect to such participation as
fully as if such Lender were the direct creditor of such Borrower in the amount
of such participation.

     SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be
available (and each Borrower agrees that it shall use such proceeds) for general
corporate purposes of such Borrower and its Subsidiaries, including, without
limitation, backstop of commercial paper.

     SECTION 2.17. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Revolving
Credit Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to

45

--------------------------------------------------------------------------------



time hereunder in respect of Revolving Credit Advances. Each Borrower agrees
that upon request of any Lender to such Borrower (with a copy of such notice to
the Agent) that such Lender receive a Revolving Credit Note to evidence (whether
for purposes of pledge, enforcement or otherwise) the Revolving Credit Advances
owing to, or to be made by, such Lender, such Borrower shall promptly execute
and deliver to such Lender a Revolving Credit Note payable to the order of such
Lender in a principal amount up to the Revolving Credit Commitment of such
Lender.

     (b) The Register maintained by the Agent pursuant to Section 9.06(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment Acceptance delivered to and accepted by
it, (iii) the amount of any principal or interest due and payable or to become
due and payable from each Borrower to each Lender hereunder and (iv) the amount
of any sum received by the Agent from each Borrower hereunder and each Lender's
share thereof.

     (c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrowers to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

     SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments. (a)
The Company may, at any time but in any event not more than once in any calendar
year prior to the Termination Date, by notice to the Agent, request that the
aggregate amount of the Revolving Credit Commitments be increased by an amount
of $25,000,000 or an integral multiple thereof (each a "Commitment Increase") to
be effective as of a date that is at least 90 days prior to the earliest
scheduled Termination Date then in effect (the "Increase Date") as specified in
the related notice to the Agent; provided, however that (i) in no event shall
the aggregate amount of the Revolving Credit Commitments at any time exceed
$3,500,000,000 and (ii) on the date of any request by the Company for a
Commitment Increase and on the related Increase Date the applicable conditions
set forth in Section 3.03 shall be satisfied.

     (b) The Agent shall promptly notify the Lenders of a request by the Company
for a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and (iii)
the date by which Lenders wishing to participate in the Commitment Increase must
commit to an increase in the amount of their respective Revolving Credit
Commitments (the "Commitment Date"). Each Lender that is willing to participate
in such requested Commitment Increase (each an "Increasing Lender") shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Revolving
Credit Commitment. If the Lenders notify the Agent that they are willing to
increase the amount of their respective Revolving Credit Commitments by an
aggregate amount that exceeds the amount of the requested Commitment

46

--------------------------------------------------------------------------------



Increase, the requested Commitment Increase shall be allocated among the Lenders
willing to participate therein in such amounts as are agreed between the Company
and the Agent.

     (c) Promptly following each Commitment Date, the Agent shall notify the
Company as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Company may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Revolving Credit Commitment of each such Eligible Assignee
shall be in an amount of $25,000,000 or an integral multiple thereof.

     (d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.18(c) (each such Eligible Assignee and each Eligible Assignee that agrees to
an extension of the Termination Date in accordance with Section 2.19(c), an
"Assuming Lender") shall become a Lender party to this Agreement as of such
Increase Date and the Revolving Credit Commitment of each Increasing Lender for
such requested Commitment Increase shall be so increased by such amount (or by
the amount allocated to such Lender pursuant to the last sentence of Section
2.18(b)) as of such Increase Date; provided, however, that the Agent shall have
received on or before such Increase Date the following, each dated such date:

         (i) (A) certified copies of resolutions of the Board of Directors of
the Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit E hereto;             (ii) an assumption
agreement from each Assuming Lender, if any, in form and substance satisfactory
to the Company and the Agent (each an "Assumption Agreement"), duly executed by
such Eligible Assignee, the Agent and the Company; and            (iii)
confirmation from each Increasing Lender of the increase in the amount of its
Revolving Credit Commitment in a writing satisfactory to the Company and the
Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent's Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender's ratable portion of
the Revolving Credit Borrowings then outstanding (calculated based on its
Revolving Credit Commitment as a percentage of the aggregate Revolving Credit
Commitments outstanding after giving effect to the relevant Commitment Increase)
and, in the case of such Increasing Lender, an

47

--------------------------------------------------------------------------------



amount equal to the excess of (i) such Increasing Lender's ratable portion of
the Revolving Credit Borrowings then outstanding (calculated based on its
Revolving Credit Commitment as a percentage of the aggregate Revolving Credit
Commitments outstanding after giving effect to the relevant Commitment Increase)
over (ii) such Increasing Lender's ratable portion of the Revolving Credit
Borrowings then outstanding (calculated based on its Revolving Credit Commitment
(without giving effect to the relevant Commitment Increase) as a percentage of
the aggregate Revolving Credit Commitments (without giving effect to the
relevant Commitment Increase). After the Agent's receipt of such funds from each
such Increasing Lender and each such Assuming Lender, the Agent will promptly
thereafter cause to be distributed like funds to the other Lenders for the
account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Revolving Credit
Advances owing to each Lender after giving effect to such distribution equals
such Lender's ratable portion of the Revolving Credit Borrowings then
outstanding (calculated based on its Revolving Credit Commitment as a percentage
of the aggregate Revolving Credit Commitments outstanding after giving effect to
the relevant Commitment Increase).

     SECTION 2.19. Extension of Termination Date. (a) At least 45 days but not
more than 60 days prior to any anniversary of the Effective Date, the Company,
by written notice to the Agent, may request an extension of the Termination Date
in effect at such time by one year from its then scheduled expiration. The Agent
shall promptly notify each Lender of such request, and each Lender shall in
turn, in its sole discretion, not later than 20 days prior to such anniversary
date, notify the Company and the Agent in writing as to whether such Lender will
consent to such extension. If any Lender shall fail to notify the Agent and the
Company in writing of its consent to any such request for extension of the
Termination Date at least 20 days prior to the applicable anniversary date, such
Lender shall be deemed to be a Non-Consenting Lender with respect to such
request. The Agent shall notify the Company not later than 15 days prior to the
applicable anniversary date of the decision of the Lenders regarding the
Company's request for an extension of the Termination Date.

     (b) If all the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.19, the Termination Date in effect at such
time shall, effective as at the applicable anniversary date (the "Extension
Date"), be extended for one year; provided that on each Extension Date the
applicable conditions set forth in Section 3.03 shall be satisfied. If fewer
than all of the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.19, the Termination Date in effect at such
time shall, effective as at the applicable Extension Date and subject to
subsection (d) of this Section 2.19, be extended as to those Lenders that so
consented (each a "Consenting Lender") but shall not be extended as to any other
Lender (each a "Non-Consenting Lender"). To the extent that the Termination Date
is not extended as to any Lender pursuant to this Section 2.19 and the
Commitment of such Lender is not assumed in accordance with subsection (c) of
this Section 2.19 on or prior to the applicable Extension Date, each Commitment
of such Non-Consenting Lender shall automatically terminate in whole on such
unextended Termination Date without any further notice or other action by the
Company, such Lender or any other Person; provided that such Non-Consenting
Lender's rights under Sections 2.11, 2.14 and 9.04, and its obligations under
Section 8.05, shall survive the Termination Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Company for
any requested extension of the Termination Date.

48

--------------------------------------------------------------------------------



     (c) If fewer than all of the Lenders consent to any such request pursuant
to subsection (a) of this Section 2.19, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Termination Date
of the amount of the Non-Consenting Lenders' Commitments for which it is willing
to accept an assignment. If the Consenting Lenders notify the Agent that they
are willing to accept assignments of Commitments in an aggregate amount that
exceeds the amount of the Commitments of the Non-Consenting Lenders, such
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed between the Company and the
Agent. If after giving effect to the assignments of Commitments described above
there remain any Commitments of Non-Consenting Lenders, the Company may arrange
for one or more Consenting Lenders or other Eligible Assignees as Assuming
Lenders to assume, effective as of the Extension Date, any Non-Consenting
Lender's Commitment and all of the obligations of such Non-Consenting Lender
under this Agreement thereafter arising, without recourse to or warranty by, or
expense to, such Non-Consenting Lender; provided, however, that the amount of
the Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $25,000,000 unless the amount of the Commitment
of such Non-Consenting Lender is less than $25,000,000, in which case such
Assuming Lender shall assume all of such lesser amount; and provided further
that:

       (i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;            (ii) all additional costs reimbursements, expense
reimbursements and indemnities payable to such Non-Consenting Lender, and all
other accrued and unpaid amounts owing to such Non-Consenting Lender hereunder,
as of the effective date of such assignment shall have been paid to such
Non-Consenting Lender; and            (iii) with respect to any such Assuming
Lender, the applicable processing and recordation fee required under Section
9.06(a) for such assignment shall have been paid;

provided further that such Non-Consenting Lender's rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.19 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other

49

--------------------------------------------------------------------------------



Lenders, and the obligations of each such Non-Consenting Lender hereunder shall,
by the provisions hereof, be released and discharged.

          (d) If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.19) Lenders having Revolving Credit
Commitments equal to at least 50% of the Revolving Credit Commitments in effect
immediately prior to the Extension Date consent in writing to a requested
extension (whether by execution or delivery of an Assumption Agreement or
otherwise) not later than one Business Day prior to such Extension Date, the
Agent shall so notify the Company, and, subject to the satisfaction of the
applicable conditions in Section 3.03, the Termination Date then in effect shall
be extended for the additional one-year period as described in subsection (a) of
this Section 2.19, and all references in this Agreement, and in the Notes, if
any, to the "Termination Date" shall, with respect to each Consenting Lender and
each Assuming Lender for such Extension Date, refer to the Termination Date as
so extended. Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

          SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01
and 2.03. Sections 2.01 and 2.03 of this Agreement shall become effective on and
as of the first date (the "Effective Date") on which the following conditions
precedent have been satisfied:

       (a)  There shall have occurred no Material Adverse Change since December
31, 2006, except as otherwise publicly disclosed prior to the date hereof.      
     (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Company or any of its Subsidiaries pending or to the
knowledge of the Company Threatened before any court, governmental agency or
arbitrator that (i) is reasonably likely to have a Material Adverse Effect,
except as disclosed in public filings prior to the date hereof or (ii) purports
to affect the legality, validity or enforceability of this Agreement or any Note
of the Company or the consummation of the transactions contemplated hereby, and
there shall have been no adverse change in the status, or financial effect on
the Company or any of its material Subsidiaries, of the matters disclosed in
public filings prior to the date hereof.            (c) The Company shall have
paid all accrued fees and expenses of the Agent and the Lenders in respect of
this Agreement.            (d) On the Effective Date, the following statements
shall be true and the Agent shall have received a certificate signed by a duly
authorized officer of the Company, dated the Effective Date, stating that:      
       (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and


50

--------------------------------------------------------------------------------



         (ii) No event has occurred and is continuing that constitutes a
Default.

     (e) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent:

         (i) The Revolving Credit Notes of the Company to the order of the
Lenders to the extent requested by any Lender pursuant to Section 2.17.        
       (ii) Certified copies of the resolutions of the Board of Directors of the
Company approving this Agreement and the Notes of the Company, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.             

     (iii) A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes of the Company and the other
documents to be delivered hereunder.

               (iv) A favorable opinion of the General Counsel or an Assistant
General Counsel of the Company, substantially in the form of Exhibit E hereto
and as to such other matters as any Lender through the Agent may reasonably
request.                (v) A favorable opinion of Shearman & Sterling LLP,
counsel for the Agent, substantially in the form of Exhibit G hereto.          
     (vi) Such other approvals, opinions or documents as any Lender, through the
Agent, may reasonably request.

               SECTION 3.02. Initial Advance to Each Designated Subsidiary. The
obligation of each Lender to make an initial Advance to each Designated
Subsidiary following any designation of such Designated Subsidiary as a Borrower
hereunder pursuant to Section 9.07 is subject to the Agent's receipt on or
before the date of such initial Advance of each of the following, in form and
substance satisfactory to the Agent and dated such date, and (except for the
Revolving Credit Notes) in sufficient copies for each Lender:

 

     (a) The Revolving Credit Notes of such Borrower to the order of the Lenders
to the extent requested by any Lender pursuant to Section 2.17.

     (b) Certified copies of the resolutions of the Board of Directors of such
Borrower (with a certified English translation if the original thereof is not in
English) approving this Agreement and the Notes of such Borrower, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.

     (c) A certificate of the Secretary or an Assistant Secretary of such
Borrower certifying the names and true signatures of the officers of such
Borrower authorized to sign this Agreement and the Notes of such Borrower and
the other documents to be delivered hereunder.

51

--------------------------------------------------------------------------------



 

     (d) A certificate signed by a duly authorized officer of the Company or
such Borrower, dated as of the date of such initial Advance, certifying that
such Borrower shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Borrower to execute and deliver this Agreement and the Notes and to perform its
obligations thereunder.

     (e) The Designation Letter of such Designated Subsidiary, substantially in
the form of Exhibit D hereto.

     (f) A favorable opinion of counsel to such Designated Subsidiary, dated the
date of such initial Advance, substantially in the form of Exhibit F hereto.

     (g) Such other approvals, opinions or documents as any Lender, through the
Agent, may reasonably request.

               SECTION 3.03. Conditions Precedent to Each Revolving Credit
Borrowing, Swing Line Borrowing, Issuance, Commitment Increase and Extension
Date. The obligation of each Lender to make an Advance (other than (x) an
Advance made by any Issuing Bank or any Lender pursuant to Section 2.04(c) or
(y) a Competitive Bid Advance), the obligation of the Issuing Bank to issue a
Letter of Credit, each Commitment Increase and each extension of Commitments
pursuant to Section 2.19 shall be subject to the conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing, issuance,
Commitment Increase or extension of Commitments, as the case may be, (a) the
following statements shall be true (and each of the giving of the applicable
Notice of Revolving Credit Borrowing, Notice of Swing Line Borrowing, Notice of
Issuance, request for Commitment Increase, request for Commitment extension and
the acceptance by the Borrower requesting such Borrowing or issuance of the
proceeds of such Borrowing or such issuance shall constitute a representation
and warranty by such Borrower that on the date of such Borrowing or issuance,
such Increase Date or such Extension Date such statements are true):

       (i) the representations and warranties of the Company contained in
Section 4.01 (except, in the case of a Borrowing or an issuance, the
representations set forth in the last sentence of subsection (e) thereof and in
subsections (f), (h)-(l) and (n) thereof) are correct on and as of the date of
such Borrowing or issuance, before and after giving effect to such Borrowing or
issuance, such Commitment Increase or such Extension Date and to the application
of the proceeds therefrom, as though made on and as of such date, and
additionally, if such Borrowing or issuance shall have been requested by a
Designated Subsidiary, the representations and warranties of such Designated
Subsidiary contained in its Designation Letter are correct on and as of the date
of such Borrowing or issuance, before and after giving effect to such Borrowing
or issuance and to the application of the proceeds therefrom, as though made on
and as of such date, and            (ii) no event has occurred and is
continuing, or would result from such Borrowing or issuance, such Commitment
Increase or such Extension Date or from the application of the proceeds
therefrom, that constitutes a Default;

 

52

--------------------------------------------------------------------------------



and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

               SECTION 3.04. Conditions Precedent to Each Competitive Bid
Borrowing. The obligation of each Lender that is to make a Competitive Bid
Advance on the occasion of a Competitive Bid Borrowing to make such Competitive
Bid Advance as part of such Competitive Bid Borrowing is subject to the
conditions precedent that (i) the Agent shall have received the written
confirmatory Notice of Competitive Bid Borrowing with respect thereto, (ii) on
or before the date of such Competitive Bid Borrowing, but prior to such
Competitive Bid Borrowing, the Agent shall have received a Competitive Bid Note
payable to the order of such Lender and substantially in the form of Exhibit A-2
hereto for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower requesting such Competitive Bid Borrowing of the proceeds of such
Competitive Bid Borrowing shall constitute a representation and warranty by such
Borrower that on the date of such Competitive Bid Borrowing such statements are
true):

      (a) the representations and warranties of the Company contained in Section
4.01 (except the representations set forth in the last sentence of subsection
(e) thereof and in subsections (f), (h)-(l) and (n) thereof) are correct on and
as of the date of such Competitive Bid Borrowing, before and after giving effect
to such Competitive Bid Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and, if such Competitive Bid
Borrowing shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Letter are correct on and as of the date of such Competitive Bid
Borrowing, before and after giving effect to such Competitive Bid Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date,            (b) no event has occurred and is continuing, or would result
from such Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default, and            (c) no event has occurred
and no circumstance exists as a result of which the information concerning such
Borrower that has been provided to the Agent and each Lender by such Borrower in
connection herewith would include an untrue statement of a material fact or omit
to state any material fact necessary to make the statements contained therein,
in the light of the circumstances under which they were made, not misleading,

and (iv) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

               SECTION 3.05. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required

53

--------------------------------------------------------------------------------



thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the date that the Company, by notice to the Lenders, designates as the
proposed Effective Date, specifying its objection thereto. The Agent shall
promptly notify the Lenders of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

                    SECTION 4.01. Representations and Warranties of the Company.
The Company represents and warrants as follows:

       (a)  The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.            (b) The
execution, delivery and performance by the Company of this Agreement and the
Notes of the Company, and the consummation of the transactions contemplated
hereby, are within the Company's corporate powers, have been duly authorized by
all necessary corporate action, and do not and will not cause or constitute a
violation of any provision of law or regulation or any provision of the
Certificate of Incorporation or By-Laws of the Company or result in the breach
of, or constitute a default or require any consent under, or result in the
creation of any lien, charge or encumbrance upon any of the properties,
revenues, or assets of the Company pursuant to, any indenture or other agreement
or instrument to which the Company is a party or by which the Company or its
property may be bound or affected.            (c) No authorization, consent,
approval (including any exchange control approval), license or other action by,
and no notice to or filing or registration with, any governmental authority,
administrative agency or regulatory body or any other third party is required
for the due execution, delivery and performance by the Company of this Agreement
or the Notes of the Company.            (d) This Agreement has been, and each of
the Notes when delivered hereunder will have been, duly executed and delivered
by the Company. This Agreement is, and each of the Notes of the Company when
delivered hereunder will be, the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with their respective
terms, except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors' rights
generally.            (e) The Consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at December 31, 2006, and the related Consolidated
statements of income and cash flows of the Company and its Consolidated
Subsidiaries for the fiscal year then ended (together with the notes to the
financial statements of the Company and its Consolidated Subsidiaries and the
Consolidated statements of cash flows of the Company and its Consolidated
Subsidiaries), accompanied by an opinion of one or more nationally recognized
firms of independent public accountants, and the Consolidated balance sheet of
the Company and its Consolidated Subsidiaries as at March 31, 2007, and the
related

54

--------------------------------------------------------------------------------



  Consolidated statements of income and cash flows of the Company and its
Consolidated Subsidiaries for the three months then ended, duly certified by the
principal financial officer of the Company, copies of which have been furnished
to each Lender, are materially complete and correct, and fairly present,
subject, in the case of said balance sheet as at March 31, 2007, and said
statements of income and cash flows for the three months then ended, to year-end
audit adjustments, the Consolidated financial condition of the Company and its
Consolidated Subsidiaries as at such dates and the Consolidated results of the
operations of the Company and its Consolidated Subsidiaries for the periods
ended on such dates, all in accordance with GAAP consistently applied, except as
otherwise noted therein; the Company and its Consolidated Subsidiaries do not
have on such date any material contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments, except as referred to or reflected or provided
for in such balance sheet or the notes thereto as at such date. No Material
Adverse Change has occurred since December 31, 2006, except as otherwise
publicly disclosed prior to the date hereof.            (f) There is no action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, pending or to the knowledge of the Company Threatened
affecting the Company or any of its Subsidiaries before any court, governmental
agency or arbitrator that (i) is reasonably likely to have a Material Adverse
Effect (other than as disclosed in public filings prior to the date hereof), or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there has been no adverse change in the status, or financial effect
on the Company or any of its material Subsidiaries, of the matters disclosed in
public filings prior to the date hereof.            (g) Following application of
the proceeds of each Advance, not more than 25 percent of the value of the
assets (either of the Borrower of such Advance or of such Borrower and its
Subsidiaries on a Consolidated basis) subject to the provisions of Section
5.02(a) or subject to any restriction contained in any agreement or instrument
between such Borrower and any Lender or any Affiliate of any Lender relating to
Debt and within the scope of Section 6.01(e) will be margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System).            (h) The Company and each wholly-owned direct Subsidiary of
the Company have, in the aggregate, met their minimum funding requirements under
ERISA with respect to their Plans in all material respects and have not incurred
any material liability to the PBGC, other than for the payment of premiums, in
connection with such Plans.            (i) No ERISA Event has occurred or is
reasonably expected to occur with respect to any Plan of the Company or any of
its ERISA Affiliates that has resulted in or is reasonably likely to result in a
material liability of the Company or any of its ERISA Affiliates.            (j)
The Schedules B (Actuarial Information) to the 2006 annual reports (Form 5500
Series) with respect to each Plan of the Company or any of its ERISA Affiliates,
copies of which have been filed with the Internal Revenue Service (and which
will be

55

--------------------------------------------------------------------------------



 

furnished to any Lender through the Agent upon the request of such Lender
through the Agent to the Company), are complete and accurate in all material
respects and fairly present in all material respects the funding status of such
Plans at such date, and since the date of each such Schedule B there has been no
material adverse change in funding status.

     (k) Neither the Company nor any of its ERISA Affiliates has incurred or
reasonably expects to incur any Withdrawal Liability to any Multiemployer Plan
in an annual amount exceeding 6% of Net Tangible Assets of the Company and its
Consolidated Subsidiaries.

     (l) Neither the Company nor any of its ERISA Affiliates has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA.
No such Multiemployer Plan is reasonably expected to be in reorganization or to
be terminated, within the meaning of Title IV of ERISA, in a reorganization or
termination which might reasonably be expected to result in a liability of the
Company in an amount in excess of $5,000,000.

     (m) The Company is not, and immediately after the application by the
Company of the proceeds of each Advance will not be, an "investment company"
within the meaning of the Investment Company Act of 1940, as amended.

     (n) To the best of the Company's knowledge, the operations and properties
of the Company and its Subsidiaries taken as a whole comply in all material
respects with all Environmental Laws, all necessary Environmental Permits have
been applied for or have been obtained and are in effect for the operations and
properties of the Company and its Subsidiaries and the Company and its
Subsidiaries are in compliance in all material respects with all such
Environmental Permits. To the best of the Company's knowledge no circumstances
exist that would be reasonably likely to form the basis of an Environmental
Action against the Company or any of its Subsidiaries or any of their properties
that could have a Material Adverse Effect.

ARTICLE V

COVENANTS OF THE COMPANY

               SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Company
will:

       (a) Compliance with Laws, Etc.  Comply, and cause each Designated
Subsidiary to comply with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws as provided in Section 5.01(j), if failure to comply with
such requirements would have a Material Adverse Effect.             (b) Payment
of Taxes, Etc. Pay and discharge, and cause each Designated Subsidiary to pay
and discharge, all taxes, assessments and governmental charges or levies imposed
upon it or on its income or profits or upon any of its property; provided,
however, that neither the Company nor any of its Subsidiaries shall be required
to pay or discharge

56

--------------------------------------------------------------------------------



  any such tax, assessment, charge or claim that is being contested in good
faith and by proper proceedings and as to which appropriate reserves are being
maintained.      

     (c) Maintenance of Insurance. Maintain, and cause each Designated
Subsidiary to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or such Subsidiary operates.

     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each Designated Subsidiary to preserve and maintain, its corporate
existence and all its material rights (charter and statutory) privileges and
franchises; provided, however, that the Company and each Designated Subsidiary
may consummate any merger, consolidation or sale of assets permitted under
Section 5.02(b) .

     (e) Visitation Rights. At any reasonable time and from time to time upon
reasonable notice but not more than once a year unless an Event of Default has
occurred and is continuing, permit the Agent or any of the Lenders or any agents
or representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Company and
any Designated Subsidiary, and to discuss the affairs, finances and accounts of
the Company and any Designated Subsidiary with any of their officers or
directors and with their independent certified public accountants.

     (f) Keeping of Books. Keep, and cause each Designated Subsidiary to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Company
and each Designated Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.

     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
Designated Subsidiary to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted; provided, however, that neither the
Company nor any of its Designated Subsidiaries shall be required to maintain or
preserve any property if the failure to maintain or preserve such property shall
not have a Material Adverse Effect.

     (h) Reporting Requirements. Furnish to the Agent (with a copy for each
Lender) and the Agent shall promptly forward the same to the Lenders:

             (i) as soon as available and in any event within 60 days after the
end of each of the first three quarters of each fiscal year of the Company, a
Consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such quarter and a Consolidated statement of income and cash flows
of the Company and its Consolidated Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
setting forth in each case in comparative form the corresponding figures as of
the corresponding

57

--------------------------------------------------------------------------------



    date and for the corresponding period of the preceding fiscal year, all in
reasonable detail and certified by the principal financial officer, principal
accounting officer, the Vice-President and Treasurer or an Assistant Treasurer
of the Company, subject, however, to year-end auditing adjustments, which
certificate shall include a statement that such officer has no knowledge, except
as specifically stated, of any condition, event or act which constitutes a
Default;          

     (ii) as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, a Consolidated balance sheet of the Company and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
Consolidated statements of income and cash flows of the Company and its
Consolidated Subsidiaries for such fiscal year setting forth in each case in
comparative form the corresponding figures as of the close of and for the
preceding fiscal year, all in reasonable detail and accompanied by an opinion of
independent public accountants of nationally recognized standing, as to said
financial statements and a certificate of the principal financial officer,
principal accounting officer, the Vice-President and Treasurer or an Assistant
Treasurer of the Company stating that such officer has no knowledge, except as
specifically stated, of any condition, event or act which constitutes a Default;

     (iii) copies of the Forms 8-K and 10-K reports (or similar reports) which
the Company is required to file with the Securities and Exchange Commission of
the United States of America, promptly after the filing thereof;

     (iv) copies of each annual report, quarterly report, special report or
proxy statement mailed to substantially all of the stockholders of the Company,
promptly after the mailing thereof to the stockholders;

     (v) immediate notice of the occurrence of any Default of which the
principal financial officer, principal accounting officer, the Vice-President
and Treasurer or an Assistant Treasurer of the Company shall have knowledge;

     (vi) as soon as available and in any event within 15 days after the Company
or any of its ERISA Affiliates knows or has reason to know that any ERISA Event
has occurred, a statement of a senior officer of the Company with responsibility
for compliance with the requirements of ERISA describing such ERISA Event and
the action, if any, which the Company or such ERISA Affiliate proposes to take
with respect thereto;

     (vii) at the request of any Lender, promptly after the filing thereof with
the Internal Revenue Service, copies of Schedule B (Actuarial Information) to
each annual report (Form 5500 series) filed by the Company or any of its ERISA
Affiliates with respect to each Plan;

     (viii) promptly after receipt thereof by the Company or any of its ERISA
Affiliates, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan;

58

--------------------------------------------------------------------------------



   

     (ix) promptly after such request, such other documents and information
relating to any Plan as any Lender may reasonably request from time to time;

     (x) promptly and in any event within five Business Days after receipt
thereof by the Company or any of its ERISA Affiliates from the sponsor of a
Multiemployer Plan, copies of each notice concerning (A) (x) the imposition of
Withdrawal Liability in an amount in excess of $5,000,000 with respect to any
one Multiemployer Plan or in an aggregate amount in excess of $25,000,000 with
respect to all such Multiemployer Plans within any one calendar year or (y) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
Multiemployer Plan that has resulted or might reasonably be expected to result
in Withdrawal Liability in an amount in excess of $5,000,000 or of all such
Multiemployer Plans that has resulted or might reasonably be expected to result
in Withdrawal Liability in an aggregate amount in excess of $25,000,000 within
any one calendar year and (B) the amount of liability incurred, or that may be
incurred, by the Company or any of its ERISA Affiliates in connection with any
event described in such subclause (x) or (y);

     (xi) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any Designated Subsidiary of the type described in Section 4.01(f);
and

     (xii) from time to time such further information respecting the financial
condition and operations of the Company and its Subsidiaries as any Lender may
from time to time reasonably request.

       

     (i) Authorizations. Obtain, and cause each Designated Subsidiary to obtain,
at any time and from time to time all authorizations, licenses, consents or
approvals (including exchange control approvals) as shall now or hereafter be
necessary or desirable under applicable law or regulations in connection with
its making and performance of this Agreement and, upon the request of any
Lender, promptly furnish to such Lender copies thereof.

     (j) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

59

--------------------------------------------------------------------------------



 

     (k) Change of Control. If a Change of Control shall occur, within ten
calendar days after the occurrence thereof, provide the Agent with notice
thereof, describing therein in reasonable detail the facts and circumstances
giving rise to such Change in Control.

               SECTION 5.02. Negative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Company
will not:

 

     (a) Liens, Etc. Issue, assume or guarantee, or permit any of its
Subsidiaries owning Restricted Property to issue, assume or guarantee, any Debt
secured by Liens on or with respect to any Restricted Property without
effectively providing that its obligations to the Lenders under this Agreement
and any of the Notes shall be secured equally and ratably with such Debt so long
as such Debt shall be so secured, except that the foregoing shall not apply to:


   

     (i) Liens affecting property of the Company or any of its Subsidiaries
existing on the Effective Date in effect as of the date hereof or of any
corporation existing at the time it becomes a Subsidiary of the Company or at
the time it is merged into or consolidated with the Company or a Subsidiary of
the Company;

     (ii) Liens on property of the Company or its Subsidiaries existing at the
time of acquisition thereof or incurred to secure the payment of all or part of
the purchase price thereof or to secure Debt incurred prior to, at the time of
or within 24 months after acquisition thereof for the purpose of financing all
or part of the purchase price thereof;

     (iii) Liens on property of the Company or its Subsidiaries (in the case of
property that is, in the opinion of the Board of Directors of the Company,
substantially unimproved for the use intended by the Company) to secure all or
part of the cost of improvement thereof, or to secure Debt incurred to provide
funds for any such purpose;

     (iv) Liens which secure only Debt owing by a Subsidiary of the Company to
the Company or to another Subsidiary of the Company;

     (v) Liens in favor of the United States of America, any State, any foreign
country, or any department, agency, instrumentality, or political subdivisions
of any such jurisdiction, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Debt incurred for the
purpose of financing all or any part of the purchase price or cost of
constructing or improving the property subject thereto, including, without
limitation, Liens to secure Debt of the pollution control or industrial revenue
bond type; or

     (vi) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses (i) to (v) inclusive of any Debt secured thereby, provided
that the principal amount of Debt secured thereby shall not exceed the principal
amount of Debt so secured at the time of such extension, renewal or replacement,
and that

60

--------------------------------------------------------------------------------



 

 

such extension, renewal or replacement Lien shall be limited to all or part of
the property which secured the Lien extended, renewed or replaced (plus
improvements on such property);      

provided, however, that, the Company and any one or more Subsidiaries owning
Restricted Property may issue, assume or guarantee Debt secured by Liens which
would otherwise be subject to the foregoing restrictions in an aggregate
principal amount which, together with the aggregate outstanding principal amount
of all other Debt of the Company and its Subsidiaries owning Restricted Property
that would otherwise be subject to the foregoing restrictions (not including
Debt permitted to be secured under clause (i) through (vi) above) and the
aggregate value of the Sale and Leaseback Transactions in existence at such
time, does not at any one time exceed 10% of the Net Tangible Assets of the
Company and its Consolidated Subsidiaries; and provided further that the
following type of transaction, among others, shall not be deemed to create Debt
secured by Liens: Liens required by any contract or statute in order to permit
the Company or any of its Subsidiaries to perform any contract or subcontract
made by it with or at the request of the United States of America, any foreign
country or any department, agency or instrumentality of any of the foregoing
jurisdictions.

     (b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person; provided, however, that the Company may
merge or consolidate with any other Person so long as the Company is the
surviving corporation and so long as no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

ARTICLE VI

EVENTS OF DEFAULT

              SECTION 6.01. Events of Default. If any of the following events
("Events of Default") shall occur and be continuing:

     

     (a) Any Borrower shall fail to pay: (i) any principal of any Revolving
Credit Advance or Competitive Bid Advance when the same becomes due and payable;
(ii) any principal of any Swing Line Advance within three Business Days after
the same becomes due and payable, (iii) any facility fees or any interest on any
Advance payable under this Agreement or any Note within three Business Days
after the same becomes due and payable; or (iv) any other fees or other amounts
payable under this Agreement or any Notes within 30 days after the same becomes
due and payable other than those fees and amounts the liabilities for which are
being contested in good faith by such Borrower and which have been placed in
Escrow by such Borrower; or

     (b) Any representation or warranty made (or deemed made) by any Borrower
(or any of its officers) in connection with this Agreement or by any Designated
Subsidiary in the Designation Letter pursuant to which such Designated
Subsidiary became a

61

--------------------------------------------------------------------------------



  Borrower hereunder shall prove to have been incorrect in any material respect
when made (or deemed made); or      

     (c) The Company shall repudiate its obligations under, or shall default in
the due performance or observance of, any term, covenant or agreement contained
in Article VII of this Agreement; or

     (d) (i) Company shall fail to perform or observe any other term, covenant
or agreement contained in Section 5.02(a) and such failure shall remain
unremedied for a period of 30 days after any Lender shall have given notice
thereof to the Company (through the Agent), or (iii) the Company or any other
Borrower shall fail to perform or to observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and such failure shall remain unremedied for a period of 30 days after any
Lender shall have given notice thereof to the relevant Borrower or, in the case
of the Company, any of the principal financial officer, the principal accounting
officer, the Vice-President and Treasurer or an Assistant Treasurer of the
Company, and in the case of any other Borrower, a responsible officer of such
Borrower, first has knowledge of such failure; or

     (e) (i) The Company or any of its Consolidated or Designated Subsidiaries
shall fail to pay any principal of or premium or interest on any Debt (other
than Debt owed to the Company or its Subsidiaries or Affiliates) that is
outstanding in a principal amount of at least $150,000,000 in the aggregate (but
excluding Debt outstanding hereunder and Debt owed by such party to any bank,
financial institution or other institutional lender to the extent the Company or
any Subsidiary has deposits with such bank, financial institution or other
institutional lender sufficient to repay such Debt) of the Company or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt, or (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt, or (iii) any such Debt shall be declared to be due
and payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; provided, however, that, for
purposes of this Section 6.0l(e), in the case of (x) Debt of any Person (other
than the Company or one of its Consolidated Subsidiaries) which the Company has
guaranteed and (y) Debt of Persons (other than the Company or one of its
Consolidated Subsidiaries) the payment of which is secured by a Lien on property
of the Company or such Subsidiary, such Debt shall be deemed to have not been
paid when due or to have been declared to be due and payable only when the
Company or such Subsidiary, as the case may be, shall have failed to pay when
due any amount which it shall be obligated to pay with respect to such Debt;
provided further, however, that any event or occurrence described in this
subsection (e) shall not be an Event of Default if (A) such event or occurrence
relates to the Debt of any Subsidiary of the Company located in China, India,

 

62

--------------------------------------------------------------------------------



 

the Commonwealth of Independent States or Turkey (collectively, the "Exempt
Countries"), (B) such Debt is not guaranteed or supported in any legally
enforceable manner by any Borrower or by any Subsidiary or Affiliate of the
Company located outside the Exempt Countries, (C) such event or occurrence is
due to the direct or indirect action of any government entity or agency in any
Exempt Country and (D) as of the last day of the calendar quarter immediately
preceding such event or occurrence, the book value of the assets of such
Subsidiary does not exceed $150,000,000 and the aggregate book value of the
assets of all Subsidiaries of the Company located in Exempt Countries the Debt
of which would cause an Event of Default to occur but for the effect of this
proviso does not exceed $500,000,000; or

     (f) The Company or any of its Designated or Consolidated Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Company or any such Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any such Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (f); provided,
however, that any event or occurrence described in this subsection (f) shall not
be an Event of Default if (A) such event or occurrence relates to any Subsidiary
of the Company located in an Exempt Country, (B) the Debt of such Subsidiary is
not guaranteed or supported in any legally enforceable manner by any Borrower or
by any Subsidiary or Affiliate of the Company located outside the Exempt
Countries, (C) such event or occurrence is due to the direct or indirect action
of any government entity or agency in any Exempt Country and (D) as of the last
day of the calendar quarter immediately preceding such event or occurrence, the
book value of the assets of such Subsidiary does not exceed $150,000,000 and the
aggregate book value of the assets of all Subsidiaries of the Company located in
Exempt Countries with respect to which the happening of the events or
occurrences described in this subsection (f) would cause an Event of Default to
occur but for the effect of this proviso does not exceed $500,000,000; or

     (g) Any judgment or order for the payment of money in excess of
$150,000,000 shall be rendered against the Company or any of its Subsidiaries
and enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and there shall be any period of 10 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; provided, however, that any such
judgment or order shall not be an Event of Default under this Section 6.01(g) if
(A) such judgment or order is rendered against any Subsidiary of the

63

--------------------------------------------------------------------------------



 

Company located in an Exempt Country, (B) the Debt of such Subsidiary is not
guaranteed or supported in any legally enforceable manner by any Borrower or by
any Subsidiary or Affiliate of the Company located outside the Exempt Countries,
(C) such judgment or order is due to the direct or indirect action of any
government entity or agency in any Exempt Country and (D) as of the last day of
the calendar quarter immediately preceding the tenth consecutive day of the stay
period referred to above, the book value of the assets of such Subsidiary does
not exceed $150,000,000 and the aggregate book value of the assets of all
Subsidiaries of the Company located in Exempt Countries the judgments and orders
against which would cause an Event of Default to occur but for the effect of
this proviso does not exceed $500,000,000; or

     (h) Any non-monetary judgment or order shall be rendered against the
Company or any of its Subsidiaries that is reasonably likely to have a Material
Adverse Effect, and enforcement proceedings shall have been commenced by any
Person upon such judgment or order and there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

     (i) Any license, consent, authorization or approval (including exchange
control approvals) now or hereafter necessary to enable the Company or any
Designated Subsidiary to comply with its obligations herein or under any Notes
of such Borrower shall be modified, revoked, withdrawn, withheld or suspended;
or

     (j) (i) Any ERISA Event shall have occurred with respect to a Plan of any
Borrower or any of its ERISA Affiliates and the sum (determined as of the date
of occurrence of such ERISA Event) of the Insufficiency of such Plan and the
Insufficiency of any and all other Plans of the Borrowers and their ERISA
Affiliates with respect to which an ERISA Event shall have occurred and then
exist (or the liability of the Borrowers and their ERISA Affiliates related to
such ERISA Event) exceeds $150,000,000; or (ii) any Borrower or any of its ERISA
Affiliates shall be in default, as defined in Section 4219(c)(5) of ERISA, with
respect to any payment of Withdrawal Liability and the sum of the outstanding
balance of such Withdrawal Liability and the outstanding balance of any other
Withdrawal Liability that any Borrower or any of its ERISA Affiliates has
incurred exceeds 6% of Net Tangible Assets of the Company and its Consolidated
Subsidiaries; or (iii) any Borrower or any of its ERISA Affiliates shall have
been notified by the sponsor of a Multiemployer Plan of such Borrower or any of
its ERISA Affiliates that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, and as a result of
such reorganization or termination the aggregate annual contributions of the
Borrowers and their ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
reorganization or termination occurs by an amount exceeding $150,000,000; or

then, and (i) in any such event (except with respect to Competitive Bid Advances
as provided in clause (ii) below), the Agent (A) shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Company, declare the
obligation of each Lender to make Advances (other

64

--------------------------------------------------------------------------------



than Advances by an Issuing Bank or a Lender pursuant to Section 2.04(c)) and of
the Issuing Banks to issue Letters of Credit to be terminated, whereupon the
same shall forthwith terminate, and (B) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Company, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrowers and (ii) in the case of the
occurrence of any Event of Default described in clause (i) or (ii) of Section
6.01(a) with respect to any Competitive Bid Advances, the Agent shall, at the
request, or may with the consent, of the Lenders which have made or assumed
under this Agreement at least 66-2/3% of the aggregate principal amount (based
in respect of Competitive Bid Advances denominated in Foreign Currencies on the
Equivalent in Dollars on the date of such request) of Competitive Bid Advances
then outstanding and to whom such Advances are owed, by notice to the Company,
declare the full unpaid principal of and accrued interest on all Competitive Bid
Advances hereunder and all other obligations of the Borrowers hereunder with
respect to Competitive Bid Advances to be immediately due and payable, whereupon
such Advances and such obligations shall be immediately due and payable, without
presentment, demand, protest or other further notice of any kind, all of which
are hereby expressly waived by the Borrowers; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under the United States Bankruptcy Code of 1978, as amended, (x) the
obligation of each Lender to make Advances (other than Advances by an Issuing
Bank or a Lender pursuant to Section 2.04(c)) and of the Issuing Banks to issue
Letters of Credit shall automatically be terminated and (y) the Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrowers.

     SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If
any Event of Default shall have occurred and be continuing, the Agent may with
the consent, or shall at the request, of the Majority Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Company to, and forthwith upon such demand the Company
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent's office designated in such demand, for deposit in the L/C Cash Deposit
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other reasonable arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Majority Lenders; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower under the United
States Bankruptcy Code of 1978, as amended, the Borrowers shall immediately pay
to the Agent on behalf of the Lenders for deposit in the L/C Cash Deposit
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding, without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrowers. If at any time
the Agent reasonably determines that any funds held in the L/C Cash Deposit
Account are subject to any right or interest of any Person other than the Agent
and the Lenders or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrowers will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that are free and clear
of any such right and interest. Upon the drawing of any Letter of

65

--------------------------------------------------------------------------------



Credit, to the extent funds are on deposit in the L/C Cash Deposit Account, such
funds shall be applied to reimburse the Issuing Banks to the extent permitted by
applicable law, and if so applied, then such reimbursement shall be deemed a
repayment of the corresponding Advance in respect of such Letter of Credit.
After all such Letters of Credit shall have expired or been fully drawn upon and
all other obligations of the Borrowers hereunder and under the Notes shall have
been paid in full, the balance, if any, in such L/C Cash Deposit Account shall
be promptly returned to the Company.

ARTICLE VII

GUARANTEE

     SECTION 7.01. Unconditional Guarantee. For valuable consideration, receipt
whereof is hereby acknowledged, and to induce each Lender to make Advances to
the Designated Subsidiaries and to induce the Agent to act hereunder, the
Company hereby unconditionally and irrevocably guarantees to each Lender and the
Agent that:

 

     (a) the principal of and interest on each Advance to each Designated
Subsidiary shall be promptly paid in full when due (whether at stated maturity,
by acceleration or otherwise) in accordance with the terms hereof, and, in case
of any extension of time of payment, in whole or in part, of such Advance, that
all such sums shall be promptly paid when due (whether at stated maturity, by
acceleration or otherwise) in accordance with the terms of such extension; and

     (b) all other amounts payable hereunder by any Designated Subsidiary to any
Lender or the Agent or the Sub-Agent, as the case may be, shall be promptly paid
in full when due in accordance with the terms hereof (the obligations of the
Designated Subsidiaries under these subsections (a) and (b) of this Section 7.01
being the "Obligations").

In addition, the Company hereby unconditionally and irrevocably agrees that upon
default in the payment when due (whether at stated maturity, by acceleration or
otherwise) of any principal of, or interest on, any Advance to any Designated
Subsidiary or such other amounts payable by any Designated Subsidiary to any
Lender or the Agent, the Company will forthwith pay the same, without further
notice or demand.

               SECTION 7.02. Guarantee Absolute. The Company guarantees that the
Obligations will be paid strictly in accordance with the terms of this
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Lender or
the Agent with respect thereto. The liability of the Company under this
guarantee shall be absolute and unconditional irrespective of:

 

     (a) any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto;

     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from this Agreement;

66

--------------------------------------------------------------------------------



 

     (c) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Obligations; or

     (d) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Company, any Borrower or a guarantor.

This guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by any of the Lenders or the Agent upon the insolvency,
bankruptcy or reorganization of the Company or any Borrower or otherwise, all as
though such payment had not been made.

               SECTION 7.03. Waivers. The Company hereby expressly waives
diligence, presentment, demand for payment, protest, any requirement that any
right or power be exhausted or any action be taken against any Designated
Subsidiary or against any other guarantor of all or any portion of the Advances,
and all other notices and demands whatsoever.

               SECTION 7.04. Remedies. Each of the Lenders and the Agent may
pursue its respective rights and remedies under this Article VII and shall be
entitled to payment hereunder notwithstanding any other guarantee of all or any
part of the Advances to the Designated Subsidiaries, and notwithstanding any
action taken by any such Lender or the Agent to enforce any of its rights or
remedies under such other guarantee, or any payment received thereunder. The
Company hereby irrevocably waives any claim or other right that it may now or
hereafter acquire against any Designated Subsidiary that arises from the
existence, payment, performance or enforcement of the Company's obligations
under this Article VII, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Agent or the Lenders against any
Designated Subsidiary, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from the Designated Subsidiary, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right. If any amount
shall be paid to the Company in violation of the preceding sentence at any time
when all the Obligations shall not have been paid in full, such amount shall be
held in trust for the benefit of the Lenders and the Agent and shall forthwith
be paid to the Agent for its own account and the accounts of the respective
Lenders to be credited and applied to the Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement, or to be held as
collateral for any Obligations or other amounts payable under this Agreement
thereafter arising. The Company acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and that the waiver set forth in this section is knowingly made in contemplation
of such benefits.

               SECTION 7.05. No Stay. The Company agrees that, as between (a)
the Company and (b) the Lenders and the Agent, the Obligations of any Designated
Subsidiary guaranteed by the Company hereunder may be declared to be forthwith
due and payable as provided in Article VI hereof for purposes of this Article
VII by declaration to the Company as guarantor notwithstanding any stay,
injunction or other prohibition preventing such declaration as against such
Designated Subsidiary and that, in the event of such declaration to the Company
as guarantor, such

67

--------------------------------------------------------------------------------



Obligations (whether or not due and payable by such Designated Subsidiary),
shall forthwith become due and payable by the Company for purposes of this
Article VII.

     SECTION 7.06. Survival. This guarantee is a continuing guarantee and shall
(a) remain in full force and effect until payment in full (after the Termination
Date) of the Obligations and all other amounts payable under this guaranty, (b)
be binding upon the Company, its successors and assigns, (c) inure to the
benefit of and be enforceable by each Lender (including each assignee Lender
pursuant to Section 9.06) and the Agent and their respective successors,
transferees and assigns and (d) shall be reinstated if at any time any payment
to a Lender or the Agent hereunder is required to be restored by such Lender or
the Agent. Without limiting the generality of the foregoing clause (c), each
Lender may assign or otherwise transfer its interest in any Advance to any other
person or entity, and such other person or entity shall thereupon become vested
with all the rights in respect thereof granted to such Lender herein or
otherwise.

ARTICLE VIII

THE AGENTS

     SECTION 8.01. Authorization and Action. Each Lender (in its capacities as a
Lender, a Swing Line Bank and an Issuing Bank, as applicable) hereby appoints
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement as are delegated to
such Agent by the terms hereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Notes), no Agent shall be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that no Agent shall be required to
take any action that exposes such Agent to personal liability or that is
contrary to this Agreement or applicable law. Each Agent agrees to give to each
Lender prompt notice of each notice given to it by any Borrower pursuant to the
terms of this Agreement.

     SECTION 8.02. Agent's Reliance, Etc. Neither any Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agents: (a) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Lender as provided in Section 2.18 or 2.19, as the case may be, or an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.06; (b) may consult
with legal counsel (including counsel for the Company), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (d) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this

68

--------------------------------------------------------------------------------



Agreement on the part of any Borrower or to inspect the property (including the
books and records) of any Borrower; (e) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, this
Agreement or any other instrument or document furnished pursuant hereto; and (f)
shall incur no liability under or in respect of this Agreement by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telecopier, telegram or telex) believed by it to be genuine and signed or sent
by the proper party or parties.

     SECTION 8.03. CUSA and Affiliates. With respect to its Commitments, the
Advances made by it and the Note issued to it, CUSA shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not an Agent; and the term "Lender" or "Lenders" shall, unless
otherwise expressly indicated, include CUSA in its individual capacity. CUSA and
its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Company, any of its Subsidiaries and any
Person who may do business with or own securities of the Company or any such
Subsidiary, all as if CUSA were not an Agent and without any duty to account
therefor to the Lenders.

     SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

     SECTION 8.05. Indemnification. (a) Each Lender severally agrees to
indemnify the Agent (to the extent not reimbursed by a Borrower), from and
against such Lender's Ratable Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent, in its capacity as such, in any way relating
to or arising out of this Agreement or any action taken or omitted by the Agent,
in its capacity as such, under this Agreement, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent's gross negligence or willful misconduct. Without limitation of
the foregoing, each Lender agrees to reimburse the Agent promptly upon demand
for its Ratable Share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by a Borrower.

     (b) Each Lender severally agrees to indemnify the Issuing Banks (to the
extent not promptly reimbursed by the Company) from and against such Lender's
Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or

69

--------------------------------------------------------------------------------



asserted against any such Issuing Bank, in its capacity as such, in any way
relating to or arising out of this Agreement or any action taken or omitted by
such Issuing Bank, in its capacity as such, hereunder or in connection herewith;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Issuing Bank's gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse any such Issuing Bank promptly upon demand for its
Ratable Share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Company under Section 9.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Company.

     (c) The Lenders agree to indemnify the Swing Line Agent (to the extent not
reimbursed by the Borrowers), from and against such Lender's ratable share
(determined according to their respective Revolving Credit Commitments at such
time) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Swing Line Agent, in its capacity as such, in any way relating to or arising out
of this Agreement or any action taken or omitted by the Swing Line Agent under
this Agreement, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Swing Line Agent's gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Swing Line Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) payable by
the Borrowers under Section 9.04, to the extent that the Swing Line Agent is not
reimbursed for such expenses by the Borrowers.

     (d) The failure of any Lender to reimburse any Agent or any Issuing Bank
promptly upon demand for its Ratable Share of any amount required to be paid by
the Lenders to the Agents as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse any Agent or any Issuing Bank for its
Ratable Share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse any Agent or any Issuing Bank for such other
Lender's Ratable Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agents and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 8.05 that are
subsequently reimbursed by the Company or any Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.04 applies whether any such investigation, litigation or
proceeding is brought by any Agent, any Lender or a third party.

     SECTION 8.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Company and may be removed at any
time with or without cause by the Majority Lenders. The Company may at any time,
by notice to the Agent, propose a successor Agent (which shall meet the criteria
described below) specified in such notice and request that the Lenders be
notified thereof by the Agent with a view to their removal of the Agent and
their appointment of such successor Agent; the Agent agrees to forward any such
notice to the Lenders promptly upon its receipt by the Agent. Upon any such
resignation or removal, the

70

--------------------------------------------------------------------------------



Majority Lenders shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Majority Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent's giving
of notice of resignation or the Majority Lenders' removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $500,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring Agent's
resignation or removal hereunder as Agent, the provisions of this Article VIII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.

     SECTION 8.07. Sub-Agent. The Sub-Agent has been designated under this
Agreement to carry out duties of the Agent. When acting on behalf of the Agent,
the Sub-Agent shall be subject to each of the obligations in this Agreement to
be performed by the Sub-Agent, and each of the Borrowers and the Lenders agrees
that when acting on behalf of the Agent, the Sub-Agent shall be entitled to
exercise each of the rights and shall be entitled to each of the benefits of the
Agent under this Agreement as relate to the performance of its obligations
hereunder.

     SECTION 8.08. Other Agents. Each Lender hereby acknowledges that none of
the syndication agent or any documentation agent nor any other Lender designated
as any "Agent" on the signature pages hereof (other than the Agent and the Swing
Line Agent) has any liability hereunder other than in its capacity as a Lender.

ARTICLE IX

MISCELLANEOUS

     SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of
this Agreement or the Revolving Credit Notes, nor consent to any departure by
any Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Majority Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by each of the Lenders affected thereby, do any of
the following: (a) increase the Commitments of such Lender, (b) reduce the
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, (c) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder or
extend the date of termination of such Lender’s Commitment, (d) release the
Company from any of its obligations under Article VII, (e) require the duration
of an Interest Period to be nine or more months if such period is not available
to all Lenders, (f) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder; or (g)
amend this Section 9.01; and provided further that (x) no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note, (y)

71

--------------------------------------------------------------------------------



no amendment, waiver or consent shall, unless in writing and signed by the
Issuing Banks in addition to the Lenders required above to take such action,
adversely affect the rights or obligations of the Issuing Banks in their
capacities as such under this Agreement and (z) no amendment, waiver or consent
shall, unless in writing and signed by each Swing Line Bank, in addition to the
Lenders required above to take such action, affect the rights or obligations of
the Swing Line Banks under this Agreement.

          SECTION 9.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be in writing (including telecopier, telegraphic or
telex communication) and mailed (return receipt requested), telecopied,
telegraphed, telexed or delivered, if to the Company or to any Designated
Subsidiary, at the Company's address at 101 Columbia Road, Morristown, New
Jersey 07962-1219, Attention: Assistant Treasurer; if to any Initial Lender, at
its Domestic Lending Office specified opposite its name on Schedule I hereto; if
to any other Lender, at its Domestic Lending Office specified in the Assumption
Agreement or the Assignment and Acceptance pursuant to which it became a Lender;
if to the Agent, at its address at Two Penns Way, New Castle, Delaware 19720,
Attention: Bank Loan Syndications Department, with a copy to 388 Greenwich
Street, New York, New York 10013, Attention: Diane Pockaj; and if to the Swing
Line Agent, at its address at 4 Harbour Exchange Square, 2nd Floor, London E14
9GE, England, Attention: Ian Hayton/Sonia Gosparini; or, as to any Borrower or
the Agent, at such other address as shall be designated by such party in a
written notice to the other parties and, as to each other party, at such other
address as shall be designated by such party in a written notice to the Company
and the Agent; provided that materials as may be agreed between the Borrowers
and the Agent may be delivered to the Agent in accordance with clause (b) below.
All such notices and communications shall, when mailed, telecopied, telegraphed
or telexed, be effective when deposited in the mails, telecopied, delivered to
the telegraph company or confirmed by telex answerback, respectively, except
that notices and communications to the Agent pursuant to Article II, III or VIII
shall not be effective until received by the Agent. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.

 

     (b) So long as CUSA or any of its Affiliates is the Agent, such materials
required to be delivered pursuant to Section 5.01(h)(i), (ii), (iii) and (iv) as
may be agreed between the Borrowers and the Agent may be delivered to the Agent
in an electronic medium in a format acceptable to the Agent and the Lenders by
e-mail at oploanswebadmin@citigroup.com. The Borrowers agree that the Agent may
make such materials (the "Communications") available to the Lenders by posting
such notices on Intralinks or a substantially similar electronic system (the
"Platform"). The Borrowers acknowledge that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided "as is" and "as available" and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or

 

72

--------------------------------------------------------------------------------



 

other code defects, is made by the Agent or any of its Affiliates in connection
with the Platform.

     (c) Each Lender agrees that notice to it (as provided in the next sentence)
(a "Notice") specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender's e-mail address(es) to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail
address(es).

             SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

             SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on
demand all reasonable costs and expenses of the Agent in connection with the
administration, modification and amendment of this Agreement, the Notes and the
other documents to be delivered hereunder, including, without limitation, (i)
all due diligence, syndication (including printing, distribution and bank
meetings), transportation, computer, duplication, appraisal, consultant, and
audit expenses and (ii) the reasonable fees and expenses of counsel for the
Agent with respect thereto. The Company further agrees to pay on demand all
costs and expenses of the Agent and the Lenders, if any (including, without
limitation, reasonable counsel fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 9.04(a) .

             (b) Each Borrower agrees to indemnify and hold harmless the Agent
and each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an "Indemnified Party") from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of, or in connection with the
preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with the Notes, this Agreement, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances whether or not such investigation, litigation or
proceeding is brought by the Company, its directors, shareholders or creditors
or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated, except to the extent any such claim, damage, loss,
liability or expense has resulted from such Indemnified Party's gross negligence
or willful misconduct.

73

--------------------------------------------------------------------------------



The Company also agrees not to assert any claim against any Indemnified Party on
any theory of liability for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances.

     (c) (i) If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance or LIBO Rate Advance is made by the applicable Borrower to or for
the account of a Lender other than on the last day of the Interest Period for
such Advance, as a result of a payment or Conversion pursuant to Section
2.03(d), 2.06(b), 2.10(a) or (b) or 2.12, acceleration of the maturity of the
Notes pursuant to Section 6.01 or for any other reason, the applicable Borrower
shall, upon demand by such Lender (with a copy of such demand to the Agent), pay
to the Agent for the account of such Lender any amounts required to compensate
such Lender for any additional losses, costs or expenses that it may reasonably
incur as a result of such payment or Conversion, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.

     (ii) If any payment of principal of any Swing Line Advance is made by the
applicable Borrower to or for the account of a Swing Line Bank other than on the
maturity date for such Advance as specified in the applicable Notice of Swing
Line Borrowing, as a result of a payment pursuant to Section 2.06(b), 2.10(a) or
(b) or 2.12, acceleration of the maturity of the Notes pursuant to Section 6.01
or for any other reason, the applicable Borrower shall, upon demand by a Swing
Line Bank (with a copy of such demand to the Agent and the Swing Line Agent),
pay to the Swing Line Agent for the account of such Swing Line Bank any amounts
required to compensate such Swing Line Bank for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment, including,
without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Swing Line Bank to fund or maintain such Advance.

     (d) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes and the
termination in whole of any Commitment hereunder.

     SECTION 9.05. Binding Effect. This Agreement shall become effective (other
than Sections 2.01 and 2.03, which shall only become effective upon satisfaction
of the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Company, the Agent and the Swing Line Agent and when the Agent
shall have been notified by each Initial Lender that such Initial Lender has
executed it and thereafter shall be binding upon and inure to the benefit of
each Borrower, the Agent, the Swing Line Agent and each Lender and their
respective successors and assigns, except that no Borrower shall have the right
to assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

     SECTION 9.06. Assignments and Participations. (a) Each Lender may at any
time, with notice to the Company prior to making any proposal to any potential
assignee and with the consent of the Company, which consent shall not be
unreasonably withheld (and shall at any

74

--------------------------------------------------------------------------------



time, if requested to do so by the Company pursuant to Section 2.06(b), 2.11 or
2.14) assign to one or more Persons all or a portion of its rights and
obligations under a Facility or all Facilities (it being understood that any
assignment under the Revolving Credit Facility shall include a proportionate
assignment under the Swing Line Facility, as applicable) under this Agreement
(including, without limitation, all or a portion of its Revolving Credit
Commitment, Unissued Letter of Credit Commitment, the Revolving Credit Advances
owing to it, its participations in Letters of Credit and the Revolving Credit
Note or Notes held by it); provided, however, that (i) the Company's consent
shall not be required (A) in the case of an assignment of Revolving Credit
Commitment, Revolving Credit Advances and participations in Letters of Credit to
an Affiliate of such Lender, provided that notice thereof shall have been given
to the Company and the Agent or (B) in the case of an assignment of the type
described in subsection (g) below; (ii) each such assignment shall be of a
constant, and not a varying, percentage of the rights and obligations under this
Agreement specified in the applicable Assignment and Acceptance; (iii) except in
the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender or an assignment of all of a Lender's rights and
obligations under this Agreement, the amount of (x) the Revolving Credit
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and (y) Unissued Letter of
Credit Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $1,000,000 or an
integral multiple thereof; (iv) each such assignment shall be to an Eligible
Assignee, (v) each such assignment made as a result of a demand by the Company
pursuant to this Section 9.06(a) shall be arranged by the Company after
consultation with, and subject to the approval of, the Agent, and shall be
either an assignment of all of the rights and obligations of the assigning
Lender under this Agreement or an assignment of a portion of such rights and
obligations made concurrently with another such assignment or other such
assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (vi) no Lender shall be obligated to make
any such assignment as a result of a demand by the Company pursuant to this
Section 9.06(a) unless and until such Lender shall have received one or more
payments from either the Borrowers or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement and all of the obligations of the Borrowers to such
Lender shall have been satisfied; and (vii) the parties to each such assignment
shall execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500 and, if the assigning Lender is not retaining a
Commitment hereunder, any Revolving Credit Note subject to such assignment. Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in each Assignment and Acceptance, (x) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (y) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender's rights and obligations under this

75

--------------------------------------------------------------------------------



Agreement, such Lender shall cease to be a party hereto, provided, however, that
such assigning Lender's rights under Sections 2.11, 2.14 and 9.04, and its
obligations under Section 8.05, shall survive such assignment as to matters
occurring prior to the effective date of such assignment).

     (b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other instrument or document furnished pursuant hereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, this Agreement or any other instrument
or document furnished pursuant hereto; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or the performance or observance by such
Borrower of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and (vii)
such assignee agrees that it will perform in accordance with their terms all of
the obligations that by the terms of this Agreement are required to be performed
by it as a Lender.

     (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit Note or Notes subject to such assignment, the
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Company and to each other Borrower.

     (d) The Agent shall maintain at its address referred to in Section 9.02 a
copy of each Assumption Agreement and each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the "Register"). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Company, each other Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Company, any other Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

76

--------------------------------------------------------------------------------



     (e) Each Lender may sell participations to one or more banks or other
entities (other than the Company or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender's obligations
under this Agreement (including, without limitation, its Commitment to the
Company and the other Borrowers hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Lender shall remain the holder of
any such Note for all purposes of this Agreement, (iv) the Company, any other
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement, (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by any
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation and (vi) within 30 days of the
effective date of such participation, such Lender shall provide notice of such
participation to the Company.

     (f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.06, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Company or any Borrower furnished to such Lender by or on behalf
of such Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to such Borrower
received by it from such Lender.

     (g) Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time assign or create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and any Note or Notes held by it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.

     SECTION 9.07. Designated Subsidiaries. (a) Designation. The Company may at
any time, and from time to time, upon not less than 15 Business Days’ notice in
the case of any Subsidiary so designated after the Effective Date, notify the
Agent that the Company intends to designate a Subsidiary as a "Designated
Subsidiary" for purposes of this Agreement. On or after the date that is 15
Business Days after such notice, upon delivery to the Agent and each Lender of a
Designation Letter duly executed by the Company and the respective Subsidiary
and substantially in the form of Exhibit D hereto, such Subsidiary shall
thereupon become a "Designated Subsidiary" for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Agent shall promptly notify each Lender of the Company’s notice of such
pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.07(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with "know your customer" or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any

77

--------------------------------------------------------------------------------



Lender, supply such documentation and other evidence as is reasonably requested
by the Agent or any Lender in order for the Agent or such Lender to carry out
and be satisfied it has complied with the results of all necessary "know your
customer" or other similar checks under all applicable laws and regulations.

     If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Subsidiary (and such Lender shall, to the extent of
Advances made to and participations in Letters of Credit issued for the account
of such Designated Subsidiary, be deemed for all purposes hereof to have pro
tanto assigned such Advances and participations to such Affiliate in compliance
with the provisions of Section 9.06) .

     As soon as practicable after receiving notice from the Company or the Agent
of the Company's intent to designate a Subsidiary as a Designated Borrower, and
in any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
"Protesting Lender") shall so notify the Company and the Agent in writing. With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that the Commitments of
such Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances and/or Letter of Credit reimbursement obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or the relevant Designated Subsidiary (in the case of all
other amounts), or (B) cancel its request to designate such Subsidiary as a
"Designated Subsidiary" hereunder.

     (b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement and the Notes of
any Designated Subsidiary then, so long as at the time no Notice of Revolving
Credit Borrowing or Notice of Competitive Bid Borrowing in respect of such
Designated Subsidiary is outstanding, such Subsidiary's status as a "Designated
Subsidiary" shall terminate upon notice to such effect from the Agent to the
Lenders (which notice the Agent shall give promptly upon its receipt of a
request therefor from the Company). Thereafter, the Lenders shall be under no
further obligation to make any Advance hereunder to such Designated Subsidiary.

     SECTION 9.08. Confidentiality. Each of the Lenders and the Agent hereby
agrees that it will use reasonable efforts (e.g., procedures substantially
comparable to those applied by such Lender or the Agent in respect of non-public
information as to the business of such Lender or the Agent) to keep confidential
any financial reports and other information from time to time supplied to it by
the Company hereunder to the extent that such information is not and does not
become publicly available and which the Company indicates at the time is to be
treated confidentially, provided, however, that nothing herein shall affect the
disclosure of any such information (i) by the Agent to any Lender, (ii) to the
extent required by law (including statute,

78

--------------------------------------------------------------------------------



rule, regulation or judicial process), (iii) to counsel for any Lender or the
Agent or to their respective independent public accountants, (iv) to bank
examiners and auditors and appropriate government examining authorities, (v) to
the Agent or any other Lender, (vi) in connection with any litigation to which
any Lender or the Agent is a party, (vii) to actual or prospective assignees and
participants as contemplated by Section 9.06(f), (viii) to any Affiliate of the
Agent or any Lender or to such Affiliate's officers, directors, employees,
agents and advisors, provided that, prior to any such disclosure, such Affiliate
or such Affiliate's officers, directors, employees, agents or advisors, as the
case may be, shall agree to preserve the confidentiality of any confidential
information relating to the Company received by it or (ix) any actual or
prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to the Borrowers, any Subsidiary of the Company,
and the Obligations; a determination by a Lender or the Agent as to the
application of the circumstances described in the foregoing clauses (i)-(viii)
being conclusive if made in good faith; and each of the Lenders and the Agent
agrees that it will follow procedures which are intended to put any transferee
of such confidential information on notice that such information is
confidential.

     SECTION 9.09. Mitigation of Yield Protection. Each Lender hereby agrees
that, commencing as promptly as practicable after it becomes aware of the
occurrence of any event giving rise to the operation of Section 2.11(a), 2.12 or
2.14 with respect to such Lender, such Lender will give notice thereof through
the Agent to the respective Borrower. A Borrower may at any time, by notice
through the Agent to any Lender, request that such Lender change its Applicable
Lending Office as to any Advance or Type of Advance or that it specify a new
Applicable Lending Office with respect to its Commitment and any Advance held by
it or that it rebook any such Advance with a view to avoiding or mitigating the
consequences of an occurrence such as described in the preceding sentence, and
such Lender will use reasonable efforts to comply with such request unless, in
the opinion of such Lender, such change or specification or rebooking is
inadvisable or might have an adverse effect, economic or otherwise, upon it,
including its reputation. In addition, each Lender agrees that, except for
changes or specifications or rebookings required by law or effected pursuant to
the preceding sentence, if the result of any change or change of specification
of Applicable Lending Office or rebooking would, but for this sentence, be to
impose additional costs or requirements upon the respective Borrower pursuant to
Section 2.11(a), Section 2.12 or Section 2.14 (which would not be imposed absent
such change or change of specification or rebooking) by reason of legal or
regulatory requirements in effect at the time thereof and of which such Lender
is aware at such time, then such costs or requirements shall not be imposed upon
such Borrower but shall be borne by such Lender. All expenses incurred by any
Lender in changing an Applicable Lending Office or specifying another Applicable
Lending Office of such Lender or rebooking any Advance in response to a request
from a Borrower shall be paid by such Borrower. Nothing in this Section 9.09
(including, without limitation, any failure by a Lender to give any notice
contemplated in the first sentence hereof) shall limit, reduce or postpone any
obligations of the respective Borrower under Section 2.11(a), Section 2.12 or
Section 2.14, including any obligations payable in respect of any period prior
to the date of any change or specification of a new Applicable Lending Office or
any rebooking of any Advance.

     SECTION 9.10. Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

79

--------------------------------------------------------------------------------



     SECTION 9.11. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.

     SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each Designated Subsidiary hereby agrees that service of
process in any such action or proceeding brought in the any such New York State
court or in such federal court may be made upon the Company at its address
specified in Section 9.02, and each Designated Subsidiary hereby irrevocably
appoints the Company its authorized agent to accept such service of process, and
agrees that the failure of the Company to give any notice of any such service
shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon. Each Borrower hereby further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to such Borrower at its address specified
pursuant to Section 9.02. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to serve legal process in any other manner permitted by law
or to bring any action or proceeding relating to this Agreement or the Notes in
the courts of any jurisdiction. To the extent that each Designated Subsidiary
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, each Designated Subsidiary hereby irrevocably waives
such immunity in respect of its obligations under this Agreement.

     (b) Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

     SECTION 9.13. Substitution of Currency. If a change in any Foreign Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of Eurocurrency Rate and LIBO Rate) will be amended
to the extent determined by the Agent (acting reasonably and in consultation
with the Company) to be necessary to reflect the change in currency

80

--------------------------------------------------------------------------------



and to put the Lenders and the Borrowers in the same position, so far as
possible, that they would have been in if no change in such Foreign Currency had
occurred.

     SECTION 9.14. Final Agreement. This written agreement represents the full
and final agreement between the parties with respect to the matters addressed
herein and supersedes all prior communications, written or oral, with respect
thereto. There are no unwritten agreements between the parties.

     SECTION 9.15. Judgment. (a) If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder or under the Notes in
any currency (the "Original Currency") into another currency (the "Other
Currency"), the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the Original
Currency with the Other Currency at 9:00 A.M. (New York City time) on the first
Business Day preceding that on which final judgment is given.

     (b) The obligation of each Borrower in respect of any sum due in the
Original Currency from it to any Lender or the Agent hereunder or under the
Revolving Credit Note or Revolving Credit Notes held by such Lender shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be) of any sum adjudged to be so due in such Other Currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase Dollars with such Other Currency; if the amount of
Dollars so purchased is less than the sum originally due to such Lender or the
Agent (as the case may be) in the Original Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Agent (as the case may be) against such loss, and if the amount of
the Original Currency so purchased exceeds the sum originally due to any Lender
or the Agent (as the case may be) in the Original Currency, such Lender or the
Agent (as the case may be) agrees to remit to such Borrower such excess.

     SECTION 9.16. No Liability of the Issuing Banks. None of the Agent, the
Lenders nor any Issuing Bank, nor any of their Affiliates, or the respective
directors, officers, employees, agents and advisors of such Person or such
Affiliate, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder, or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by such Borrower that are caused by such Issuing Bank's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or any failure to honor a
Letter of Credit where such Issuing Bank is, under applicable law, required to
honor it. The parties hereto expressly agree that, as long as the Issuing Bank
has not acted with gross negligence or willful misconduct, such Issuing Bank
shall be deemed to have exercised care in each such determination.

81

--------------------------------------------------------------------------------



In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its reasonable discretion, either accept and make payment
upon such documents without responsibility for further investigation or refuse
to accept and make payment upon such documents if such documents are not in
strict compliance with the terms of such Letter of Credit.

     SECTION 9.17. Patriot Act Notice. Each Lender hereby notifies the Company
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the "Act"), it is required to
obtain, verify and record information that identifies each borrower, guarantor
or grantor (the "Loan Parties"), which information includes the name and address
of each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

82

--------------------------------------------------------------------------------



     SECTION 9.18. Waiver of Jury Trial. Each Borrower, the Agent and each
Lender hereby irrevocably waive all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

  HONEYWELL INTERNATIONAL INC.        By: /s/John J. Tus    Name: John J. Tus   
Title: Vice President and Treasurer        CITICORP USA, INC., as Agent       
By: /s/ Carolyn A. Kee    Name: Carolyn A. Kee    Title: Vice President     
LETTER OF CREDIT COMMITMENT     CITIBANK, N.A.  $166,666,667      By: /s/
Carolyn A. Kee    Name: Carolyn A. Kee    Title: Vice President     
$166,666,666  BANK OF AMERICA, N.A.        By: /s/ Jeff Hallmark    Name: Jeff
Hallmark    Title: Senior Vice President      $166,666,667  JPMORGAN CHASE BANK,
N.A.        By: /s/ Randolph Cates    Name: Randolph Cates    Title: Executive
Director     


$500,000,000 TOTAL OF LETTER OF CREDIT COMMITMENTS

83

--------------------------------------------------------------------------------



INITIAL LENDERS

REVOLVING CREDIT COMMITMENT    ARRANGER AND ADMINISTRATIVE AGENT       
$235,000,000    CITICORP USA, INC.            By: /s/ Carolyn A. Kee      Name:
Carolyn A. Kee      Title: Vice President            ARRANGER AND SYNDICATION
AGENT        $235,000,000    JPMORGAN CHASE BANK, N.A.            By: /s/
Randolph Cates      Name: Randolph Cates      Title: Executive Director         
  DOCUMENTATION AGENTS        $180,000,000    BANK OF AMERICA, N.A.           
By: /s/ Jeff Hallmark      Name: Jeff Hallmark      Title: Senior Vice
President        $180,000,000    BARCLAYS BANK PLC            By: /s/ Nicholas
Bell      Name: Nicholas Bell      Title: Director        $180,000,000   
DEUTSCHE BANK AG NEW YORK BRANCH            By: /s/ Frederick W. Laird     
Name: Frederick W. Laird      Title: Managing Director            By: /s/ Heidi
Sandquist      Name: Heidi Sandquist      Title: Vice President 


84

--------------------------------------------------------------------------------



$180,000,000    UBS LOAN FINANCE LLC        By: /s/ Richard L. Tavrow      Name:
Richard L. Tavrow      Title: Director        By: /s/ Irja R. Otsa      Name:
Irja R. Otsa      Title: Associate Director        SENIOR MANAGING AGENTS   
$135,000,000    ABN AMRO BANK N.V.        By: /s/ Alexander M. Blodi      Name:
Alexander M. Blodi      Title: Managing Director        By: /s/ Marc Brondyke   
  Name: Marc Brondyke      Title: Associate    $135,000,000    THE BANK OF
TOKYO-MITSUBISHI UFJ LTD.,      NEW YORK BRANCH        By: /s/ Joanne Nasuti   
  Name: Joanne Nasuti      Title: Authorized Signatory    $135,000,000    BNP
PARIBAS        By: /s/ Rick Pace      Name: Rick Pace      Title: Managing
Director        By: /s/ Berangere Allen      Name: Berangere Allen      Title:
Vice-President    $135,000,000    HSBC BANK USA, NATIONAL ASSOCIATION        By:
/s/ Joseph V. Saffire      Name: Joseph V. Saffire      Title: Senior Vice
President 


85

--------------------------------------------------------------------------------



$135,000,000    THE ROYAL BANK OF SCOTLAND PLC        By: /s/ L. Peter Yahnan   
  Name: L. Peter Yehnan      Title: Senior Vice President    $135,000,000   
WACHOVIA BANK, NATIONAL      ASSOCIATION        By: /s/ Robert G. McGill Jr.   
  Name: Robert G. McGill Jr.      Title: Director    $135,000,000    WILLIAM
STREET COMMITMENT      CORPORATION (recourse only to the assets of      William
Street Commitment Corporation)        By: /s/ Mark Walton      Name: Mark
Walton      Title: Assistant Vice-President    $135,000,000    SOCIETE GENERALE 
      By: /s/ Maria Iarriccio      Name: Maria Iarriccio      Title: Vice
President        LENDERS    $80,000,000    THE NORTHERN TRUST COMPANY        By:
/s/ Reid A. Acord      Name: Reid A. Acord      Title: Second Vice President   
$50,000,000    INTESA SANPAOLO S.P.A., NEW YORK      BRANCH        By: /s/ Frank
Maffei      Name: Frank Maffei      Title: Vice President        By: /s/
Francesco Di Mario      Name: Francesco Di Mario      Title: First Vice
President 


86

--------------------------------------------------------------------------------



$50,000,000    BANCO BILBAO VIZCAYA ARGENTARIA      S.A., NEW YORK BRANCH       
By: /s/ Emilio de las Heras      Name: Mr. Emilio de las Heras      Title: Head
of New York        By:
______________________________      Name:      Title:    $50,000,000    MIZUHO
CORPORATE BANK, LTD.        By: /s/ Bertram H. Tang      Name: Bertram H. Tang 
    Title: Senior VP & Team Leader    $50,000,000    ROYAL BANK OF CANADA       
By: /s/ Howard Lee      Name: Howard Lee      Title: Authorized Signatory   
$50,000,000    SUMITOMO MITSUI BANKING      CORPORATION        By: /s/ David A.
Buck      Name: David A. Buck      Title: Senior Vice President    $50,000,000 
  BANK OF NEW YORK        By: /s/ Kenneth R. McDonnell      Name: Kenneth R.
McDonnell      Title: Vice President    $50,000,000    WESTPAC BANKING
CORPORATION        By: /s/ Sean Crellin      Name: Sean Crellin      Title: Vice
President & Legal Counsel 


87

--------------------------------------------------------------------------------



$50,000,000    FORTIS CAPITAL CORP.        By: /s/ Stephanie Babich-Allegra     
Name: Stephanie Babich-Allegra      Title: Senior Vice President        By: /s/
Rachel Lanava      Name: Rachel Lanava      Title: Vice President   
$50,000,000    STANDARD CHARTERED BANK        By: /s/ Peter VerHoeven      Name:
Peter VerHoeven      Title: Managing Director        By: /s/ Robert K.
Reddington      Name: Robert K. Reddington      Title: AVP/Credit Documentation 
    Credit Risk Control      Standard Chartered Bank N.Y.    $2,800,000,000   
TOTAL OF COMMITMENTS 


88

--------------------------------------------------------------------------------



     SCHEDULE I
APPLICABLE LENDING OFFICES

NAME OF INITIAL LENDER    DOMESTIC LENDING OFFICE    EURODOLLAR LENDING OFFICE 
   ABN AMRO Bank N.V.    208 South LaSalle Street    208 South LaSalle Street   
Suite 1500  Suite 1500    Chicago, IL 60604  Chicago, IL 60604    Attn: Credit
Administration  Attn: Credit Administration    Phone: (312) 992-51521  Phone:
(312) 992-51521    Fax: (312) 992-5157  Fax: (312) 992-5157     Banco Bilbao
Vizcaya    1345 Avenue of the Americas    1345 Avenue of the Americas 
   Argentaria S.A., New York  45th Floor  45th Floor     Branch  New York, NY
10105  New York, NY 10105    Attn: Miguel Lara  Attn: Miguel Lara    Phone:
(212) 728-1664  Phone: (212) 728-1664    Fax: (212) 333-2904  Fax: (212)
333-2904     Bank of America, N.A.    901 Main Street    901 Main Street   
Dallas, TX 75202-3714  Dallas, TX 75202-3714    Attn: Charlotte Conn  Attn:
Charlotte Conn    Phone: (214) 209-1225  Phone: (214) 209-1225    Fax: (214)
290-9653  Fax: (214) 290-9653     Bank of New York             The Bank of
Tokyo-Mitsubishi    1251 Avenue of the Americas    1251 Avenue of the Americas 
   UFJ Ltd., New York Branch  12th Floor  12th Floor    New York, NY 10020  New
York, NY 10020    Attn: Rolando Uy  Attn: Rolando Uy    Phone: (201) 413-8570 
Phone: (201) 413-8570    Fax: (201) 521-2304  Fax: (201) 521-2304     Barclays
Bank PLC    200 Cedar Knolls Road    200 Cedar Knolls Road    Whippany, NJ
07981  Whippany, NJ 07981    Attn: Jan Becker  Attn: Jan Becker    Phone: (973)
576-3795  Phone: (973) 576-3795    Fax: (973) 576-3014  Fax: (973) 576-3014 
   BNP Paribas    919 Third Avenue    919 Third Avenue    New York, NY 10022 
New York, NY 10022    Attn: Lawrence Magloire  Attn: Lawrence Magloire    Phone:
(212) 471-6645  Phone: (212) 471-6645    Fax: (212) 471-6603  Fax: (212)
471-6603     Citicorp USA, Inc.    388 Greenwich Street    388 Greenwich Street 
  New York, NY 10013  New York, NY 10013    Attn: Carolyn Sheridan  Attn:
Carolyn Sheridan    Phone: (212) 559-3245  Phone: (212) 559-3245    Fax: (212)
826-2371  Fax: (212) 826-2371     Deutsche Bank AG New York    90 Hudson Street,
Floor 1    90 Hudson Street, Floor 1     Branch  Jersey City, NJ 07302  Jersey
City, NJ 07302    Attn: Joe Cusmai  Attn: Joe Cusmai    Phone: (201) 593-2202 
Phone: (201) 593-2202    Fax: (201) 593-2313  Fax: (201) 593-2313 


--------------------------------------------------------------------------------



   Fortis Capital Corp.    520 Madison Avenue, 3rd Floor   



520 Madison Avenue, 3rd Floor    New York, NY 10022  New York, NY 10022    Attn:
Frank Campanelli  Attn: Frank Campanelli   
Glaydsa Valverde 
Glaydsa Valverde 
 
Phone: (201) 631-8183 
Phone: (201) 631-8183 
 
(201) 631-8190 
(201) 631-8190 
  Fax: (201) 631-8180/8181  Fax: (201) 631-8180/8181     HSBC Bank USA,
National    One HSBC Center, 26/F    One HSBC Center, 26/F     Association 
Buffalo, NY 14203  Buffalo, NY 14203    Attn: Donna Riley  Attn: Donna Riley   
Phone: (716) 841-4178  Phone: (716) 841-4178    Fax: (716) 841-0269  Fax: (716)
841-0269     Intesa Sanpaolo S.p.A., New    1 William Street    1 William
Street     York Branch  New York, NY 10004  New York, NY 10004    Attn: Alex
Papace  Attn: Alex Papace    Phone: (212) 607-3531  Phone: (212) 607-3531   
Fax: (212) 607-3897  Fax: (212) 607-3897     JPMorgan Chase Bank, N.A.    111
Fannin 10th Floor    111 Fannin 10th Floor    Houston, TX 77002  Houston, TX
77002    Attn: Autumn Mashue  Attn: Autumn Mashue    Phone: (713) 427-6199 
Phone: (713) 427-6199    Fax: (713) 750-2932  Fax: (713) 750-2932     Mizuho
Corporate Bank, Ltd.    1251 Avenue of the Americas    1251 Avenue of the
Americas    New York, NY 10020  New York, NY 10020    Phone: (212) 282-3000 
Phone: (212) 282-3000    Fax: (212) 282-4250  Fax: (212) 282-4250     The
Northern Trust Company    50 S. LaSalle Street    50 S. LaSalle Street   
Chicago, IL 60675  Chicago, IL 60675    Attn: Linda Honda  Attn: Linda Honda   
Phone: (312) 444-3532  Phone: (312) 444-3532    Fax: (312) 630-1566  Fax: (312)
630-1566     Royal Bank of Canada    One Liberty Plaza, 6th Floor    One Liberty
Plaza, 6th Floor    New York, NY 10006  New York, NY 10006    Attn: Renu Verma 
Attn: Renu Verma    Phone: (212) 428-6212  Phone: (212) 428-6212    Fax: (212)
428-2372  Fax: (212) 428-2372    with a copy to:  with a copy to:    Attn: N.
Delph  Attn: N. Delph    Phone: (212) 428-6249  Phone: (212) 428-6249    Fax:
(212) 428-2319  Fax: (212) 428-2319     The Royal Bank of Scotland    101 Park
Avenue    101 Park Avenue     plc  New York, NY 10178  New York, NY 10178   
Attn: Juanita Baird  Attn: Juanita Baird    Phone: (212) 401-1420  Phone: (212)
401-1420    Fax: (212) 401-1494  Fax: (212) 401-1494 


2

--------------------------------------------------------------------------------



   Societe Generale    1221 Avenue of the Americas    1221 Avenue of the
Americas    12th Floor  12th Floor    New York, NY 10020  New York, NY 10020   
Attn: Arlene Tellerman  Attn: Arlene Tellerman    Phone: (212) 278-6086  Phone:
(212) 278-6086    Fax: (212) 278-7490  Fax: (212) 278-7490     Standard
Chartered Bank             Sumitomo Mitsui Banking    277 Park Avenue    277
Park Avenue     Corporation  New York, NY 10172  New York, NY 10172    Attn:
Edward McColly  Attn: Edward McColly    Phone: (212) 224-4139  Phone: (212)
224-4139    Fax: (212) 224-4384  Fax: (212) 224-4384     UBS Loan Finance LLC   
677 Washington Blvd.    677 Washington Blvd.    6th Floor South  6th Floor
South    Stamford, CT 05901  Stamford, CT 05901    Attn: Letica Fox-Thomas 
Attn: Letica Fox-Thomas    Phone: (203) 719 8162  Phone: (203) 719 8162    Fax:
(203) 719 3888  Fax: (203) 719 3888     Wachovia Bank, National    201 S.
College Street    201 S. College Street     Association  Charlotte, NC 
Charlotte, NC    Attn: Romonia Lester  Attn: Romonia Lester    Phone: (704)
383-5364  Phone: (704) 383-5364    Fax: (704) 715-0096  Fax: (704) 715-0096 
   Westpac Banking Corporation    GMO Nightshift Operations    GMO Nightshift
Operations    255 Elizabeth St. 3rd Floor  255 Elizabeth St. 3rd Floor   
Sydney, NSW 2000  Sydney, NSW 2000    Australia  Australia    Attn: Matt Healey 
Attn: Matt Healey    Phone: 011 612 9284-8241  Phone: 011 612 9284-8241    Fax:
011 44 207 621 7608  Fax: 011 44 207 621 7608     William Street Commitment    1
New York Plaza    1 New York Plaza     Corporation  New York, NY 10004  New
York, NY 10004    Attn: Rebecca Kratz  Attn: Rebecca Kratz    T: 212 902-1000 
T: 212 902-1000 


3

--------------------------------------------------------------------------------



SCHEDULE II
SWING LINE COMMITMENTS


   SWING LINE BANK   SWING LINE COMMITMENT        Citibank, N.A.   EUR
100,000,000        JPMorgan Chase Bank, N.A.   EUR 100,000,000    

   Total:

 

EUR 200,000,000

 



 


--------------------------------------------------------------------------------



SCHEDULE III
CALCULATION OF THE MANDATORY COST

1.      General     The Mandatory Cost is the weighted average of the rates for
each Lender calculated below by the Swing Line Agent on the first day of an
Interest Period. The Swing Line Agent must distribute each amount of Mandatory
Cost among the Lenders on the basis of the rate for each Lender.   2.      For a
Lender lending from an Applicable Lending Office in the U.K.  

(a)      The relevant rate for a Lender lending from an Applicable Lending
Office in the U.K. is calculated in accordance with the following formula:  

  A x 0.01 per cent. per annum
   300

where on the day of application of the formula:       A is the charge payable by
each Lender to the Financial Services Authority under the fees regulations (but,
for this purpose, ignoring any minimum fee required under the fees regulations)
and expressed in pounds per £1 million of the fee base of that Lender.    

       

(b)      For the purposes of this paragraph 2:     (i)      "fee base" has the
meaning given to it in the fees regulations; and     (ii)      "fees
regulations" means The Financial Services Banking Supervision (Fees) Regulations
2001.   (c)      Each rate calculated in accordance with a formula is, if
necessary, rounded upward to four decimal places.   (d)      (i) Each Lender
must supply to the Swing Line Agent the information required by it to make a
calculation of the rate for that Lender. The Swing Line Agent may assume that
this information is correct in all respects.  

  (ii) If a Lender fails to do so, the Swing Line Agent may assume that the
Lender's obligations in respect of the fees regulations are the same as those of
a typical bank from its jurisdiction of incorporation with an Applicable Lending
Office in the same jurisdiction as an Applicable Lending Office.     (iii) The
Swing Line Agent has no liability to any party to the Agreement if its
calculation over or under compensates any Lender.  

--------------------------------------------------------------------------------



3.      For a Lender lending from an Applicable Lending Office in a
Participating Member State   (a) The relevant rate for a Lender lending from an
Applicable Lending Office in a Participating Member State is the percentage rate
per annum notified by that Lender to the Swing Line Agent as its cost (if any)
of complying with the minimum reserve requirements of the European Central Bank.
  (b)      If a Lender fails to specify a rate under paragraph (a) above, the
Swing Line Agent will assume that the Lender has not incurred any such cost.  
4.      Changes     The Swing Line Agent may, after consultation with the
Company and the Lenders, notify all the parties to the Agreement of any
amendment to this Schedule which is required to reflect:       (a) any change in
law or regulation of the United Kingdom or the European Union relating to a cost
of the type referred to in this Schedule; or       (b)  any requirement imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any successor authority).             Any notification
will be, in the absence of manifest error, conclusive and binding on all the
parties to the Agreement.

2

--------------------------------------------------------------------------------



SCHEDULE 2.01(b)

EXISTING LETTERS OF CREDIT

ISSUING BANK    BENEFICIARY    AVAILABLE AMOUNT    EXPIRY DATE               
   Bank of America, N.A.    Zurich Global Ltd.    $41,728,232.00    4/1/08 
   Bank of America, N.A.    Zurich - American Insurance    $40,276,218.00   
4/30/08    Company            Zurich Global Ltd.             Citibank N.A.   
M&F Worldwide Corp.    $27,000,000.00    12/15/07 


--------------------------------------------------------------------------------



EXHIBIT A-1 -
FORM OF REVOLVING CREDIT
PROMISSORY NOTE

Dated: ______________, 200_

     FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the "Borrower"), HEREBY PROMISES TO PAY
to the order of _________________________ (the "Lender") for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the aggregate principal amount of the Revolving
Credit Advances made by the Lender to the Borrower pursuant to the Amended and
Restated Five Year Credit Agreement dated as of May 14, 2007, among Honeywell
International Inc., the Lender and certain other lenders parties thereto, and
Citicorp USA, Inc., as Agent for the Lender and such other lenders (as amended
or modified from time to time, the "Credit Agreement"; the terms defined therein
being used herein as therein defined) outstanding on such date.

     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Credit Advance from the date of such Revolving Credit Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement.

     Both principal and interest in respect of each Revolving Credit Advance (i)
in Dollars are payable in lawful money of the United States of America to
Citicorp USA, Inc., as Agent, at 388 Greenwich Street, New York, New York,
10013, in same day funds and (ii) in any Major Currency are payable in such
currency at the applicable Payment Office in same day funds. Each Revolving
Credit Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.

     This Promissory Note is one of the Revolving Credit Notes referred to in,
and is entitled to the benefits of, the Credit Agreement. The Credit Agreement,
among other things, (i) provides for the making of Revolving Credit Advances by
the Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the Dollar amount first above mentioned or the
Equivalent thereof in one or more Major Currencies, the indebtedness of the
Borrower resulting from each such Revolving Credit Advance being evidenced by
this Promissory Note, (ii) contains provisions for determining the Dollar
Equivalent of Revolving Credit Advances denominated in Major Currencies and
(iii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

--------------------------------------------------------------------------------



     The Borrower hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

     This promissory note shall be governed by, and construed in accordance with
the laws of the State of New York.

  [NAME OF BORROWER]            By          Name:        Title:   


2

--------------------------------------------------------------------------------



ADVANCES AND PAYMENTS OF PRINCIPAL

Date 
  Type of    Amount of    Interest                  Advance  Advance in    Rate 
Amount of    Unpaid    Notation        Relevant Currency     Principal   
Principal    Made By              Paid    Balance                      or
Prepaid                                                                         
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
   


3

--------------------------------------------------------------------------------



EXHIBIT A-2 - FORM OF
COMPETITIVE BID
PROMISSORY NOTE

Dated: _______________, 200_

     FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the "Borrower"), HEREBY PROMISES TO PAY
to the order of _________________________ (the "Lender") for the account of its
Applicable Lending Office (as defined in the Amended and Restated Five Year
Credit Agreement dated as of May 14, 2007, among Honeywell International Inc.,
the Lender and certain other lenders parties thereto, and Citicorp USA, Inc., as
Agent for the Lender and such other lenders (as amended or modified from time to
time, the "Credit Agreement"; the terms defined therein being used herein as
therein defined)), on _______________, the principal amount of
[U.S.$_______________] [for a Competitive Bid Advance in a Foreign Currency,
list currency and amount of such Advance].

     The Borrower promises to pay interest on the unpaid principal amount hereof
from the date hereof until such principal amount is paid in full, at the
interest rate and payable on the interest payment date or dates provided below:

     Interest Rate: [____% per annum (calculated on the basis of a year of _____
days for the actual number of days elapsed)].

     Interest Payment Date or Dates:________________

     Both principal and interest are payable in lawful money of ________________
to Citicorp USA, Inc., as Agent, for the account of the Lender at the office of
__________________, at __________________ in same day funds.

     This Promissory Note is one of the Competitive Bid Notes referred to in,
and is entitled to the benefits of, the Credit Agreement. The Credit Agreement,
among other things, contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events.

     The Borrower hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

     This Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

  [NAME OF BORROWER]            By          Name:        Title:   


--------------------------------------------------------------------------------



EXHIBIT B-1 - FORM OF NOTICE OF
REVOLVING CREDIT BORROWING

Citicorp USA, Inc., as Agent        for the Lenders parties        to the Credit
Agreement        referred to below        Two Penns Way        New Castle,
Delaware 19720   [Date]    Attention: Bank Loan Syndication        Ladies and
Gentlemen:     

     The undersigned, [Name of Borrower], refers to the Amended and Restated
Five Year Credit Agreement, dated as of May 14, 2007 (as amended or modified
from time to time, the "Credit Agreement", the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto, and Citicorp USA, Inc., as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the "Proposed Revolving Credit Borrowing") as
required by Section 2.02(a) of the Credit Agreement:

  (i) 
The Business Day of the Proposed Revolving Credit Borrowing is ______________
    (ii) 
The Type of Advances comprising the Proposed Revolving Credit Borrowing is [Base
Rate Advances] [Eurocurrency Rate Advances].   
    (iii) 
The aggregate amount of the Proposed Revolving Credit Borrowing is [$
_______________ ] [for a Revolving Credit Borrowing in a Major Currency, list
currency and amount of Revolving Credit Borrowing].   
          [(iv) The initial Interest Period for each Eurocurrency Rate Advance
made as part of the Proposed Revolving Credit Borrowing is _______________
month[s].]   


--------------------------------------------------------------------------------



     The undersigned hereby certifies that the conditions precedent to this
Revolving Credit Borrowing set forth in Section 3.03 of the Credit Agreement
have been satisfied and the applicable statements contained therein are true on
the date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing.

  Very truly yours,        [NAME OF BORROWER]            By          Name:     
  Title:   


2

--------------------------------------------------------------------------------



EXHIBIT B-2 - FORM OF NOTICE OF
COMPETITIVE BID BORROWING

Citicorp USA, Inc., as Agent      for the Lenders parties      to the Credit
Agreement      referred to below      Two Penns Way      New Castle, Delaware
19720  [Date]    Attention: Bank Loan Syndication      Ladies and Gentlemen:   

     The undersigned, [Name of Borrower], refers to the Amended and Restated
Five Year Credit Agreement, dated as of May 14, 2007 (as amended or modified
from time to time, the "Credit Agreement", the terms defined therein being used
herein as therein defined), among Honeywell International Inc., certain Lenders
parties thereto and Citicorp USA, Inc., as Agent for said Lenders, and hereby
gives you notice, irrevocably, pursuant to Section 2.03 of the Credit Agreement
that the undersigned hereby requests a Competitive Bid Borrowing under the
Credit Agreement, and in that connection sets forth the terms on which such
Competitive Bid Borrowing (the "Proposed Competitive Bid Borrowing") is
requested to be made:

 
(A) 
Date of Competitive Bid Borrowing     
(B) 
Aggregate Amount of Competitive Bid Borrowing     
(C) 
[Maturity Date] [Interest Period]     
(D) 
Interest Rate Basis     
(E) 
Day Count Convention     
(F) 
Interest Payment Date(s)     
(G) 
[Currency]     
(H) 
Borrower's Account Location     
(I) 
     


     The undersigned hereby certifies that the conditions precedent to this
Competitive Bid Borrowing set forth in Section 3.04 of the Credit Agreement have
been satisfied and the applicable statements contained therein are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing.

--------------------------------------------------------------------------------



     The undersigned hereby confirms that the Proposed Competitive Bid Borrowing
is to be made available to it in accordance with Section 2.03(a)(v) of the
Credit Agreement.

  Very truly yours,        [NAME OF BORROWER]            By          Name:     
  Title:   


2

--------------------------------------------------------------------------------



EXHIBIT B-3 - FORM OF NOTICE OF
SWING LINE BORROWING

Citicorp USA, Inc., as Agent      for the Lenders parties      to the Credit
Agreement      referred to below      Two Penns Way      New Castle, Delaware
19720  [Date]    Attention: Bank Loan Syndication      Ladies and Gentlemen:   

     The undersigned, [Name of Borrower], refers to the Amended and Restated
Five Year Credit Agreement, dated as of May 14, 2007 (as amended or modified
from time to time, the "Credit Agreement", the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto, and Citicorp USA, Inc., as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Swing Line Borrowing under the Credit Agreement,
and in that connection sets forth below the information relating to such Swing
Line Borrowing (the "Proposed Swing Line Borrowing") as required by Section
2.02(a) of the Credit Agreement:

  (i)  The Business Day of the Proposed Swing Line Borrowing is _______________
    (ii)  The Type of Advances comprising the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurocurrency Rate
Advances].     (iii)  The aggregate amount of the Proposed Swing Line Borrowing
is [$ __________  ] [€ __________ ].      (iv)  The initial Interest Period for
each Eurocurrency Rate Advance made as part of the Proposed Swing Line Borrowing
is day[s].     


--------------------------------------------------------------------------------



     The undersigned hereby certifies that the conditions precedent to this
Swing Line Borrowing set forth in Section 3.03 of the Credit Agreement have been
satisfied and the applicable statements contained therein are true on the date
hereof, and will be true on the date of the Proposed Swing Line Borrowing.

  Very truly yours,        [NAME OF BORROWER]            By          Name:     
  Title:   


2

--------------------------------------------------------------------------------



     EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE

Dated: _____________

     Reference is made to the Amended and Restated Five Year Credit Agreement
dated as of May 14, 2007, (as amended or modified from time to time, the "Credit
Agreement") among Honeywell International Inc., a Delaware corporation (the
"Borrower"), the Lenders (as defined in the Credit Agreement), and Citicorp USA,
Inc., as agent (the "Agent") for the Lenders. Terms defined in the Credit
Agreement are used herein with the same meaning.

     ____________(the "Assignor") and ____________ (the "Assignee") agree as
follows:

     1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor's rights and obligations under the Credit Agreement as of the date
hereof (other than in respect of Competitive Bid Advances and Competitive Bid
Notes) equal to the percentage interest specified on Schedule 1 hereto of the
outstanding rights and obligations under the Credit Agreement (including, in the
case of an assignment of any Revolving Credit Commitment, participations in
Letters of Credit held by the Assignor on the date hereof) set forth on Schedule
1 hereto. After giving effect to such sale and assignment, the Assignee's
Revolving Credit Commitment and Letter of Credit Commitment and the amount of
the Revolving Credit Advances in each relevant currency owing to the Assignee
will be as set forth on Schedule 1 hereto.

     2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, the Credit Agreement or any other
instrument or document furnished pursuant thereto; (iii) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of any Borrower or the performance or observance by such Borrower of
any of its obligations under the Credit Agreement or any other instrument or
document furnished pursuant thereto; [and (iv) attaches the Revolving Credit
Note held by the Assignor and requests that the Agent obtain from each Borrower
a new Revolving Credit Note payable to the order of the Assignee with respect to
the aggregate principal amount of the Revolving Credit Advances assumed by such
Assignee pursuant hereto, substantially in the form of Exhibit A-1 to the Credit
Agreement].

     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01(e) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on

--------------------------------------------------------------------------------



such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) confirms that it is an Eligible Assignee; (iv)
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers and discretion under the Credit Agreement as are
delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender; and (vi)
attaches any U.S. Internal Revenue Service forms required under Section 2.14 of
the Credit Agreement.

     4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the "Effective Date") shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1
hereto.

     5. Upon such acceptance and recording by the Agent, as of the Effective
Date, (i) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement, provided, however,
that the Assignor's rights under Sections 2.11, 2.14 and 9.04 of the Credit
Agreement, and its obligations under Section 8.05 of the Credit Agreement, shall
survive the assignment pursuant to this Assignment and Acceptance as to matters
occurring prior to the Effective Date.

     6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Revolving Credit Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and any
Revolving Credit Notes for periods prior to the Effective Date directly between
themselves.

     7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

     8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.

     IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

2

--------------------------------------------------------------------------------



Schedule 1
to
Assignment and Acceptance

   
Dated: ____________________ 
Section 1.          Percentage interest assigned:    _____%               
Assignee's Revolving Credit Commitment:  $                  Assignee's Letter of
Credit Commitment:  $    Section 2.                (a)  Assigned Advances       
            Aggregate outstanding principal amount of Revolving Credit         
          Advances in Dollars assigned:  $                  Aggregate
outstanding principal amount of Revolving Credit          Advances in lawful
currency of the United Kingdom of Great          Britain and Northern Ireland
assigned:  £                  Aggregate outstanding principal amount of
Revolving Credit          Advances in lawful currency of Japan assigned:  ¥     
            Aggregate outstanding principal amount of Revolving Credit         
Advances in Euros assigned:  €              (b)  Retained Advances             
      Aggregate outstanding principal amount of Revolving Credit         
Advances in Dollars retained:  $                  Aggregate outstanding
principal amount of Revolving Credit          Advances in lawful currency of the
United Kingdom of Great          Britain and Northern Ireland retained:  £     
            Aggregate outstanding principal amount of Revolving Credit         
Advances in lawful currency of Japan retained:  ¥                  Aggregate
outstanding principal amount of Revolving Credit          Advances in Euros
retained:  €  


3

--------------------------------------------------------------------------------



Effective Date1 :                  [NAME OF ASSIGNOR], as Assignor             
      By              Title:                      Dated:                     
[NAME OF ASSIGNEE], as Assignee                      By             Title:     
                Dated:                          Domestic Lending Office:       
    [Address]                        Eurocurrency Lending Office:           
[Address]    Consented to this  ____________________ day            of 
__________________                       [NAME OF BORROWER]                     
  By    ]          Name:            Title:           


 

 

 

1      This date should be no earlier than five Business Days after the delivery
of this Assignment and Acceptance to the Agent.  

4

--------------------------------------------------------------------------------



EXHIBIT D - FORM OF DESIGNATION LETTER

[DATE]          

To each of the Lenders
    parties to the
Credit Agreement (as defined
below) and to Citicorp USA, Inc.,
as Agent for such Lenders

Ladies and Gentlemen:

     Reference is made to the Amended and Restated Five Year Credit Agreement
dated as of May 14, 2007, among Honeywell International Inc. (the "Company"),
the Lenders named therein, and Citicorp USA, Inc., as Agent for said Lenders
(the "Credit Agreement"). For convenience of reference, terms used herein and
defined in the Credit Agreement shall have the respective meanings ascribed to
such terms in the Credit Agreement.

     Please be advised that the Company hereby designates its undersigned
Subsidiary, ____________ ("Designated Subsidiary"), as a "Designated Subsidiary"
under and for all purposes of the Credit Agreement.

     The Designated Subsidiary, in consideration of each Lender's agreement to
extend credit to it under and on the terms and conditions set forth in the
Credit Agreement, does hereby assume each of the obligations imposed upon a
"Designated Subsidiary" and a "Borrower" under the Credit Agreement and agrees
to be bound by the terms and conditions of the Credit Agreement. In furtherance
of the foregoing, the Designated Subsidiary hereby represents and warrants to
each Lenders as follows:

     1. The Designated Subsidiary is a corporation duly incorporated, validly
existing and in good standing under the laws of and is duly qualified to
transact business in all jurisdictions in which such qualification is required.



     2. The execution, delivery and performance by the Designated Subsidiary of
this Designation Letter, the Credit Agreement, its Notes and the consummation of
the transactions contemplated thereby, are within the Designated Subsidiary's
corporate powers, have been duly authorized by all necessary corporate action,
and do not and will not cause or constitute a violation of any provision of law
or regulation or any provision of the charter or by-laws of the Designated
Subsidiary or result in the breach of, or constitute a default or require any
consent under, or result in the creation of any lien, charge or encumbrance upon
any of the properties, revenues, or assets of the Designated Subsidiary pursuant
to, any indenture or other agreement or instrument to which the Designated
Subsidiary is a party or by which the Designated Subsidiary or its property may
be bound or affected.

     3. This Designation Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will have been duly executed and delivered, and this



--------------------------------------------------------------------------------



 

Designation Letter, the Credit Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will constitute a legal, valid and binding
obligation of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors' rights generally.



     4. There is no action, suit, investigation, litigation or proceeding
including, without limitation, any Environmental Action, pending or to the
knowledge of the Designated Subsidiary Threatened affecting the Designated
Subsidiary before any court, governmental agency or arbitration that (i) is
reasonably likely to have a Material Adverse Effect, or (ii) purports to effect
the legality, validity or enforceability of this Designation Letter, the Credit
Agreement, any Note of the Designated Subsidiary or the consummation of the
transactions contemplated thereby.

     5. No authorizations, consents, approvals, licenses, filings or
registrations by or with any governmental authority or administrative body are
required in connection with the execution, delivery or performance by the
Designated Subsidiary of this Designation Letter, the Credit Agreement or the
Notes of the Designated Subsidiary except for such authorizations, consents,
approvals, licenses, filings or registrations as have heretofore been made,
obtained or effected and are in full force and effect.

     6. The Designated Subsidiary is not, and immediately after the application
by the Designated Subsidiary of the proceeds of each Advance will not be, an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.



  Very truly yours,        HONEYWELL INTERNATIONAL INC.        By
________________________     Name:      Title:       [THE DESIGNATED
SUBSIDIARY]            By ________________________     Name:      Title:


2

--------------------------------------------------------------------------------



EXHIBIT E - FORM OF OPINION
OF THE GENERAL COUNSEL OR AN
ASSISTANT GENERAL COUNSEL OF THE COMPANY

__________ __, 2007

To each of the Lenders parties
     to the Credit Agreement
     (as defined below),
     and to Citicorp USA, Inc.,
     as Agent for said Lenders

Honeywell International Inc.

Ladies and Gentlemen:

           This opinion is furnished to you pursuant to Section 3.01(e)(iv) of
the Amended and Restated Five Year Credit Agreement dated as of May 14, 2007,
among Honeywell International Inc. (the “Company”), the Lenders parties thereto,
and Citicorp USA, Inc., as Agent for said Lenders (the “Credit Agreement”).
Terms defined in the Credit Agreement are, unless otherwise defined herein, used
herein as therein defined.

          I have acted as counsel for the Company in connection with the
preparation, execution and delivery of the Credit Agreement.

          In that connection I have examined:     

     (1) The Credit Agreement          

     (2) The documents furnished by the Company pursuant to Article III of the
Credit Agreement, including the Certificate of Incorporationof the Company and
all amendments thereto (the “Charter”) and the By-laws of the Company and all
amendments thereto (the “By-laws”).

     (3) A certificate of the Secretary of State of the State of Delaware, dated
as of a recent date, attesting to the continued corporate existence and good
standing of the Company in that State.

          I have also examined the originals, or copies certified to my
satisfaction, of such corporate records of the Company (including resolutions
adopted by the Board of Directors of the Company), certificates of public
officials and of officers of the Company, and agreements, instruments and
documents, as I have deemed necessary as a basis for the opinions hereinafter

--------------------------------------------------------------------------------



expressed. As to questions of fact material to such opinions, I have, when
relevant facts were not independently established by me, relied upon
certificates of the Company or its officers or of public officials.

          In rendering the opinions set forth below, I have assumed the
authenticity of all documents submitted to me as originals, the genuineness of
all signatures and the conformity to authentic originals of all documents
submitted to me as copies. I have also assumed the legal capacity for all
purposes relevant hereto of all natural persons and, with respect to all parties
to agreements or instruments relevant hereto other than the Company, that such
parties had the requisite power and authority (corporate or otherwise) to
execute, deliver and perform such agreements or instruments, that such
agreements or instruments have been duly authorized by all requisite action
(corporate or otherwise), executed and delivered by such parties and that such
agreements or instruments are the valid, binding, and enforceable obligations of
such parties.

          I am qualified to practice law in the State of New York, and I do not
purport to be expert in, or to express any opinion herein concerning, any laws
other than the laws of the State of New York, the General Corporation Law of the
State of Delaware and the Federal laws of the United States.

          Based upon the foregoing and upon such investigation as I have deemed
necessary, I am of the following opinion:

     1. The Company (a) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, (b) is duly qualified as
a foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed, except where the failure to be so qualified would not be reasonably
likely to have a Material Adverse Effect and (c) has all requisite corporate
power and authority to own or lease and operate its properties and to carry on
its business as now conducted and as proposed to be conducted.
     2. The execution, delivery and performance by the Company of the Credit
Agreement and the Notes of the Company, and the consummation of the transactions
contemplated thereby, are within the Company's corporate powers, have been duly
authorized by all necessary corporate action, and do not (i) contravene the
Charter or the By-laws or (ii) violate any law (including, without limitation,
the Securities Exchange Act of 1934 and the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970), rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System) or any material order, writ, judgment,
decree, determination or award or (iii) conflict with or result in the breach
of, or constitute a default under, any material indenture, loan or credit
agreement, lease, mortgage, security agreement, bond, note or any similar
document. The Credit Agreement and the Notes of the Company have been duly
executed and delivered on behalf of the Company.



2

--------------------------------------------------------------------------------



     3. No authorization, approval, or other action by, and no notice to or
filing with, any governmental authority, administrative agency or regulatory
body, or any third party is required for the due execution, delivery and
performance by the Company of the Credit Agreement or the Notes of the Company,
or for the consummation of the transactions contemplated thereby.

     4. The Credit Agreement is, and each Note of the Company when delivered
under the Credit Agreement will be, the legal, valid and binding obligation of
the Company enforceable against the Company in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or moratorium or other similar laws relating to the
enforcement of creditors' rights generally or by the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and except that I express no opinion as to
(i) the subject matter jurisdiction of the District Courts of the United States
of America to adjudicate any controversy relating to the Credit Agreement or the
Notes of the Company or (ii) the effect of the law of any jurisdiction (other
than the State of New York) wherein any Lender or Applicable Lending Office may
be located or wherein enforcement of the Credit Agreement or the Notes of the
Company may be sought which limits rates of interest which may be charged or
collected by such Lender.

     5. There is no action, suit, investigation, litigation or proceeding
against the Company or any of its Subsidiaries before any court, governmental
agency or arbitrator now pending or, to the best of my knowledge, Threatened
that is reasonably likely to have a Material Adverse Effect (other than as
disclosed in public filings prior to the date hereof) or that purports to affect
the legality, validity or enforceability of the Credit Agreement or any Note of
the Company or the consummation of the transactions contemplated thereby, and
there has been no adverse change in the status, or financial effect on the
Company or any of its Subsidiaries, of the matters disclosed in public filings
prior to the date hereof.

     6. The Company is not an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.

          In connection with the opinions expressed by me above in paragraph 4,
I wish to point out that (i) provisions of the Credit Agreement that permit the
Agent or any Lender to take action or make determinations may be subject to a
requirement that such action be taken or such determinations be made on a
reasonable basis and in good faith, (ii) that a party to whom an advance is owed
may, under certain circumstances, be called upon to prove the outstanding amount
of the Advances evidenced thereby, (iii) the rights of the Agent and the Lenders
provided for in Section 9.04(b) of the Credit Agreement may be limited in
certain circumstances and (iv) I express no opinion with respect to the
enforceability of any indemnity against loss in converting into a specified
currency the proceeds or amount of a court judgment in another currency.

          I do not express any opinion on any matter not expressly addressed
above. The opinions set forth herein are delivered based solely upon the
examinations, assumptions and other matters described herein as of the date
hereof, and I undertake no obligation to modify or

3

--------------------------------------------------------------------------------



supplement this opinion letter or otherwise to communicate with you with respect
to changes in law or matters which occur or come to my attention after the date
hereof.

          This opinion letter is given for the sole and exclusive benefit of the
addressees hereof and may not be relied upon by or delivered or disclosed to any
other person, except that any person that becomes a Lender in accordance with
the provisions of the Credit Agreement after the date hereof may rely on these
opinions as if this opinion letter were addressed and delivered to such Lender
on the date hereof. In addition, this opinion letter relates only to the
matters, the opinions and the transaction specifically referred to or provided
herein, and no other opinions should be implied therefrom.

  Very truly yours,        Jacqueline Whorms 


4

--------------------------------------------------------------------------------



EXHIBIT F - FORM OF OPINION OF COUNSEL
TO A DESIGNATED SUBSIDIARY

____________, 20__

To each of the Lenders parties to the Credit Agreement (as defined below), and
to Citicorp USA, Inc., as Agent for said Lenders

Ladies and Gentlemen:

          In my capacity as counsel to __________ (“Designated Subsidiary”), I
have reviewed that certain Amended and Restated Five Year Credit Agreement dated
as of May 14, 2007, among Honeywell International Inc., the Lenders named
therein, and Citicorp USA, Inc., as Agent for such Lenders (the “Credit
Agreement”). In connection therewith, I have also examined the following
documents:

          (i) The Designation Letter (as defined in the Credit Agreement)
executed by the Designated Subsidiary.

           [such other documents as counsel may wish to refer to]

          I have also reviewed such matters of law and examined the original,
certified, conformed or photographic copies of such other documents, records,
agreements and certificates as I have considered relevant hereto. As to
questions of fact material to such opinions, I have, when relevant facts were
not independently established by me, relied upon certificates of the Company or
its officers or of public officials.

          Except as expressly specified herein all terms used herein and defined
in the Credit Agreement shall have the respective meanings ascribed to them in
the Credit Agreement.

          I am qualified to practice law in __________ , and I do not purport to
be expert in, or to express any opinion herein concerning, any laws other than
the laws of__________ .

          Based upon the foregoing and upon such investigation as I have deemed
necessary, I am of the opinion that:

     1. The Designated Subsidiary (a) is a corporation duly incorporated,
validly existing and in good standing under the laws of __________ , (b) is duly
qualified in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed,
except where the failure to be so qualified would not



--------------------------------------------------------------------------------



be reasonably likely to have a Material Adverse Effect and (c) has all requisite
corporate power and authority to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted.

     2. The execution, delivery and performance by the Designated Subsidiary of
its Designation Letter, the Credit Agreement and its Notes, and the consummation
of the transactions contemplated thereby, are within the Designated Subsidiary's
corporate powers, have been duly authorized by all necessary corporate action,
and do not and will not cause or constitute a violation of any provision of law
or regulation or any material order, writ, judgment, decree, determination or
award or any provision of the charter or by-laws or other constituent documents
of the Designated Subsidiary or result in the breach of, or constitute a default
or require any consent under, or result in the creation of any lien, charge or
encumbrance upon any of the properties, revenues, or assets of the Designated
Subsidiary pursuant to, any material indenture or other agreement or instrument
to which the Designated Subsidiary is a party or by which the Designated
Subsidiary or its property may be bound or affected. The Designation Letter and
each Note of the Designated Subsidiary has been duly executed and delivered on
behalf of the Designated Subsidiary.

     3. The Credit Agreement and the Designation Letter of the Designated
Subsidiary are, and each Note of the Designated Subsidiary when delivered under
the Credit Agreement will be, the legal, valid and binding obligation of the
Designated Subsidiary enforceable in accordance with their respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors' rights generally or by the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law), and except that I express no opinion as to (i) the subject
matter jurisdiction of the District Courts of the United States of America to
adjudicate any controversy relating to the Credit Agreement, the Designation
Letter of the Designated Subsidiary or the Notes of the Designated Subsidiary or
(ii) the effect of the law of any jurisdiction (other than the State of New
York) wherein any Lender or Applicable Lending Office may be located or wherein
enforcement of the Credit Agreement, the Designation Letter of the Designated
Subsidiary or the Notes of the Designated Subsidiary may be sought which limits
rates of interest which may be charged or collected by such Lender.

     4. There is no action, suit, investigation, litigation or proceeding at law
or in equity before any court, governmental agency or arbitration now pending
or, to the best of my knowledge and belief, Threatened against the Designated
Subsidiary that is reasonably likely to have a Material Adverse Effect or that
purports to affect the legality, validity or enforceability of the Designation
Letter of the Designated Subsidiary, the Credit Agreement or any Note of the
Designated Subsidiary or the consummation of the transactions contemplated
thereby.

     5. No authorizations, consents, approvals, licenses, filings or
registrations by or with any governmental authority or administrative body are
required for the due



2

--------------------------------------------------------------------------------



execution, delivery and performance by the Designated Subsidiary of its
Designation Letter, the Credit Agreement or the Notes of the Designated
Subsidiary except for such authorizations, consents, approvals, licenses,
filings or registrations as have heretofore been made, obtained or affected and
are in full force and effect.



    6. The Designated Subsidiary is not an "investment company" within the
meaning of the Investment Company Act of 1940, as amended.

          In connection with the opinions expressed by me above in paragraph 3,
I wish to point out that (i) provisions of the Credit Agreement which permit the
Agent or any Lender to take action or make determinations may be subject to a
requirement that such action be taken or such determinations be made on a
reasonable basis and in good faith, (ii) a party to whom an advance is owed may,
under certain circumstances, be called upon to prove the outstanding amount of
the Advances evidenced thereby, (iii) the rights of the Agent and the Lenders
provided for in Section 9.04(b) of the Credit Agreement may be limited in
certain circumstances and (iv) I express no opinion with respect to the
enforceability of any indemnity against loss in converting into a specified
currency the proceeds or amount of a court judgment in another currency.

          I do not express any opinion on any matter not expressly addressed
above. The opinions set forth herein are delivered based solely upon the
examinations, assumptions and other matters described herein as of the date
hereof, and I undertake no obligation to modify or supplement this opinion
letter or otherwise to communicate with you with respect to changes in law or
matters which occur or come to my attention after the date hereof.

          This opinion letter is given for the sole and exclusive benefit of the
addressees hereof and may not be relied upon by or delivered or disclosed to any
other person, except that any person that becomes a Lender in accordance with
the provisions of the Credit Agreement after the date hereof may rely on these
opinions as if this opinion letter were addressed and delivered to such Lender
on the date hereof. In addition, this opinion letter relates only to the
matters, the opinions and the transaction specifically referred to or provided
herein, and no other opinions should be implied therefrom.

  Very truly yours,        Jacqueline Whorms 


3

--------------------------------------------------------------------------------





EXHIBIT G - FORM OF OPINION
OF SHEARMAN & STERLING LLP,
COUNSEL TO THE AGENT

[S&S LETTERHEAD]

__________ __, 2007

To the Initial Lenders party to the Credit
Agreement referred to below and to
Citicorp USA, Inc., as Agent

Honeywell International Inc.

Ladies and Gentlemen:

     We have acted as counsel to Citicorp USA, Inc., as Agent (the "Agent"), in
connection with the Amended and Restated Five Year Credit Agreement, dated as of
May 14, 2007 (the "Credit Agreement"), among Honeywell International Inc., a
Delaware corporation (the "Borrower"), and each of you. Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein as therein
defined.

     In that connection, we have reviewed originals or copies of the following
documents:

     (a) The Credit Agreement.

     (b) The Notes executed by the Borrower and delivered on the date hereof.

The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the "Opinion Documents."

     We have also reviewed originals or copies of such other agreements and
documents as we have deemed necessary as a basis for the opinion expressed
below.

     In our review of the Opinion Documents and other documents, we have
assumed:

  (A) The genuineness of all signatures.   (B) The authenticity of the originals
of the documents submitted to us.  

--------------------------------------------------------------------------------



  (C)   The conformity to authentic originals of any documents submitted to us
as copies.     (D)   As to matters of fact, the truthfulness of the
representations made in the Credit Agreement.         (E)   That each of the
Opinion Documents is the legal, valid and binding obligation of each party
thereto, other than the Borrower, enforceable against each such party in
accordance with its terms.         (F)   That:         (1) The Borrower is an
entity duly organized and validly existing under the laws of the jurisdiction of
its organization.               (2) The Borrower has full power to execute,
deliver and perform, and has duly executed and delivered, the Opinion Documents.
              (3) The execution, delivery and performance by the Borrower of the
Opinion Documents have been duly authorized by all necessary action (corporate
or otherwise) and do not:                    (a) contravene its certificate or
articles of incorporation, by-laws or other organizational documents;          
         (b) except with respect to Generally Applicable Law, violate any law,
rule or regulation applicable to it; or                    (c) result in any
conflict with or breach of any agreement or document binding on it.            
  (4) Except with respect to Generally Applicable Law, no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or (to the extent the same is required under any
agreement or document binding on it of which an addressee hereof has knowledge,
has received notice or has reason to know) any other third party is required for
the due execution, delivery or performance by the Borrower of any Opinion
Document or, if any such authorization, approval, action, notice or filing is
required, it has been duly obtained, taken, given or made and is in full force
and effect.            

     We have not independently established the validity of the foregoing
assumptions.

     “Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional

2

--------------------------------------------------------------------------------



diligence would reasonably be expected to recognize as being applicable to the
Borrower, the Opinion Documents or the transactions governed by the Opinion
Documents. Without limiting the generality of the foregoing definition of
Generally Applicable Law, the term "Generally Applicable Law" does not include
any law, rule or regulation that is applicable to the Borrower, the Opinion
Documents or such transactions solely because such law, rule or regulation is
part of a regulatory regime applicable to any party to any of the Opinion
Documents or any of its affiliates due to the specific assets or business of
such party or such affiliate.

     Based upon the foregoing and upon such other investigation as we have
deemed necessary and subject to the qualifications set forth below, we are of
the opinion that each Opinion Document is the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.

     Our opinion expressed above is subject to the following qualifications:

     (a) Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors'
rights generally (including without limitation all laws relating to fraudulent
transfers).

     (b) Our opinion is subject to the effect of general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing (regardless of whether considered in a proceeding in equity or
at law).

     (c) We express no opinion with respect to the enforceability of
indemnification provisions, or of release or exculpation provisions, contained
in the Opinion Documents to the extent that enforcement thereof is contrary to
public policy regarding the indemnification against or release or exculpation of
criminal violations, intentional harm or violations of securities laws.

     (d) We express no opinion with respect to the enforceability of any
indemnity against loss in converting into a specified currency the proceeds or
amount of a court judgment in another currency.

     (e) Our opinion is limited to Generally Applicable Law.

     A copy of this opinion letter may be delivered by any of you to any person
that becomes a Lender in accordance with the provisions of the Credit Agreement.
Any such person may rely on the opinion expressed above as if this opinion
letter were addressed and delivered to such person on the date hereof.

     This opinion letter is rendered to you in connection with the transactions
contemplated by the Opinion Documents. This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.

3

--------------------------------------------------------------------------------



     This opinion letter speaks only as of the date hereof. We expressly
disclaim any responsibility to advise you of any development or circumstance of
any kind, including any change of law or fact, that may occur after the date of
this opinion letter that might affect the opinion expressed herein.

Very truly yours,

4

--------------------------------------------------------------------------------



EXECUTION COPY

U.S. $2,800,000,000

     AMENDED AND RESTATED
FIVE YEAR CREDIT AGREEMENT

Dated as of May 14, 2007

Among

HONEYWELL INTERNATIONAL INC.,
as Borrower,

and

THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders,

and

CITICORP USA, INC., as Administrative Agent

and

JPMORGAN CHASE BANK, N.A.
as Syndication Agent

and

BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
DEUTSCHE BANK AG NEW YORK BRANCH

and

UBS LOAN FINANCE LLC
as Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC.
and

     J.P.MORGAN SECURITIES INC.
as Joint Lead Arrangers and Co-Book Managers

 

--------------------------------------------------------------------------------



  TABLE OF CONTENTS           Page  ARTICLE I        SECTION 1.01. Certain
Defined Terms    1    SECTION 1.02. Computation of Time Periods    18    SECTION
1.03. Accounting Terms    18  ARTICLE II        SECTION 2.01. The Revolving
Credit Advances, Letters of Credit and Swing Line Advances     19    SECTION
2.02. Making the Revolving Credit Advances and Swing Line Advances    20   
SECTION 2.03. The Competitive Bid Advances    23    SECTION 2.04. Issuance of
and Drawings and Reimbursement Under Letters of Credit    28    SECTION 2.05.
Fees    30    SECTION 2.06. Termination or Reduction of the Commitments    31   
SECTION 2.07. Repayment of Advances    33   
SECTION 2.08. Interest on Revolving Credit Advances and Swing Line Advances 
  35    SECTION 2.09. Interest Rate Determination    36    SECTION 2.10.
Prepayments of Revolving Credit Advances and Swing Line Advances     38   
SECTION 2.11. Increased Costs    39    SECTION 2.12. Illegality    41    SECTION
2.13. Payments and Computations    41    SECTION 2.14. Taxes    42    SECTION
2.15. Sharing of Payments, Etc    45    SECTION 2.16. Use of Proceeds    45 

 

i


--------------------------------------------------------------------------------



  SECTION 2.17. Evidence of Debt    45    SECTION 2.18. Increase in the
Aggregate Revolving Credit Commitments    46    SECTION 2.19. Extension of
Termination Date    48  ARTICLE III        SECTION 3.01. Conditions Precedent to
Effectiveness of Sections 2.01 and 2.03    50    SECTION 3.02. Initial Advance
to Each Designated Subsidiary    51    SECTION 3.03. Conditions Precedent to
Each Revolving Credit Borrowing, Swing                Line Borrowing, Issuance,
Commitment Increase and Extension Date    52    SECTION 3.04. Conditions
Precedent to Each Competitive Bid Borrowing    53    SECTION 3.05.
Determinations Under Section 3.01    53  ARTICLE IV        SECTION 4.01.
Representations and Warranties of the Company    54  ARTICLE V        SECTION
5.01. Affirmative Covenants    56    SECTION 5.02. Negative Covenants    60 
ARTICLE VI        SECTION 6.01. Events of Default    61    SECTION 6.02. Actions
in Respect of the Letters of Credit upon Default    65  ARTICLE VII       
SECTION 7.01. Unconditional Guarantee    66    SECTION 7.02. Guarantee Absolute 
  66    SECTION 7.03. Waivers    67    SECTION 7.04. Remedies    67    SECTION
7.05. No Stay    67 


ii

--------------------------------------------------------------------------------



  SECTION 7.06. Survival    68  ARTICLE VIII        SECTION 8.01. Authorization
and Action    68    SECTION 8.02. Agent's Reliance, Etc    68    SECTION 8.03.
CUSA and Affiliates    69    SECTION 8.04. Lender Credit Decision    69   
SECTION 8.05. Indemnification    69    SECTION 8.06. Successor Agent    70   
SECTION 8.07. Sub-Agent    71    SECTION 8.08. Other Agents    71  ARTICLE IX   
    SECTION 9.01. Amendments, Etc    71    SECTION 9.02. Notices, Etc    72   
SECTION 9.03. No Waiver; Remedies    73    SECTION 9.04. Costs and Expenses   
73    SECTION 9.05. Binding Effect    74    SECTION 9.06. Assignments and
Participations    74    SECTION 9.07. Designated Subsidiaries    77    SECTION
9.08. Confidentiality    78    SECTION 9.09. Mitigation of Yield Protection   
79    SECTION 9.10. Governing Law    79    SECTION 9.11. Execution in
Counterparts    80    SECTION 9.12. Jurisdiction, Etc    80    SECTION 9.13.
Substitution of Currency    80    iii


--------------------------------------------------------------------------------



  SECTION 9.14. Final Agreement    81    SECTION 9.15. Judgment    81    SECTION
9.16. No Liability of the Issuing Banks    81    SECTION 9.17. Patriot Act
Notice    82    SECTION 9.18. Waiver of Jury Trial    83 


iv

--------------------------------------------------------------------------------



SCHEDULES          Schedule I - List of Applicable Lending Offices  Schedule II
– Swing Line Commitments  Schedule III – Mandatory Cost  Schedule 2.01(b) -
Existing Letters of Credit  EXHIBITS          Exhibit A-1    -    Form of
Revolving Credit Note  Exhibit A-2    -    Form of Competitive Bid Note  Exhibit
B-1    -    Form of Notice of Revolving Credit Borrowing  Exhibit B-2    -   
Form of Notice of Competitive Bid Borrowing  Exhibit B-3    -    Form of Notice
of Swing Line Borrowing  Exhibit C    -    Form of Assignment and Acceptance 
Exhibit D    -    Form of Designation Letter  Exhibit E        Form of Opinion
of the General Counsel or an Assistant General          Counsel of the Company 
Exhibit F    -    Form of Opinion of Counsel to a Designated Subsidiary  Exhibit
G    -    Form of Opinion of Shearman & Sterling LLP, Counsel to the         
Agent 


v

--------------------------------------------------------------------------------